PRODUCTION SHARING CONTRACT

between
THE REPUBLIC OF LIBERIA
and
THE NATIONAL OIL COMPANY OF LIBERIA
and
REGAL LIBERIA LIMITED
and

EUROPEAN HYDROCARBONS LIMITED

BLOCK 8 *“"
¥

AN ACT RATIFYING THE PRODUCTION SHARING CONTRACT
WITH ADDENDA FOR OFFSHORE LIBERIA BLOCKS LB- 8 & 9
SIGNED BETWEEN THE REPUBLIC OF LIBERIA REPRESENTED
BY 'THE NATIONAL OIL COMPANY OF LIBERIA (NOCAL) AND
REGAL LIBERIA LIMITED AND EUROPEAN HYDROCARBONS,
LIMITED.

It is enacted by the Senate and House of Representatives of the Republic of Liberia in
Legislature assembled:

SECTION {: That from and immediately after the passage of this Act, “AN ACT
RATIFYING THE PRODUCTION SHARING CONTRACT WITH ADDENDA
FOR OFFSHORE LIBERIA BLOCKS LB- 8 & 9 SIGNED BETWEEN THE
REPUBLIC OF LIBERIA REPRESENTED BY THE NATIONAL On.
COMPANY OF LIBERIA (NOCAL) AND REGAL LIBERIA LIMITED AND
EUROPEAN HYDROCARBONS, LIMITED", as herein recited below word for word
in the equally authentic English Version be, and the same is hereby ratified.

SECTION I: SHORT TITLE: This Act Ratifying the Production Sharing Contract
with Addenda for Blocks LB- § & 9 signed between The Republic Of Liberia
Represented By The National Oil Company Of Liberia (NOCAL) And Regal Liberia
Limited And European Hydrocarbons, Limited may also be offici: Cited as the
PRODUCTION SHARING CONTRACT ACT OF LIBERIA 4A REGAL
LIBERIA LIMITED AND EUROPEAN HYDROCARBONS, LIMITED,

SECTION U4; That any and all obligations, covenants, terms and conditions as

contained in the above mentioned Production Sharing Contract shall be carried to full
completion unless otherwise modified, amended or repealed.

SECTION TV: This Act shall take effect immediately upon the publication into hand-
bill.

.

ANY LAW TO THE CONTRARY NOTWITHSTANDING.
2008

ATTESTATION TO:

“AN ACT RATIFYING THE PRODUCTION SHARING CONTRACT WITH
ADDENDA FOR OFFSHORE LIBERIA BLOCKS LB- 8 & 9 SIGNED BETWEEN
THE 9 pg OF LIBERIA REPRESENTED BY THE NATIONAL OIL
COMPAN

OF LIBERIA (NOCAL) AND REGAL LIBERIA LIMITED.”

OF LIBERIA/ PRESIDENT

BREESE

27,
28.
29.
30,

£$82

TABLE OF CONTENTS

SCOPE OF THE CONTRACT .. ene
DURATION OF EXPLORATION PERIODS AND SURRENDER
EXPLORATION WORK COMMITMENTS... eeeeanbeceaseope
ESTABLISHMENT AND APPROVAL OF ANNUAL WORK PROGRAM A AND ‘BUDGETS
CONTRACTOR'S OBLIGATIONS IN RESPECT OF THE EXPLORATION PERIODS
CONTRACTOR'S RIGHTS IN RESPECT OF THE EXPLORATION PERIODS

ACTIVITY REPORTS DURING THE EXPLORATION PERIODS AND SUPERVISION OF
PETROLEUM OPERATIONS ...,.ssssssessereeeseesentantan sh bcasonnpeccevvreesenshsanecctuan

OCCUPATION OF LAND
USE OF FACILITIES a
APPRAISAL OF A PETROLEUM DISCOVERY .......-.----s:cssees ee

GRANT OF AN EXCLUSIVE EXPLOITATION AUTHORIZATION | IN N RESPECT OF
COMMERCIAL DISCOVERY. ae wie Neer

DURATION OF THE EXPLOITATION PERIOD
EXPLOITATION OBLIGATION ...........-+«

CONTRACTOR'S OBLIGATIONS AND RIGHTS IN RESPECT OF EXCLYSIE
EXPLOITATION AUTHORIZATIONSG..........-:0:se:cs0r00 SS :;|

RECOVERY OF PETROLEUM COSTS AND PRODUCTION SHARING. 2 ie
VALUATION OF PETROLEUM
BONUSES ..........

OWNERSHIP AND "ABANDONMENT OF ASSETS
NATURAL GAS... cae
FOREIGN EXCHANGE. CONTROL

ACCOUNTING METHOD AND AUDITS
IMPORT AND EXPORT
DISPOSAL OF PRODUCTION
PROTECTION OF RIGHTS.
PERSONNEL AND TRAINING
ACTIVITY REPORTS IN RESPECT OF EXCLUSIVE EXPLOITATION AUTHORIZATIONS 58
FORCE MAJEURE... eonennens enue
JOINT AND SEVERAL OBLIGATIONS ‘AND GUARANTEES
RIGHTS OF ASSIGNMENT,
STABILITY OF CONDITIONS...

PRODUCTION SHARING CONTRACT |

BETWEEN

THE REPUBLIC OF LIBERIA, (hereinafter “STATE") represented for the purposes of this
Contract by NOCAL (as hereinafter defined);

and

THE NATIONAL OIL COMPANY OF LIBERIA, (hereinafter "NOCAL"), a company
incorporated under the Laws of Liberia; !

and

REGAL LIBERIA LIMITED, a company incorporated under the laws of England and Wales
(Company Number 5434246) having its registered office at 11 Berkeley Street, London W1J
8DS (hereinafter “RLL");

and i

EUROPEAN HYDROCARBONS LIMITED, a company incorporated under the laws of
England and Wales (Company Number 4819033) having its registered office at 11 Berkeley
Street, London W1J 8DS (hereinafter “EHL")

RLL and EHL being hereinafter referred to collectively as “Contractor”

WHEREAS

© the discovery and exploitation of Petroleurn are important for the interest and the
economic development of the country and its people;
¢ NOCAL wishes to undertake operations for exploration, exploitation, transportation,
storage, processing and marketing of Petroleum;

* NOCAL has the mining rights in respect of Petroleum exploration and exploitation over
the entirety of available areas in Liberia including the Delimited Area defined

hereinafter;

* NOCAL wishes to promote the development of the Delimited Area, and the Contractor

wishes to ox with NOCAL by assisting it in the exploration for and production
of the ntial resources within the Delimited Area, and thereby encouraging the
economic growth of the country;

e the represents that it has the financial resources, the technical
and the org: capacity necessary to carry out in the Delimited Area the
Petroleum Operations specified hereinafter,

NOW, THEREFORE, THE PARTIES HEREBY AGREE AS FOLLOWS:
ARTICLE | \
W

DEFINITIONS i}

The following terms used in this Contract shall have the following meaning:

14,

1.2.

4.3.

1.4,

1.5.

1.6.

1.7.

i
AFFILIATED COMPANY means: 1

° @ company or any other entity which directly or indirectly controls or is controlled
by any entity constituting the Contractor; or il

. a company or any other entity which directly or indirectly is coptrotied by a
company or entity which itself directly or indirectly controls any entity constituting
the Contractor. i

Such “contro!” means direct or indirect ownership by a company or @ny other entity of
more than fifty percent (50%) of the shares, conferring vain a eming the tock
of another company.

"
ANNUAL WORK PROGRAM means the document describing, item by item, the
Petroleum Operations to be carried out during a Calendar Year within the Delimited
Area and in each Exploitation Perimeter, if ariy, established in accordance with the
Contract. \
APPRAISAL PERIMETER means any part of the Delimited Area where one or more
Petroleum discoveries have been made, and in respect of which NOGAL has granted
to the Contractor an exclusive appraisal authorization for the purpos@ of appraising the
extent of said discoveries.

ASSOCIATED NATURAL GAS means Natural Gas which exists in @ reservoir in
solution with Crude Oil which is or could be produced in association with Crude Oil.

|
BARREL means U.S. barrel, |.e., 42 U.S. gallons measured at a temperature of 60°F
and under an atmospheric pressure of 1.01325 bars. i

|
BUDGET means the itemized cost estimates of the Petroleum Operations described in
an Annual Work Program. |

CALENDAR YEAR means a period of twelve (12) consecutive

beginning on
January first (1st) and ending on the following December thirty-first (31st), according to
the Gregorian Calendar. |

“
1.8.

1.9.

1,10.

9%

1.92,

1.13.

1.44,

1.15.

1.16.

1.17,

1,18.

1.19,

CONTRAGT Means this production sharing contract and its appendices forming an
integral part hereof, together with any extension, renewal, replacement or modification
hereto which may be mutually agreed between the Parties,

CONTRACT YEAR means a period of twelve (12) consecutive months beginning on
the Effective Date or on the anniversary thereof.

CONTRACTOR means, collectively, RLI and EHL or any of their successors or
permitted assignees.

CRUDE Of means crude mineral oil, asphalt, ozokerite, and all kinds of petroleum
and bitumen, either solid or liquid in their natural condition or obtained from Natural
Gas by condensation or extraction, including condensates and Natural Gas liquids.

\\
DELIMITED AREA means the area in respect of which NOCAL under this Contract,
grants to the Contractor an exclusive exploration right.

The areas by the Contractor in accordance with the provisions of Articles
3.5 and 3.6 be deemed as excluded from the Delimited Area which shall be
reduced accordingly. Conversely, the Exploitation Perimeter(s) shall be an integral part
of the Delimited Area during the term of the relevant exclusive exploitation
authorization,

ii
DELIVERY POINT means the F.O.B, point connecting the loading facilities to the
vessel then iaading Crude Oil in the Republic of Liberia or any other transfer point
mutually agreed between the Parties.

i]
DOLLAR means the dollar of the United States of America.

|
EFFECTIVE DATE means the data on which this Contract comes into force and effect,
as defined in Article 38.

EXPLOITATION PERIMETER means any part of the Delimited Area in respect of
which NOCAL has granted to the Contractor an exclusive exploitation authorization.

FIELD means a commercial accumulation of Petroleum in one or several overlaying
horizons, which has been appraised in accordance with the provisions of Article 11,

FISCAL YEAR means a period of twelve (12) consecutive months beginning on
January first (1") and ending on the following December thirty-first (31").

GOVERNMENTAL AUTHORITY means the government of the Republic of Liberia and
any politic! or ather subdivision of the Republic of Liberia, including NOCAL, any
national or lacal government, or other representative, agency or authority, which has
the authority fo govern, legislate, regulate, levy or collect taxes or duties, grant licenses
and permits, approve or otherwise impact (whether financially or otherwise), directly or

7 Oe
1.20.

1.21,
1.22.

1.23,

1.24,

1.25.

1.26.

4.27.

indirectly, any of NOCAL's and/or Contractor's rights, obligations or agtivities under this
Contract.

NATURAL GAS means methane, ethane, propane, butane and dry of wet gaseous
hydrocarbons, whether or not associated with Crude Oil, as well as all Gaseous
products extracted in association with Petroleum, such as, without limitation, nitrogen,
hydrogen sulfide, carbon dioxide, helium and water vapour.

NON-ASSOCIATED NATURAL GAS means Natural Gas other than Associated
Natural Gas.

PARTIES means the STATE, NOCAL and the Contractor; and PARTY moans either
the STATE, NOCAL or the Contractor. \

PETROLEUM means Crude Oil and Natural Gas. \

tl
PETROLEUM COSTS means all expenditures actually incurred and paid by the
Contractor for the purposes of the Petroleum Operations under this Contract, and
determined in accordance with the Accounting Procedure attached hereto as Appendix
ae \|

!
PETROLEUM OPERATIONS means all the Petroleum exploration,

appraisal,
development, production, transportation and marketing operations, more generally,
any other operations directly associated therewith, carried out under Contract.

THIRD PARTY means a company or any other entity, other than the Contractor, which
does not come within the foregoing definition. i

it
TOTAL PRODUCTION means the total production of Crude Oil or the total production
of Natural Gas obtained from the whole Delimited Area less the quantities used for the
requirements of the Petroleum Operations and any unavoidable losses,
2A.

2.2.

2.3.

2.4.

2.5.

2.6.

2.7.

2.8.

f ARTICLE 2

SCOPE OF THE CONTRACT AND
\ PARTICIPATING INTERESTS

This bik baleen Sharing Contract and includes all the provisions of the
agreement NOCAL and the Contractor.

NOCAL izes the Contractor to be the operator pursuant to the terms set forth
herein and 9 carry out the necessary Petroleum Operations in and with respect to the
Delimited Arga, on an exclusive basis,

The Contractor undertakes, for all the work necessary for carrying out the Petroleum
Operations provided for hereunder, to comply with good international petroleum
industry practice and to be subject to the laws and regulations in force in Liberia unless
otherwise provided under this Contract.

if
The Contractor shall supply all financial and technical means necessary for the proper
performanoe of the Petroleum Operations.

The for shall bear alone the financial risk associated with the performance of
the Operations. The Petroleum Costs related thereto shall be recoverable
by the : in accordance with the provisions of Article 16.2.

During the term hereof, in the event of production, the Total Production arising from the
Petroleum ions shall be shared between the Parties according to the terms set

forth in Articles 16.2 and 16.3.
|

On the Effective Date, the Delimited Area shall be the area as defined in
Appendix *.

The Contractor shall furnish NOCAL with all reports, information and data referred to
hereunder, including without limitation any agreement binding on the entities
constituting the Contractor.

Subject to the provisions of Article 33, the rights and obligations under this Contract of

the Contractor shall be held in the following respective percentage participating
interests as of the date this Contract is executed:

RLL 25%

EHL 75%
ARTICLE 3 i}

DURATION OF EXPLORATION PERIODS AND SURRENDERS

3.1. The exclusive exploration authorization is hereby granted to the Contractor for a first

period of four (4) Contract Years in respect of the entire Delimited Area,
It

3.2. If during the first exploration period set forth above the Contractor has fulfilled the
exploration work commitments defined in Article 4, as reasonably 3 by
NOCAL, the exclusive exploration authorization shall, at the 's request, be
renewed for a second exploration period of three (3) Contract Years.

{

3.3. If, at the end of such second exploration period and provided that it has fulfilled its work
commitments as set forth above, the Contractor so requests, a third period
shall be authorized for three (3) Contract Years. \j

3.4, The applications referred to in Articles 3.2 and 3.3 shall be made at least sixty (60)
days prior to the expiration of the current exploration period.

3.5. The Contractor shall surrender at feast the following surfaces: |
|

(a) twanty-five percent (25%) of the initial surface of the Delimited Area at the
expiration of the first exploration period. }

(6) twenty-five percent (25%) of the initial surface of the Delimited Area at the
expiration of the second exploration period.

Such surrenders shall be constituted of one block of a simple geometrical shape

delimited by north-south, east-west lines or by natural boundaries of the area

concerned.

For the purpose of computing the surface to be surrendered, the s in respect of
any Exploitation Perimeter shall be deducted frorn the initial surface Delimited
Area.

The surfaces previously surrendered pursuant to the provisions of Arti¢le 3.6 shall be
deducted from the surfaces to be surrendered.

Subject to its compliance with the above-mentioned requirements, the Contractor shall
have the right to determine the area to be surrendered.

The Contractor undertakes to furnish NOCAL with a precise description and a map
showing the details of the surrendered areas and those retained, together with a report

10 A)
3.6.

3.7.

3.8.

al

sies.oe “V peullamaeaaeaaaeaaaaasalaaaaaaaaaiiiaiaiae
the results ined.

During any period, the Contractor may, at any time, notify NOCAL that it
surrenders the rights granted to it with respect to the whole or any part of the Delimited
eer RY OE notice to that effect.

No aurea iain: uk ae ihe ati enminenticn pened eek temion Biawerk
commitments and the investment obligations set forth in Article 4 for the current

exploration period.

In the surrender, the Contractor shall have the exclusive right to retain, for
their I term, the surfaces in respect of Appraisal Perimeters and Exploitation
Perimeters which would have been granted and to carry out the Petroleum Operations
therein,

li
At the ation of the third exploration period set forth in Article 3.3, the Contractor
shall the whole remaining surface of the Delimited Area except as to any
Appraisal Perimeters and Exploitation Perimeters which would have then been
granted.

If at the tion of all the exploration periods the Contractor has not obtained an
exclusive authorization or an exclusive exploitation authorization, this
terminate,
’
of this Contract, whatever the reason thereof, shall not relieve the
Centra any obligations under this Contract incurred prior to, or arising from, said
which remain to be futfilled,

WwW
41.

4.3,

4A.

4.5.

ARTICLE 4 it
i]

EXPLORATION WORK COMMITMENTS _

it]

\i
The Contractor shall commence the geological and seismic work within three months
from the Effective Date.

(|
The Contractor, during the first exploration period defined in Article 3.4, shall carry out
the following minimum work:

i]
shoot, process and interpret one thousand five hundred (1500) square kilometers of
seismic survey.

it)
The Contractor, during the second exploration period defined in Articl 3.2, shalll carry
out the following minimum work:

||
drill one (1) exploratory well.

i}
The Contractor, during the third exploration period defined in Article 3.3, shall carry out

drill one (1) exploratory weil. |

)
Each of the exploratory wells referred to above shail be drilled to a depth of

4000 meters, after deduction of the water depth, or to a lesser depth if the continuation
of drilling performed in accordance with good Intemational petroleum | practice

is prevented for any of the following reasons:

(a) the basement is encountered al a lesser depth than the minimum contractual
depth;

(b) continuation of drilling presents an obvious danger due to the existence of
abnormal formation pressure;

(c) rock formations are encountered the hardness of which prevents, in practice, the
continuation of drilling by the use of appropriate equipment;

(d) petroleum formations are encountered the crossing of which requires, for their

protection, the laying of casings preventing the minimum contractual depth from
being reached.

In the event that any of the above reasons occurs, the exploratory well shall be
deemed to have been drilled to the minimum contractual depth. |

12 ii
48.

4.7.

y provision in this Article to the contrary, NOCAL and the Contractor

mine an
may, al any agree to abandon the drilling of a well at a lesser depth than the
minimum contractual depth.

In order to out the exploration work defined in Articles 4.2 to 4.4 In the best
technical in accordance with good international petroleum industry practice,
the Contractor undertakes to spend the following minimum amounts.

(a) Four million five hundred thousand Dollars ($4,500,000) during the first
‘exploration period defined In Article 3.1; :

(b) Fifteen million Dollars ($15,000,000) during the second exploration period
defined in Article 3.2;

(c) Fifteen million Dollars ($15,000,000) during the third exploration period defined
in Aiticle 3.3.

If during the exploration period the Contractor has performed its work commitments for
an amount l@sser than the amount specified above, it shall be deemed to have fullfilled
its investment obligations relating to that period. Conversely, the Contractor shall
perform the entirety of its work commitments set forth in respect of an exploration
period even if it results in exceeding the amount specified above for that period.

if at the ration of any of the three (3) exploration periods defined in Articles 3.1, 3.2
and 3.3 or the date of surrender of the whole Delimited Area, or upon the date of
termination of this Contract, the Contractor has not fulfilled its work commitments set
forth in this Article, it shall pay as compensation to NOCAL, within thirty (30) days after
that date of ion, surrender or termination, the unspent balance of exploration
work above-defined for the current exploration period.

13

p
5.1.

5.2.

5.3..

5.4,

ARTICLE 5

ESTABLISHMENT AND APPROVAL OF |
ANNUAL WORK PROGRAM AND BUDGETS i

i

ii]
At least three (3) months before the beginning of each Calendar Year, or for the first
year, within two (2) months from the Effective Date, the Contractor prepare and
submit for approval to NOCAL an Annual Work Program together with the related
Budget for the entire Delimited Area, specifying the Petroleum that the
Contractor proposes to perform during that Calendar Year and their

If NOCAL wishes to propose any revisions or modifications to the
Operations specified in said Annual Work Program, it shall, within thi days after

receipt of that Program, so notify the Contractor, presenting all j deemed
useful. In that event, NOCAL and the Contractor shall meet as soon as) to
consider the proposed revisions or modifications and to mutually the Annual
Work Program and the related Budget in its final form, bas ae
international petroleum industry practice. However, during the Exploration the
Annual Work Program and the sesiiad faucet egtaiiahed by, the after the

above mentioned meeting shall be deemed to be approved provided that they comply
with the obligations set forth in Article 4 and provided that any increase In expenditure
is mutually agreed by NOCAL and the Contractor in the forum of a Joint Operations
Committee according to the terms of Article 5.5. f

iid
Each part of the Annual Work Program and Budget in respect of which NOCAL has not
proposed any revision or modification within the period of thirty (30) days above-
mentioned, shall be carried out by the Contractor within the stated time,

Should NOCAL fail to notify the Contractor of its wish for revision or modification within
the period of thirty (30) days above-mentioned, such Annual Work Program and the
related Budget submitted by the Contractor shall be deemed to be approved by
NOCAL.

it is agreed by NOCAL and the Contractor that the Contractor may acquire knowledge
as and when the work is implemented, or certain events may justify changes to the
details of the Annual Work Program. In that event, after notification to NOCAL, the
Contractor may make such changes provided that the basic objectives of said Annual
Work Program are not modified,

Notwithstanding any provision of this Contract to the contrary, in the cage of an
accident or other emergency (or anticipated emergency), Contractor shall take all
measures reasonably considered necessary by Contractor for the proteption of life,
health, the environment and property, following which a report of such aecident or other
emergency (or anticipated emergency) shall be submitted to NOCAL.. The costs of
taking such measures shall be reviewed by NOCAL In accordance with Article 5.5 and
subject to NOCAL's approval, shall be included as an approved addition to the then

‘4 iN

—
5.6

current Budget and shall be deemed to be Petroleum Costs subject to cost recovery
under this Gontract.

Whenever is required to exercise its discretion or its approval is required under
this i, it shall exercise Its discretion or grant its approval on the basis of the
efficient and economic conduct of Petroleum Operations in respect of the Delimited
Area ang in accordance with good intemational Industry practice.

|

At the of the first exploration period, NOCAL and the Contractor shail
forma committee (hereinafter "JOC") comprising not more that three

(3) appointed by NOCAL and not more than three (3) members appointed by
the stor. The purpose of the JOC will be to review present and future Petroleum

Operations and report jointly to NOCAL and the Contractor.
The JOC shall meet twice every calendar year or otherwise, as the members shall

agree. Non of the JOC shall be held unless two (2) members appointed by

each of the Contractor and NOCAL are present.

The : shall appoint the first chairman of the JOC who shall hold office until the
second of the Effective Date. Thereafter, NOCAL and the Contractor shall
have an fight to appoint the chairman of the JOC, who shail hold office for two

(2) years.

All costs meeting of the JOC outside Liberia shall be bome by the Contractor.
Members of the JOC shail be entitied to attendance fees (payable by the Contractor) in
an be approved by NOCAL and the Contractor for attendance In person at
meetings af the JOC. All such costs and attendance fees shall be recoverable as

15
6.1.

6.2,

6.3.

6.4.

ARTICLE 6 i
i

CONTRACTOR’S OBLIGATIONS IN RESPECT OF
THE EXPLORATION PERIODS i

i
The Contractor shall provide all the necessary funds and purchase or . all the
equipment, facilities and materiats required to carry out the Petroleum © .
The Contractor shall provide all technical assistance, including the personnel required
to carry out the Petroleum Operations, |

The Contractor shall be responsible for the preparation and performante of the Annual
Work Programs which shail be carried out in the most appropriate manner in
observance of good intemational petroleum industry practice. |

The Contractor undertakes to take all the reasonable and practical steps to:
(a) ensure the protection of water-bearing strata encountered during its work;

(b) carry out the tests necessary for determining the value of any show encounter
during drilling and the exploltability of any possible Petroleum digi :

{c) avoid losses and discharges of Petroleum produced as well as losses and
discharges of mud or any other product used In the Petroiaum Operations;

(d) submit to NOCAL an Environmental Impact Statement (EIS) prior to the
commencement of Petroleum Operations;

(e) take reasonable preventative and restorative measures to from pollution
contamination or damage resulting from Petroleum Operations, that any
pollution, contamination and damage of such water bodies and land surface
hereunder be rectified provided that Contractor shall not be responsible and
shall bear no cost, expense or liability for claims, damages or losses arising out
of or related to any environmental pollution or other environmental damage,
condition or problems which it did not cause, including but not limited to those in
existence prior to the Effective Date and NOCAL shall indemnify and hold
harmless Contractor, its contractors, agents and subcontractors and its and their
consultants, agents, employees, officars and directors from any and all costs,
expenses and liabilities relating thereto, |

All works and facilities erected by the Contractor hereunder shall, according to their
nature and to the circumstances, be built, placed, signalled, marked, fitled and
preserved so as to allow at any time and in safety free passage to na within the
Delimited Area, and without prejudice to the foregoing, the Contractor shall, in order to

16 aan
6.7.

facilitate , install the sound and optical devices approved or required by the
competent and maintain them in a manner satisfactory to said authorities.

2 of its rights to build, carry out work and maintain all facilities necessary
= herect, the Conteoor etairistdeturd any existing graveyard or

religious purposes, nor cause a nuisance to any government or public
with the prior consent of NOCAL, and shall make good the damage

In Its conduakiof Petroleum Operations, the Contractor undertakes to take all necessary
precautiogs ® prevent marine pollution,

ue

observe all existing international environmental protocols, regulations fules as may
be applicable to prevent pollution and preserve the environment and the
Contractor shall meet and consider any measure which may be to preserve
the environment. i}

l|
The Contractor and its subcontractors shall be obligated to give to
enterprises and goods from Liberia, if conditions of price, quality, y time and

terms of payment are similar.

:

7A.

7.2.

7.3.

TA.

\ ARTICLE 7

TOR’S RIGHTS IN RESPECT OF
THE EXPLORATION PERIODS

Without dice to the provisions hereof, the Contractor shall have the exclusive right
to carry out the Petroleum Operations within the Delimited Area. Such right includes,
inter alia;

(a) full for, management of and control over all the Petroleum
is;

(b) _ authorlly to exercise any of the rights conferred hereby through Affiliated
Companies, agents and independent contractors, and to pay accordingly any of
their expenses and costs in the place and in the currency chosen by the
Contractor.

place, supply, operate, manage and maintain ditches, pools, wells, trenches,
excavations, dams, canals, water conduits, plants, tanks, basins, maritime and other

employees’ . hospitals, premises, ports, docks, harbors, dikes, jetties, dredges,
sea wails, under water piers and other facilities, ships, vehicles, railways, warehouses,
workshops, foundries, repair shops and all the auxiliary services which are necessary
for or useful to the Petroleum Operations or in connection therewith; and all additional
Seats UE be Pocctacon Gost necessary for or reasonably subsidiary to the

The agents, employees and representatives of the Contractor or its subcontractors
shall have the right, for the purposes of the Petroleum Operations to enter into or leave
the Delimited Area and shall have free access to all the facilities set up by the
Contractor.

The Contractor shall have the right, subject to the payment of fees applicable in
Liberia, to and use the surface soil, mature timber, clay, sand, limestone,
gypsum, stones and other similar materials which may be necessary for the
performanoe of the Petroleurn Operations.

19
|

With the consent of the competent administrative services, the Contractor may make
of the

reasonable use of such materials for the

$c Deyinent <i foes: srpacaes Mi Litera Ute) Wey are bomen land owned
Operations

subject
by the STATE and placed in the vicinity of the land where said
are taking place.

The Contact may ke ea acy he Pett Opa,

proviced that existing irrigation or navigation are not impaired and that

houses or

watering places for livestock are not deprived of a reasonable quantity of water,

20

as

8.1.

8.2.

8.3.

| ARTICLE 8

ACTIVITY REPORTS DURING THE
EXPLORATION PERIODS AND
SUPERVISION OF PETROLEUM OPERATIONS

|
NOCAL own and may freely use all the original data and documents relating to

the

Operations such as, but without limitation, records, samples, geological,

geophysical, petrophysical, drilling and operating reports.

The Contractor undertakes to furnish NOCAL with the following periodic reports:

(a)
(b)

(c)

(d)

daily feports on drilling operations;
weekly reports on seismic operations;
within thirty (30) days after each Calendar quarter, a report on the Petroteum
carried out together with a detailed statement on Petroleum Costs in
st of the preceding quarter;

Peli i aevhct Caine ot en Cassese Vien. so eeeel anit one
Operations carried out together with a detailed statement on
m Costs in respect of the preceding Calendar Year.

In addition, the following reports or documents shall be furnished to NOCAL as soon as
they are prepared or obtained:

(a)

(b)

(c)

(d)

(e)

a copy of all geological surveys and syntheses together with the related maps;

a copy of all geophysical surveys, measurement and interpretation reports, map
, Sections or other documents related thereto, as well as, at NOCAL’s

request, the originals of all recorded seismic magnetic tapes;

RS Sn ic apt eit seller sanent a) Wat gar wa
ete set of recorded logs;

a copy of ail drill tests or production tests together with any study relating to the
flow oF production of a well;

a Gopi of all reports relating to core analyses,
8.4.

All maps, sections, profiles, logs and all other geological or geophysical

shall be supplied on an appropriate transparent support in view of subsequent
reproduction.

A representative portion of the cores and cuttings removed from each well, as well as
samples of fluids produced during drill tests or production tests shall also be supplied
to NOCAL within a reasonable period.

Upon expiration or in the event of surrender or termination of this Contract, the original
documents and samples relating to the Petroleum Operations shall be provided to
NOCAL.

The Contractor shall keep NOCAL informed of its activities through the duly designated
representative of the latter. In particular, the Contractor shail notify NOCAL as soon as
Capen aiyt bs sony vee ote ee eS ane
Petroleum Operations, such as any geological surveys, seismic surveys,
commencement of drilling and installation of a platform,

In the event the Contractor decides to abandon drilling it shall notify NOCAL thereof
within at least seventy-two (72) hours prior to such abandonment unless operational
safety demands a faster response.
9.1.

9.2.

ARTICLE 9
OCCUPATION OF LAND .

The STATE shall make available to the Contractor, and only for the purposes of the
Petroleum Operations, any land which it owns and which Is necessary for said
operations. The Contractor shall have the right to build and the obligation to maintairi,
above and below the ground, the facilities necessary for the Petroleum Operations.

The Contractor shall indemnify the STATE for any darnage caused to the land by the
construction, use and maintenance of its facilities on such land.

The STATE shall authorize the Contractor to build, use and maintain telephone,
telegraph and piping systems above and below the ground and along the land not
belonging to the STATE, provided that the Contractor pays to the land-owners, a
reasonable compensation mutually agreed upon.

The rights on land owned by private persons, which would be necessary for the
carrying out of the Petroleum Operations, shall be acquired by direct agreement
between the Contractor and the private person concemed.

In the event of disagreement, the Contractor shall notify the STATE thereof, and the
latter shall proceed to expropriation for a public purpose, at Contractor's expense.
When determining the value of those property rights, no consideration shail be given to
the Contractor's purpose for acquiring them and the STATE agrees that no law or
procedure for sald acquisition shall have the effect of giving them an excessive value
or @ confiscation value. Those rights acquired by the STATE shall be registered in its
name, but the Contractor shail be entitled to benefit therefrom for the purposes of the
Petroleum Operations. During the entire term of this Contract, the STATE guarantees
that the Contractor shail be protected in the use and occupation of such land just as if it
owns the property rights thereto.
10.1.

10.2.

10.3.

ARTICLE 10
USE OF FACILITIES :

For the purposes of the Petroleum Operations, the Contractor shall have the right to

river, bridge, waterway and any ‘telegraph
Liberia whether owned by the STATE or by any private enterprise, subject to the
payment of fees then in effect or mutually agreed upon which will not be in excess of
the prices and tariffs charged to Third Parties for similar services.

The Contractor shall also have the right to use for the purposes of the Petroleum
Operations any land, sea or air transportation means for the transportation of its
employees or equipment, subject to compliance with the laws and regulations which
generally govern the use of such means of transportation.

The STATE shall have the right to use for exceptional matters any transportation and
communication facility installed by the Contractor, ee
mutually agreed upon which will not be in excess of the prices and tariffs charged to
Third Parties for similar services.

Nothing in this Contract shall limit the STATE’s right to build, operate and maintain on,
el Phra tached rg the Contractor for the purposes of the

pha meeps pyaar hep yrc messes tm strips, canais, bridges,
pipelines, useful telephone and telegraph lines, provided that such right is not
exercised in a manner which restricts or hinders the Contractor's rights hereunder, or
the Petroleum Operations,
11,1,

11.2.

11.3.

ARTICLE 11
APPRAISAL OF A PETROLEUM DISCOVERY -

In the event the Contractor discovers Petroleum, it shall, as promptly as possible, notify

inane abureneremyat rt within thirty (30) days after the date of the temporary
plugging or abandonment of the discovery well, a report including ail relevant
information relating to said discovery,

if the Contractor wishes to undertake appraisal work relating to the above- mentioned
Petroleum discovery, it shall submit for approval to NOCAL, within six (6) months after
the date of notification of said discovery, the appraisal work program and the estimate
of the related Budget.

The provisions of Article 5 shall be applicable, mutatis mutandis, to said program es
regards Its approval and performance, it being understood that the submitted program
shall comply with good international petroleum industry practice.

if the Contractor meets the conditions referred to in Article 11.2 and on request to
NOCAL, the fatter shall grant to it an exclusive appraisal authorization for a duration of
ee
Budget, in respect of the Appraisal Perimeter specified in said program. Except
panera meee the Contractor shail, during the term of said
ae ee "agen
the exclusive exploration authorizal

41.3.1. The Contractor shall then diligently carry out the appraisal work program for
the discovery in question; in particular it shall drill the appraisal wells and
carry out the production tests specified in said program.

feet’ Contentic’s request; nothed sf lent ley (20) dye piior to $e
expiration of the appraisal period above-defined, the duration of said period
may be extended by a maximum of six (6) months, provided that such
extension is justified by the continuation of the drilling and production tests
Specified in the eppraisal program.

Be Stents Ck Um eeeatenl potion imei He tecsoeeied by the
erent ragt-cndy bontril geological,
geophysical, subsurface facilities or commercial work is considered justified
en ee er ene Sen Te
Petroleum discovery is commercial.

11.3.2 Within three (3) months after the completion of appraisal work, and no later
than thirty (30) days prior to the expiration of the appraisal period, the
11.3.3

11.3.4

11.3.5

Contractor shall provide NOCAL with a detailed report giving all the
information relating to the discovery and the appraisal thereof.

If, after having carried out the appraisal work, the Contractor considers that
the Field corresponding to the Petroleum discovery is commercial, it shall
submit to NOCAL, together with the previous report, an application for an
exclusive exploitation authorization accompanied by a detailed development
and production plan for said Field, specifying inter alia;

(a) the planned delimitation of the Exploitation Perimeter applied for by the
Contractor, so that it covers the area defined by the seismic closure of
the Field concerned, together with all the technical justifications with
respect to the extent of said Field;

(b) an estimate of the reserves in place; the proven and probable
recoverable reserves and the corresponding annua! productions,
together with a study on the methods of recovery and the possible
valorization of the products associated with Crude Oil, such as any
Associated Natural Gas;

(c) _ item by item, the description of equipment and work necessary for
production, such as the number of development weils, the number of
platforms, pipelines, production, processing, storage and loading

(d) the estimated schedule for its implementation and the projected date of
production start-up;

(e) the estimates of investments and exploitation costs together with an
economic evaluation demonstrating the commercial nature of the
discovery in question.

The commercial nature of one or more Petroleum Fieids shall be determined
by the Contractor, provided that it shall, at the end of appraisal work, submit
to NOCAL the economic study referred to in Article 11.3.3(e) demonstrating
the commercial nature of said Field or Fields.

A Field may be declared commercial by the Contractor if, after taking into
account the provisions of this Contract and the submitted development and
production plan, the projected income and expenses determined in
accordance with good international petroleum industry practice confirm the
commercial nature of said Field.

For the purposes of evaluating the commercial nature of said Field or Fields,
NOCAL and the Contractor shall meet within thirty (30) days after the
submission of the development and production plan accompanied by the
economic evaluation.
11.3.6 | The development and production plan submitted by the Contractor shall be
Subject to the approval of NOCAL. Within ninety (90) days after the
submission of said plan, NOCAL may propose revisions or or modifications
hereto by notifying the Contractor thereof with all the useful justifications. In

proposed
the plan in its final form; Wi Ghar ah bs ected to be eoroved ty
NOCAL upon the date of such agreement.

Should NOCAL fail to notify the Contractor of its wish for revision or
modification within the above-mentioned ninety (90) day period, the plan
submitted by the Contractor shall be deemed to be approved by N' NOCAL at
the expiration of said period.

11.4. If for reasons not technically justified, the Contractor, within twelve (12) months after
notification fo NOCAL of a Petroleum discovery, iron. incl anta
authorization or if, after its granting, it has not commenced the appraisal work
in respect of said discovery, or if the Contractor, within eighteen (18) months after
completion of the appraisal work, does not declare the discovery as commercial,
pecans] donendahdeenprnempeicasd atiepraytetisce aonb wep tachonsokg!
deemed to encompass said discovery without any compensation for the Contractor. If,
within sixty (60) days after NOCAL's request, the Contractor has not notified its
ee ee eee
be produced from seid discovery, and any area so surrendered shall be
Godvandilline ve euteeussoncenaemominierhaias 52.
ARTICLE 12

GRANT OF AN EXCLUSIVE EXPLOITATION AUTHORIZATION IN

12.1.

12,2.

12.3.

12.4.

RESPECT OF COMMERCIAL DISCOVERY

A commercial Petroleum discovery shail entitle the Contractor to an exclusive right, if it
so requests pursuant to the conditions set forth in Article 11.3.3., to abtain, in respect
of the Field concemed, an exclusive exploitation authorization covering the related
Exploitation Perimeter. Said authorization shall be granted by NOCAL as soon as

The number of exclusive exploitation authorizations and related
within the Delimited Area shall not be limited.

If in the course of work carried out after the grant of an exclusive exploitation
authorization, it appears that the area defined by the seismic closure of the Field
concemed is larger than originally estimated pursuant to Article 11.3.3., NOCAL shall
grant to the Contractor, as part of the exclusive exploitation authorization

granted, an additional area so that the entirety of said Field is included in the
Exploitation Perimeter, provided, however, that the Contractor supplies NOCAL,
together with its application with the technical evidence of the extension so required
and provided, further, that the above mentioned extension is an integral part of the
Delimited Area as defined at the time of said application.

Where a Field extends beyond the boundaries of the Delimited Area, NOCAL may
require the Contractor to exploit said Field in association with the right holder of the
adjacent area under the provisions of a unitization agreement.

Within six (6) months after NOCAL has notified its request, the Contractor shall submit
for NOCAL's approval the development and production plan of the Field concemed
which shall be prepared in agreement with the right holder of the adjacent area.
13.1.

13.2.

13.3.

13.4.

13.5.

ARTICLE 13
‘DURATION OF THE EXPLOITATION PERIOD

The duration of an exclusive exploitation authorization during which the Contractor is
authorized to carry out the exploltation of a Field declared commercial is set at twenty-
five (25) years from its date of issue.

if upon expiration of the exploitation period of twenty-five (25) years above-defined, a
commercial exploitation of a Field remains possible NOCAL may authorize the
Contractor, at the latter’s request submitted at least twelve (12) months prior to said
expiration, to continue under this Contract the exploitation of said Field during an
additional period of no more than ten (10) years, provided that the Contractor has
fulfilled ail its obligations during the current exploitation period.

If, upon expiration of that additional exploitation period, a commercial exploitation of
said Field remains possible, the Contractor may request NOCAL, at least twelve (12)
months prior to said expiration that it be authorized to continue the exploitation of said
Field under this Contract, during an additional period to be agreed upon.

The Contractor may, at any time, fully or partially surrender any exclusive exploitation
authorization by giving at least twelve (12) months’ prior notice which may be reduced
with NOGAL's consent. That notice shall be accompanied by the list of steps which the
surrendering Contractor undertakes to take, In accordance with good international
petroleum industry practice arising out of its surrender.

Subject to the provisions of Article 32, interruption of development work or production
ofa: aapectaca’ commercial, Re: cpascvave period <f et Joeet. se. {8) sport,
decided by the Contractor without NOCAL's consent, or abandonment of the
exploitation of a Field, may give rise to the withdrawal of the exclusive exploitation
authorization concemed together with the termination of this Contract. In the event of

any disagreement between NOCAL and Contractor regarding the circumstances of any
interruptign the JOC shel meet as soon as reasonably practicable and attempt to
resolve such disagreement.

Upon expiration surrender or withdrawal of the last exclusive exploitation authorization
granted t the Contractor, this Contract shall terminate.

The termination of this Contract, whatever the reason thereof, shall not relieve the

Contractor of any obligations incurred prior to, or arising from, ae
termination and which remain to be fulfilled.
14.1.

14.2.

ARTICLE 14
EXPLOITATION OBLIGATION 7

andl, hang Stine meal ane gm memory, tna
granted, the Contractor undertakes to perform, at its sole cost and its awn financial
- ee a exploitation of said

However, if the Contractor can provide accounting evidence, during either the
development period or the production period, that the exploitation of a Field cannot be
commercially profitable, notwithstanding that an exclusive exploitation authorization
has been granted in accordance with the provisions of Article 12.1, NOGAL agrees not
to force the Contractor to continue the exploitation of such Field.

In that event, NOCAL, in its discretion, may withdraw the exciusive exploitation
authorization concerned from the Contractor without any compensation for the latter,
by giving sixty (60) days’ prior notice.
ARTICLE 15
CONTRACTOR’S OBLIGATIONS AND RIGHTS-IN

RESPECT OF EXCLUSIVE EXPLOITATION AUTHORIZATIONS

15.1.

15.2.

15.3.

15.4.

15.5.

15.6,

The Contractor shail development work not later than six (6) months after.
approve! of the and production plan referred to in Article 11.3.6 and shall
continue it with the um diligence.

The provisions of Articles 5, 6, 7, 8, 9 and 10 are also applicable, mutatis mutandis, in
respect of any exclusive exploitation authorization.

The Contractor shall have the right to build, use, operate and maintain all the
Petroleum storage and transportation facilities which are necessary for the production
ee pursuant to the conditions specified in

alongside
Contractor} shall be built 80 2s not to hinder the passage on those roads or
passageways.

The Contraictor may, fo the extent and for the duration of the excess capacity of a
eee seer er ate, storage facility built for the purposes of the
be obligated to accept the flow of Petroleum coming from
cst other han at ce Coir. ang ie dag et pipe strobe
prejudice to the Petroleum Operations, and provided, further, that a reasonabie tariff
covering anormal remuneration for capital invested in respect of the pipeline or facility
concemed shall be paid by the user.

eases cau none on. eyelet the Contractor
undertekes to proceed diligently with the carrying out of development wells, spacing
them in @ manner solas to ensure, in accordance with good international petroleum
industry practice, thé maximum economic recovery of the Petroleum contained in the
Fisid in question.

The Contractor in the conduct of development and production operations, comply
with all good et ee Sn ae Sennen he
good conservation of Fields and maximum economic recovery of

The Contractor shall, inter alia, carry out enhanced recovery studies and use such
recovery processes if they may lead to an increase in Petroleum recovery rate under
economic conditions.

31 vs
45.7. The Contractor shall provide NOCAL with all the reports, studies, measurement results,

15.8.

15.9.

tests and documents enabling the monitoring of the proper exploitation of each Field.

The Condiqotor Stil pation, pam iyhies Sabre Fomaetton mech producing
well;

(a) monthly testing of production and gas/oil ratio;
(b) half-yearly measurement of the Field reservoirs pressure.

The Contractor undertakes to produce every year from each Field quantities of
Petroleum in accordance with the provisions of Article 15.6.

The annual production rates of each Field shall be submitted by the Contractor
together with the Annual Work Programs for the approval of NOCAL which shall not be
withheld provided that the Contractor gives proper technical and economic grounds.

The Contractor shall measure, at a location mutually agreed between the Parties, all
Petroleum produced and not used for the requirements of the Petrojeum Operations,
and excluding unavoidable losses, after extraction of water and sediments, by using
the measurement appliances and procedures customarily used in the international
petroleum industry.

The authorized NOCAL's representatives shall have the right to examine those
measurements and inspect or cause to be inspected the appliances or procedures
used.

if the Contractor wishes to change said measurement appliances or procedures, It shall
obtain prior approval from NOCAL.,

Where the appliances and procedures used therefor have caused an overstatement or
understatement of measured quantities, the error shall be deemed to have existed
since the date of the last calibration of the appliances, unless the contrary can be
justified, and the proper adjustment shall be made for the period of existence of such
error.

32
16.1.

16.2.

16.3.

ARTICLE 16

RECOVERY OF PETROLEUM COSTS -
AND PRODUCTION SHARING

From the commencement of regular production of Crude Oil, the Contractor shall
market all the production of Crude Oil obtained from the Delimited Area, in accordance
with the prayisions hereinafter defined.

For the purposes of recovery of the Petroleum Costs, the Contractor may freely take
each Calendar Year a portion of the production in no event greater than eighty percent
(80%) of the Total Production of Crude Oil from the Delimited Area, or only any lesser
percentage which would be necessary and sufficient.

The value of such portion of Total Production allocated to the recovery of the
Petroleum Costs by the Contractor, as defined in the preceding paragraph, shall be
calculated in accordance with the provisions of Article 18.

If during @ Calendar Year the Petroleum Costs not yet recovered by the Contractor
under the provisions of this Article 16.2 exceed the equivalent in value of eighty
percent (80%) of the Total Production of Crude Oil from the Delimited Area, as
calculated above, the balance of the Petroleum Costs which cannot be recovered in
that Calendar Year shall be carried forward in the following Calendar Year or Years
until full recovery of the Petroleurn Costs or until the expiration of this Contract.

The of Crude Oil from the Delimited Area remaining during each Calendar
Year after the Contractor has taken from the Total Production the portion necessary for
the recovery of the Petroleum Costs, hereinafter referred to as “Remaining Production,”
shall be shared between NOCAL and the Contractor as follows:

The Remaining Production shall be shared according to the daily Total Production from
the Delimited Area:

33 Vy
Increments of daily NOCAL's Share Contractor's Share
Total Production

(in Barrels per day)

from 0 to 50,000 35% 65%

from 50,001 to 75,000 40% 60%

from 75,001 to 100,000 45% 55%

over 100,001 50% 50%

For the purpose of this Article, the daily Total Production shall be the average rate of Total
Production during the calendar quarter in question.

For the purposes of the tax legislation of the Republic of Liberia, the quantity of Crude Oil that
NOCAL will receive during each Calendar Year pursuant to this Article 16.3 shall include the

portion necessary to pay any tax(es) of the Contractor in Liberia which will be assessed on its
income. NOCAL agrees to pay from this portion any income tax on behalf and in the name of
the Contractor and to deliver to the latter official receipts of such payments.

16.4.

NOCAL may receive its share of production defined in Article 16.3 either in kind or in
cash.

16.5. If NOCAL wishes to receive in kind all or part of its share of production defined in

16.6.

Article 16.3 it shalt so notify in writing the Contractor at least ninety (90) days prior to
the beginning of the calendar quarter concemed specifying the precise quantity that it
wishes to receive in kind during said quarter.

If NOCAL wishes to receive in cash all or part of its share of production defined in
Article 16.3 and if NOCAL has not notified the Contractor of its decision to receive its
share of production in kind pursuant to Article 16.5, the Contractor shall market
NOCAL’s share of production to be taken in cash for the quarter conéerned, lift said
share during such quarter and pay to NOCAL within thirty (30) days following the date
of each lifting, an amount equal to the quantity corresponding to NOGAL's share of
production multiplied by the sale price defined in Article 18.

NOCAL may require payment, for sales of its share of production sold by the
Contractor, in Dollars or in the foreign currency in which the sale has been made.

-_—
17.1.

17.2.

17.3.

17.4.

ARTICLE 17
TAXATION -

Unless otherwise provided for in this Contract the Contractor shall, in respect of its
Petroleum Operations, be subject to the laws generally applicable and the regulations
in force in Liberia conceming taxes which are or may be levied on income, or
determined in relation thereto.

It is specifically acknowledged that the provisions of this Article shall apply individually
to any entity comprising the Contractor under this Contract.

The Contractor shall keep separate accounts for each Fiscal Year in respect of the
Petroleum Operations, in accordance with the regulations in force in Liberia, enabling
in particular the establishment of a profit and loss account as well as a balance sheet
showing both the results of said Petroleum Operations and the asset and liability items
allocated of related thereto.

For the purposes of Article 17.1 the Contractor shall in respect of its net profit arising
cael Tilia aaah echt ime ima mel
in force ir .

In accordance with the provisions of Article 16.3 under which NOCAL shall pay
Contractor's Income tax from NOCAL's share of Crude Oil, the Contractor shall not be
liable for any payment to the STATE with respect to said tax. As regards the tax
authorities of Liberia, the share of Remaining Production, which the Contractor is
entitied lo receive under the provisions of Article 16.3 is considered as representing the
net profit obtained by the Contractor.

For the purposes of assessing the Contractor's taxable net income in respect of a
Fiscal Year, the profit and loss account shall, inter alia, be credited by the following:

(a) the Contractor's annual gross income recorded in its accounting books, arising
from the marketing of the quantity of Crude Oil to which it is entitled under
Articles 16.2 and 16.3 and all other income or proceeds related to the
Petroleum Operations, including inter alia those arising from:

* the sale of related substances;

. processing, transportation or storage of products for Third Parties in the
facilities dedicated to the Petroleum Operations.

Such profit and loss account shall be debited with all charges necessary for the
purposes of the Petroleum Operations in respect of the Fiscal Year concerned, which

35
may be deducted under the applicable laws of Liberia and the provisions of this
Contract.

In particular the following items may be debited from the income of thé Fiscal Year:

{a) In addition to the charges specifically set forth below in this Article 17.4, all
other Petroleum Costs, including the costs of supplies, personnel and
manpower expenses, costs of services provided to the Contractor in respect of
the Petroleum Operations, provided, however, that costs of supplies, personne!
and services rendered by Affiliated Companies shall be deductible provided
that they do not exceed those which would be normally charged in arm's length
transactions between independent buyer and seller for identical or similar
supplies or services.

(b) Overhead costs relating to the Petroleum Operations performed under this
Contract, including without limitation:

* Rentals for movable and immovable properties as well as insurance
premiums;

*  Areasonable portion, in light of the services rendered to the Petroleum
Operations performed in Liberia, of wages and salaries paid to managers
and employees residing abroad, and the general and administrative
overhead costs of the central services of the Contractor and its Affiliated
Companies for its account, located abroad, and indirect costs
incurred by said central services abroad for their account. Overhead
costs paid abroad shall in no event be greater than the limits specified in
the Accounting Procedure.

(c) interest paid to creditors of the Contractor, for their actual amount, subject to
the limits specified in the Accounting Procedure.

(d) —_ Losses of materials or assets resulting from destruction or damage, assets
which are renounced or abandoned during the year, bad debts, indemnities
paid to Third Parties as compensation for damage,

(e) Reasonable and justified reserves made for clearly identified future losses or
liabilities which current events render probable.

() Any other losses or charges directly related to the Petroleum Operations,
including exchange losses realized in connection with the Petroleum Operations
as well as bonuses and amounts paid during the Fiscal Year,

(g) Surface rentals as set out in Article 17.9.
(h) Any other expense or cost incurred by the Contractor and recorded in
aceorfance with the Accounting Procedure,

17.5. The Contractor's taxable net profit shall be equal to the difference, if positive, between
all the amounts credited and ail the amounts debited in the profit and loss account. If
this amountis negative, it shall constitute a loss,

17.6, Within three (3) months after the end of a Fiscal Year, each entity constituting the =
Contractor shall submit to the competent tax authorities its annual tax return together
with financial statements, as required by applicable regulations.

NOCAL, shall, after submission of said annual tax return and acknowledgement of tax
payment, furnish to the Contractor within a reasonable period the tax receipts
evidencing, the payment of Contractors Liberian income tax and all other documents
certifying that the Contractor has, for the Fiscal Year in question, complied with all its -
tax obligations with respect to the income tax as defined in this Article.

17.7. Except for the income tax defined in this Article and the bonuses provided for in Article
49, the Contractor shall be exempt from all other levies, duties, taxes or contributions
of any nature whatsoever arising from the Petroleum Operations and any revenues
related thereto or, more generally, on Contractor's property, activities or actions,
including its establishment and its operation hereunder.

In particular, the Contractor, its suppliers, subcontractors and Affiliated Cornpanies
shall be exempt from the taxes on tumover (value added taxes and taxes on services)
which would be payable in connection with sales made by, work performed for and
services rendered to the Contractor under this Contract.

17.8. Assignments of any kind between the companies signing this Contract and their
Affiliated Companies as well as any assignment made in accordance with this Contract
shall be exempt from any duties or taxes payable in such respect.

17.9. Surface rentals shall be payable to NOCAL per square kilometer of the area remaining
at the beginning of each Calendar Year as part of the Delimited Area, in the amounts

as set out below:

Phase of Operation Surface Rentals Per Annum
First Exploration Period $ 30 per sq. km.

Second Exploration Period $ 50 per sq. km.

Third Exploration Period $75 per sq. km.
Development & Exploitation Area $100 per sq. km.

' “att

eh |
18.1,

18.2.

18.3,

18.4.

18.5.

ARTICLE 18
VALUATION OF PETROLEUM 5

For the purposes of this Contract, the Crude Oil price shall be the F.0.8. "Market Price”
at the Delivery Point, expressed in Dollars per Barrel and payable within thirty (30)
days after the date of the bill of lading, as determined hereinafter for each quarter.

A Market Price shall be determined for each type of Crude Oil or Crude Oil mix.

The Market Price applicable to liftings of Crude Oil made during a calendar quarter
shall be calculated at the end of said quarter and shall be equal to the weighted
average of the prices obtained for Crude Oil from the Delimited Area during sald
quarter by the Contractor and by NOCAL from independent purchasers, as adjusted to
take into account the differences in quality and gravity as well as in F.0.8. delivery
terms and payment conditions.

In the event such sales are not made, the Market Price shall be determined on the
basis of the prices obtained on the international market during said quarter between
independent buyers and sellers for sales of crude oils of quality similar to the Crude Oil
from the Delimited Area in the same markets as those in which the Liberian Crude Oil
would normally be sold, as adjusted to take Into account the differences in quality,
gravity, transportation as well as in sales and payment conditions.

The following transactions shail, inter alia, be excluded from the calculation of the
Market Price of Crude Oil:

(a) sales in which the buyer is an Affiliated Company of the seller es well as sales
between entities constituting the Contractor;

(b) sales in the Liberian domestic market;

(c) sales in exchange for other than payment in freely convertible currencies and
sales fully or partially made for reasons other then the usual economic
incentives involved in Crude Oil sales on the international market (such as
exchange contracts, sales from government to government of to government
agencies).

Within ten (10) days following the end of each quarter, the Parties shail advise each
other of the prices obtained for their share of production of Crude Oil from the
Delimited Area sold to independent purchasers during the quarter in question,
Indicating for each sale the identity of the purchaser, the quantities sold, the delivery
and payment terms.

\
18.6.

Within twenty (20) days following the end of each quarter, the Contractor shall
determine in accordance with the provisions of Article 18.2 or Article 18.3, as the case
may be, the Market Price applicable for the quarter concerned, and shall notify NOCAL
of that Market Price, indicating the method of calculation and all data used in the
calculation of that market Price.

Within thirty (30) days following receipt of the notice referred to in the preceding
paragraph, NOCAL shall verify that the calculation of Market Price complies with the
provisions hereof and shail notify the Contractor of its acceptance or objections. Failing
notification from NOCAL within that thirty (30) day period the Market Price provided for
in the Contractor's notice referred to in the preceding paragraph shall be deemed to
have been accepted by NOCAL.

in the event that NOCAL has notified objections to the Market Price, the Parties shall
meet within fifteen (15) days following NOCAL's notification to mutually agree on the
Market Price. If the Parties fail to agree on the Market Price applicable to a given
quarter within seventy-five (75) days after the end of that quarter, NOCAL or the
Contractor may immediately submit to an expert, appointed in acoordance with the
following , the determination of the Market Price (including the determination
of reference crude oils if the Parties have not determined them). The expert shail
determine the price within thirty (30) days after his appointment and his conclusions
shall be final and binding on the Parties. The expert shall decide in accordance with the
provisions of this Article.

The expert shall be selected by agreement between the Parties or, if no agreement is
reached, by the International Center of Expertise of the International Chamber of
Commerce in accordance with its rules on Technical Expertise, at the request of the
most diligent Party. The expertise costs shail be charged to the Contractor and
included in the Petroleum Costs.

In the event It would be necessary to calculate on a provisional basis during a quarter
the Crude Oil price applicable to the liftings made during said quarter, that price shall
be established as follows:

(a) For any sale to independent buyers, the price applicable to that sale shall be
the price obtained for the Crude Oil for said sale, as adjusted to take into
sccount the F.O.8. delivery terms and thirty (30) days payment terms.

(b) For any lifting other than those which are the subject of a sale to independent
buyers, the price applicable to that lifting shall be the Market Price determined
for the preceding quarter or, If that Market Price has not been determined, a
price set up by agreement between the Parties or, failing agreement, the last

known Market Price.

Once the Market Price for a quarter has been determined on a final basis, adjustments,
if required, shall be made within thirty (30) days.
49.1. The Contractor shall pay to NOCAL the following bonuses:

(a)

{b)

{c)

ARTICLE 19

BONUSES

two million Dollars ($2,000,000) when the Total Production of Crude Oil from
the Delimited Area first reaches the average rate of thirty thousan# (30,000)
Barrels per day during a period of thirty (30) consecutive days. fl

i
three million Dollars ($3,000,000) when the Total Production of Oil from
the Delimited Area first reaches the average rate of fifty thousan /(50,000)
Barrels per day during a period of thirty (30) consecutive days
five million Dollars ($5,000,000) when the Total Production of Crude ‘Oil from
the Delimited Area first reaches the average rate of one hundred thousand
(100,000) Barrels per day during a period of thirty (30) cons days

a
Each of the amounts referred to in (a), (b) and (c) above shall be paid within thirty (30)
days following the expiration of the reference period of thirty (30) conseautive days

40 ue
20.1,

20.2.

ARTICLE 20
OWNERSHIP AND ABANDONMENT OF ASSETS

Upon expiration, surrender or termination of this Contract, whatever the reason thereof,
in respect of all or part of the Delimited Area, or at the end of exploitation of a Field, the
Contractor shail transfer at no cost to NOCAL the ownership of assets, movables and -
immovabies, used for the requirements of the Petroleum Operations carried out in the
area so surrendered, located whether inside or outside the Delimited Area, such as
wells and their equipment, buildings, warehouses, docks, lands, offices, plants,
machinery and equipment, bases, harbors, wharfs, jetties, buoys, platforms, pipelines,
roads, bridges, railroads and other facilities.

In the event of such expiration, surrender of termination of this Contract, Contractor
shall as soon as practicable procure the release of any security, mortgage or surety
over such assets to be transferred to NOCAL.

However, the Contractor may continue to use those assets beyond the date referred to
in the first paragraph, for the requirements of its petroleum operations in Liberia
governed by other contracts

If NOCAL decides not to accept, for all or part of the assets, the transfer of ownership
provided for in Article 20.1, it may, not later than ninety (90) days following the date
specified in said Article, require the Contractor, in accordance with good international
petroleum industry practice, to perform abandonment operations and to remove, at the
cost of the Gontractor, the facilities relating to the surrendered area.

41
ARTICLE 21
NATURAL GAS

21.1. Non-Associated Natural Gas

21.1.1 In the event of a Non-Associated Natural Gas discovery, the Contractor
shall engage in discussions with NOCAL with a view to determining whether
the appraisal and exploitation of sald discovery have a potentially
commercial nature.

21.1.2 if the Contractor, after the above-mentioned discussions, considers that the
appraisal of such Non-Associated Natural Gas discovery |s justified, it shall
undertake the appraisal work program for said discovery.

The Contractor shall have the right, for the purposes of evaluating the
commerciality of the Non-Associated Natural Gas discovery, if itso requests
at least thirty (30) days prior to the expiration of the third exploration period
set forth In Article 3.3 to be granted an exclusive appraisal authorization
conceming the Appraisal Perimeter of the above- mentioned discovery, for a
term of two (2) years.

In addition, the Partias shall jointly evaluate the possible outiets for the
Natural Gas, both on the local market and for export, together with the
necessary means for its marketing, and they shall consider the possibility of
a joint marketing of their shares of production in the event the Natural Gas
discovery would not otherwise be commercially exploitable. For that purpose,
a Consultative Committee for Natural Gas shall be established by the Parties
to ensure the coordination of the upstream and downstream components of
the Natural Gas project and facilitate its evaluation and implementation.

21.1.3 Following completion of appraisal work, in the event the Parties should
jointly decide that the exploitation of that discovery is justified to supply the
local market, or in the event the Contractor should undertake to develop and
produce that Natural Gas for export, the Contractor shall submit prior to the
expiration of the appraisal period an application for an exclusive exploitation
authorization which NOCAL will grant under the terms provided by Article
12.1.

The Contractor shall then have the right and obligation to proceed with the
development and production of that Natural Gas discovery in accordance
with the approved development plan referred to in Article 11.3 and the

of this Contract applicable to Crude Oil shall apply, mutatis
mutandis, to Natural Gas, unless otherwise specifically provided under

Article 21.3.
« +

R
21.1.4 if the Contractor considers that the appraisal of the Non-Associated Natural
Gas discovery concemed is not justified, NOCAL may, by giving twelve (12)
months prior notice which may be reduced either with Contractor's consent
‘or automatically in the event the exclusive exploration authorization expires
earlier, require the Contractor to surrender its rights in respéct of the area
encompassing said discovery provided that, for the avoidance of doubt, such
surrender does not affect the Contractor's rights to any other discoveries in
fespect of the same area.

in the same manner, if the Contractor, after completion of appraisal works,
considers that the Non-Associated Natural Gas discovery is not commercial,
NOCAL may, by giving three (3) months prior notice, unless the exclusive

authorization expires earlier, require the Contractor to surrender
its rights on the area encompassing said discovery.

in both cases, the Contractor shall forfeit its rights to all Non-Associated
Natural Gas which could be produced from said discovery, and NOCAL may
then carry out, or cause to be carried out, all the appraisal, development,
production, processing, transportation and marketing work relating to that
discovery, without any compensation for the Contractor.

21.1.5 Nothwithstanding the terms of Article 21.1.4, if the Contractor is of the view
that the Non-Associated Gas discovery in question is not economic as 2
stand alone development but can demonstrate that there is sufficient
prospectivity in the region to support a combined development of current
discovered reserves and future exploration prospects as @ combined
economic development, then NOCAL will provide the Contractor a period of

thirty six (36) months before exercising its rights pursuant to Article 21.1.4.

° ins
wf
21.2. Associated Natural Gas

21.2.1 In the event of a commercial discovery of Crude Oil, the Contractor shall
state if It considers that the production of Associated Natural Gas is likely to
exceed the quantities necessary for the requirements of the Petroleum
Operations related to the production of Crude Oil (including reinjection
operations), and if it considers that such excess is capable of being
produced in commercial quantities. In the event the Contractor shall have
informed NOCAL of such an excess, the Parties shall jointly evaluate the

outlets for that excess of Natural Gas, both on the local market and”
for export (including the possibility of joint marketing of their shares of
production of that excess of Natural Gas in the event such excess would not
otherwise be commercially exploitable), together with the means necessary
for its marketing.

In the event the Parties should decide that the development of the excess of
Associated Natural Gas is justified, or in the event the Contractor would wish
to develop and produce that excess for export, the Contractor shail indicate
in the development and production program referred to in Article 11.3.3 the
additional facilities necessary for the development and exploitation of that
excess and its estimate of the costs related thereto.

The Contractor shail then have the right to proceed with the development
and exploitation of that excess in accordance with the development and
production program approved by NOCAL under the terms provided by Article
11,3.6., and the provisions of the Contract applicable to Crude Oil shall
apply, mutatis mutandis, to the excess of Associated Natural Gas, unless
otherwise specifically provided by Article 21.3.

A similar procedure shall be applicable if the sale or marketing of Associated
Natural Gas is decided during the exploitation of a Field.

21.2.2 ‘In the event the Contractor should not consider the exploitation of the excess
of Associated Natural Gas as justified and if NOCAL, at any time, would
wish to utilize it, NOCAL shail notify the Contractor thereof, jn which event:

(a) the Contractor shall make available to NOCAL free of charge at the
Crude Oil and Natural Gas separation facilities all or part of the
excess that NOCAL wishes to lift;

(b) | NOCAL shail be responsible for the gathering, processing,
compressing and transporting of that excess from the above
mentioned separation facilities, and shall bear any additional costs
related thereto; .

(c) the construction of the facilities necessary for the operations referred
to In paragraph (b) above, together with the lifting of that excess by

: — tr

Ng
NOCAAL, shall be carried out in accordance with good intemational
petroleum industry practice and in such a manner as not to hinder the
production, lifting and transportation of Crude Oil by the Contractor.

21.2.3 excess of Associated Natural Gas which would not be utilized under

tl petroleum practi
furnishes NOCAL with a report demonstrating that said gas cannot be
economically utilized to Improve the rate of recovery of Crude Oil by means”
of reinjection pursuant to the provisions of Article 15.6., and provided,
further, that NOCAL approves said flaring, which approval shall not be

unreasonably withheld.
21.3. Provisions common to Associated and Non-Associated Gas

21.3.11n order to encourage the exploitation of Natural Gas, NOGAL may grant to

21.3.2

21.3.3

the Contractor specific benefits when they are duly justified concerning,
inter alia, the recovery of the Petroleum Costs relating to Natural Gas.

The Contractor shall have the right to dispose of its share of production of
Natural Gas, in accordance with the provisions of this Contract. It shall also
have the right to proceed with the separation of liquids from all Natural Gas

, and to transport, store as well as sell on the local market or for
export its share of liquid Petroleum so separated which will be considered as
Crude Oil for the purposes of their sharing between the Parties under Article
16.

For the purposes of this Contract, the Natural Gas price, expressed in
Dollars per million BTU, shall be equal to:

(a) with respect to Natural Gas export sales to Third Parties, the price
obtained from purchasers;

(b) with respect to sales on the local market of Natural Gas as a fuel, the
equivalent of one hundred percent (100%) of the price of high sulfur
heavy fuel oll (expressed in Dollars per million BTU) exported from or
imported into Liberfa, or such other price as NOCAL {or the national
entity that the STATE would set up for the distribution of Natural Gas
on the local market) and the Contractor would mutually agree upon.

The above-mentioned equivalent price for the utilization of Netural Gas as a
fuel shall be determined on the basis of the same calorific value with respect

network, if any, or otherwise where delivered to large consumers. in the
event of transfer of the gas at a delivery point located upstream, the selling
price shall be adjusted accordingly.
ARTICLE 22
FOREIGN EXCHANGE CONTROL

22.1. Vena eee subject to
the provisions of this Arti

22.2,

sia Crile: te celaslsneh: UR oN SERNA Citi wan reve

right to:

22.2.1

22.2.2

22.2.3

22.2.4

22.2.5

22.2.6

22.2.7

22.2.8

retain abroad ail foreign currencies received and/or arising from (a) export
soles of all Petroleum to which it is entitled under this Contract, (b) the
assignment of any interest in this Contract, (c) the equity and share capital in
any applicable entities, (d) the repayment of capital and interest on any loans
made and more generally, all assets acquired abroad by it;

freely dispose of such foreign currencies or assets to the extent that they may
exoeed its requirements for its operations in Liberia;

open, maintain and operate foreign exchange bank accounts both inside and outside
Liberia and local currency bank accounts inside Liberia;

be from ail legally required or mandatory conversions of foreign exchange into

or other currency;
en sone 17, er.
wholly abroad the salaries, allowances and other benefits received by their expatriate

Sree Wer tanig ih LID HeNCleS eee;

AiRIhs prejiticn to the provisions of Article 17, pay in foreign exchange the salaries,
allowances and other benefits received by their Liberian employees working on

aHILA prejudice tc the provietone of Article 17, pay directly abroad in foreign
exchange thelr foreign subcontractors working on Petroleum Operations; and

purchase currencies of Liberia with foreign currencies, and freely exchange
inte foreign currencies of its election any funds held by it in Liberia in excess of
its Jocal requirements at exchange rates which shall not be less favorable than
those generally applicable to any other buyer or seller of foreign currencies.

‘ oodiana —getiony oan iilialaaeaaas aaa

the performance of the Petroleum Operations

* vi
ARTICLE 23
APPLICABLE LAW

The laws and regulations in force in the Republic of Liberia and the provisions of international
law as may be applicable to international oil and gas activities shall apply to the Contractor, to
this Contract and to the Petroleum Operations which are the purpose thereof, unless +
otherwise provided by the Contract.
ARTICLE 24
MONETARY UNIT

24,1. The registers and accounting books relating to this Contract shall be maintained and
recorded in Dollars. Sald registers and accounting books shall be used to determine
the Petroleum Costs, gross income, exploitation costs and net profits for the purpose of
the preparation of the Contractor's tax return; they shall contain, inter alia, Contractor's
accounts showing the sales of Petroleum under this Contract.

24.2. Whenever itis necessary to convert into Dollars expenses and income expressed in
another currency, the exchange rates to be used shall be equal to the arithmetic
average of the daily closing rates for the purchase and sale of said currency during the
month when the expenses were paid and the income received.

24.3. The originals of the registers and accounting books referred to in Article 24.1 shall be
kept in Liberia.

The registers and accounting books shall be supported by detailed documents with
respect to receipts and Petroleum Costs.

. ~ aN
ARTICLE 25
ACCOUNTING METHOD AND AUDITS

25.1 The Contractor shall maintain its accounts In accordance with the regulations in force
and with the provisions of the Accounting Procedure set out in Appendix 2 attached
hereto forming an integral part of this Contract. ;

25.2 After giving the Contractor notice thereof in writing, the STATE shall have the right to
cause the registers and accounting books relating to the Petroleum Operations to be
inspected and audited by its own agents or by experts of its election, and shall have a
period of four (4) years following the end of each Calendar Year to carry out those
inspections or audits relating to said Year and may submit its objections to the
Contractor for any contradictions or errors found during such inspection or audits.

Should the STATE fail to make any claim within the above-mentioned of four (4)
years, no further objection or claim shall be made by the Liberian ad ion for the
Calendar Year concemed.

. “KX
ARTICLE 26

IMPORT AND EXPORT

26.1. (a) |The Contractor shall have the right to import into Liberia, in its own name or on
behalf of its agents, contractors and subcontractors, all the technical equipment,
materials, machinery and tools, goods and supplies necessary in the Contractor's.
opinion for the proper conduct and achievements of the Petroleum Operations;
such Imports include but are not limited to, drilling, exploration, development,
production, transportation, sales and marketing, equipment, pipelines, tanks,
geological and geophysical tools, boats, ships, launches, drilling barges, ships
and platforms, production platforms, civil engineering and telecommunication
equipment, power plants and ail related equipment, aircraft, automotive
equipment and other vehicles, instruments, tools, spare parts, alloys and
additives, camping equipment, protective clothing and equipment, medical,
surgical and sanitary equipment, supplies and instruments necessary for the
installation and operation of hospitals and dispensaries, documentation
equipment, construction materials of all types, lumber, office furniture and
equipment, automobiles, explosives, chemicals, fuels, ship supplies,
pharmaceutical products, medicines.

(b) | The Cantractor shall have the right to import into Liberia, in its own name or on
behalf of its agents, contractors or subcontractors, the furniture, clothing,
household appliances, vehicles, spare parts, all foodstuff (subject to compliance
with applicable regulations pertaining to the import of foodstuff) and all personal
effects for all the foreign employees and their families assigned to work in Liberia
for the Contractor, its agents contractors, or subcontractors.

(c) However, the Contractor, its agents, contractors and subcontractors undertake
not to proceed with the imports mentioned in Article 26.1.(a) insofar as such
items are available in Liberia under equivalent conditions of quantity, quality,
price, delivery and terms of payment, unless specific requirements or technical
emergencies are presented by the Contractor.

(d) © The Contractor, Its agents, contractors and subcontractors shall have the right to
re-export from Liberia, free of all duties and taxes and at any time, all the items
imported under Article 26.1.(a) and (b) which are no longer necessary for the
Petroleum Operations except the items which have become the property of the
State under the provisions of Article 20.
26.2. All the technical materials, machinery and tools, goods and supplies specified in Article
26.1 which the Contractor, its agents, contractors and subcontractors, their foreign
employees and their families will have the right to import in one or more shipments to
Liberia, shall be fully exempt of all duties and taxes payable as a result of the
importation (“entry duties and taxes”).

As the case may be, the applicable administrative formalities will be those of the
following regimes:

(a) Exceptional temporary admission regime in full suspension of entry duties and
taxes for equipment, materials, machinery and tools, goods and supplies
necessary for the proper progress of the Petroleum Operations, for the entire
duration of their use in Liberia including the continental shelf, it being understood
that for the equipment, materials, machinery and tools, and goods and supplies
consumed during the operations or left in place, the exceptional temporary
admission discharge will be automatic by simple quarterly declaration and without
payment of duties and taxes.

In the event of a duly justified emergency, the equipment, materials, tools and
machinery, goods and supplies will be placed at the disposal of the users as soon
as they arrive in Liberia and the administrative regularization relating to their
admission will be made tater and as soon as possible.

(b) Supply regime for consumable goods and foodstuffs, fuels and lubricants used at
sea, in particular on ail ships, aircraft and machinery used for petroleum
exploration and exploitation.

(c) Exempt admission regime according to the regulations in force, for furniture,
clothing, household appliances and personal effects.

26.3. The Contractor, its agents, contractors and subcontractors shall, provided that they
inform the STATE in advance of their intent to sell and subject to the provisions of
Article 20, have the right to sell in Liberia, all equipment, materials, machinery and
tools, goods and supplies which they have imported when they are considered as
surplus and no longer necessary for the Petroleum Operations. In that event, the seller
shall be responsible for paying all duties and taxes applicable on the date of the
transaction and for filing all the formalities prescribed by the regulations in force.

26.4. During the term of this Contract, the Contractor, its customers and their carriers shall
have the right to export freely at the export point selected for that purpose, free of all
duties and taxes and at any time, the portion of Petroleum to which the Contractor is
entitled in accordance with the provisions of this Contract, after deduction of all
deliveries made to the STATE and/or NOCAL.

26.5. Contractor and its agents, contractors and subcontractors shall also be exempt from
the provisions of Liberian foreign trade regulations concerning the prohibition, limitation

and restriction of import and export and country of origin of those items indicated in
Article 26.1 and with respect to the Petroleum allocated to Contractor pursuant to this

e
26.6, NOCAL willl, within the full limits of Its authority, use its best endeavours, when
requested to do so by Contractor, toensure that the above mentioned exemptions are
applied and expedite the movement through customs of any equipment or supplies of
Contractor, its agents, contractors and subcontractors and ail of their employees and
family members.
27.1,

27.2.

27.4,

ARTICLE 27

DISPOSAL OF PRODUCTION

Each Calendar Year, up to a total of ten percent (10%) of the share of Crude Oil
production to which the Contractor Is entitled, shall be sold to NOCAL by the
Contractor for the purpose of satisfying the needs of the domestic market of Liberia. -
Such contribution of the Contractor shall be in proportion to its share of production, in
the total Crude Oil production in Liberia,

The quantity of Crude Oil the Contractor shall be obligated to sell to NOCAL shall be
notified to it by NOCAL at least three (3) months prior to the beginning of each
calendar quarter.

The price of the Crude Oil sold to NOCAL under Article 27.1 for the needs of the
domestic market shall be the Market Price defined in Article 18.

That Crude Oil price shall be payable to the Contractor in Dollars thirty (30) days after
receipt of the invoice unless otherwise agreed between the Parties.

The transfer of title to, and risk of, the share of Petroleum production to which each
Party is entitled shall be made at the Delivery Point, or at any other transfer point
agreed between the Parties.

Each of the Parties shall have the right and obligation, to dispose of and lift the share
of Petroleum to which it is entitled under this Contract.

Such share shall be lifted on as regular a basis as possible, it being understood that
each of the Parties, within reasonable limits, will be authorized to lift more (overtift) or
less (underlift) than its share of Petroleum produced and unlifted by the lifting day to
the extent that such overiift or underlift does not infringe on the rights of the other Party
and is compatible with the production rate and the storage capacity. In the
establishment of the sequence of Iiftings, priority will be given to the Party with the
largest share of produced and unlifted quantity of Petroleum at a given time. The
Parties shall periodically meet to establish a provisional lifting programm on the basis of
the principles above-described and taking into account the wishes of the Parties as
regards the dates and quantities of thelr liftings, provided that those wishes are
compatible with said principles.
ARTICLE 28
PROTECTION OF RIGHTS

28.1. The Contractor shall take all necessary steps to achieve the objectives of this Contract
in its conduct of Petroleum Operations.

28.2. NOCAL shail take all necessary steps to facilitate the implementation by the Contractor
of the objectives of this Contract, and the STATE shall protect the property and
operations of the Contractor, its employees, agents, contractors and subcontractors in
the territory of Liberia.

28.3. At the request of the Contractor, the STATE shall prohibit the construction of dwelling
or business buildings in the vicinity of installations which the Contractor may declare
dangerous as a result of its operations. The STATE shall take all necessary
precautions to prohibit anchoring in the vicinity of submerged pipelines at river
Passages, and to prohibit any hindrance to the use of any other installation necessary
for the Petroleum Operations whether on land or offshore,

28.4. The Contractor shall have the freedom to self-insure and/or take out and cause to be
taken out by its contractors and subcontractors, in respect of the Petroleum
Operations, ail insurances of the type and for such amounts customarily used in the
international petroleum industry, including without limitation, third party liability
insurance and insurances to cover damage to property, facilities, equipment and
materials, without prejudice to such insurances which would be required under Liberian
legistation. With respect to any self insurance, Contractor shall notify NOCAL of the
extent and coverage applicable to such self insurance, as well as the premium to be
associated therewith as provided under the Accounting Procedure.

ani
ARTICLE 29
!
PERSONNEL AND TRAINING

29.4. The Contractor shall, for the purposes of the Petroleum Operations, employ Liberian
personne! where, in the Contractors sole opinion, such personnel are suitably qualified
for the requirements of employment, ‘

Managers, technicians, engineers, accountants, geologists, geophysicisis, scientists,
chemists, drillers, foremen, mechanics, skilled workers, secretaries and executive
employees may be hired outside Liberia If similarly qualified specialists cannot be hired
in Liberia.

29.2. Upon commencement of the Petroleum Operations, the Contractor shall provide
funding for training programmes and for that purpose the Contractor shall devote an
annual training Budget of:

(a) One hundred thousand Dollars ($100,000) during each year of the exploration

(b) One hundred and fifty thousand Dollars ($150,000) during each year of the
exploitation periods.

The training expenses bome by the Contractor shall be included in tha recoverable
Petroleum Costs.

NOCAL and the Contractor shall nominate, respectively, seventy percent (70%) and
thirty percent (30%) of the candidates for the training program and ail such candidates
shall be Liberian nationals.

29.3 Upon commencement of the Petroleum Operations, the Contractor shall provide
funding for social and welfare programs in Liberia and for that purpose the Contractor
shall devote an annual social and welfare budget of:

(a) One hundred thousand Dollars ($100,000) during each year of the exploration
period;

(b) Two hundred thousand Dollars ($200,000) during each year of the exploitation
period,

An escrow account shail be established by the Parties for the purpose of receiving the
funds and payment of the programs referred to herein, NOCAL and the Contractor

shall both be signatories to the escrow account.
. ari
The social and welfare programs shall be developed and agreed by NOCAL and the
Contractor and ail costs referred to herein shall be recoverable as Petroleum Costs.
The respective annual funding for such social and welfare programs shail be paid into
the escrow account within thirty (30) days of the Effective Date and on each
anniversary thereof,

The entry into Liberia of all foreign personne! shall be authorized and the STATE shall

issue the documents necessary for that entry to all members of the foreign personnel,

such as entry visas, working permits and exit visas, in compliance with the immigration
regulations in force in Liberia.

At the request of the Contractor, the STATE shail facilitate any immigration formalities
with the Immigration Bureau, at the points of entry into and exit from Liberia, in respect
of the Contractor's employees, contractors, subcontractors and agents, and their
families, all without undue delays.

All the employees required for the conduct of the Petroleum Qperations shall be under
the Contractor's authority or that of its contractors, subcontractors and agents, in their
capacity ae employers. Their work, number of working hours, salaries and any other
matters relating to their employment conditions shall be determined by the Contractor
or its contractors, subcontractors and agents.

57
ARTICLE 30

ACTIVITY REPORTS INRESPECT OF
EXCLUSIVE EXPLOITATION AUTHORIZATIONS

30.1. The provisions of Article 8 shall apply, mutatis mutandis, to any exclusive exploitation
authorizations. In addition, the following periodic activity reports shall, inter alia, be =~
furnished in respect of each Field:

(a) dally production reports;

(b) monthly reports stating the quantities of Petroleum produced and those sold
during the previous month together with information on such sales.

Unless the Contractor gives its written consent, the information relating to a Field under
exploitation, except statistical data about activity, shall be considered as confidential by
the Parties during the term of this Contract.

30.2. The Contractor shail forthwith notify the STATE of any material damage whatsoever
caused to the petroleum fields or facilities, and shall take all necessary steps to
terminate it and carry out the necessary repairs.

30.3. From the year of granting an exclusive exploitation authorization, the annual report
referred to in Article 8.2 shall also Include the following:

(2) information on ali development and production operations carried out during the
previous Calendar Year, including the quantities of Petroleum produced and
those sold, if any;

(b) information on all transportation and sales operations together with the location of
the main facilities built by the Contractor, if any;

(ce) a statement specifying the number of employees and workers, thelr qualification

and their nationality, together with a report on the medical care and training
provided to them.

an
ARTICLE 31
ARBITRATION :

31.1. Save with respect to a dispute under Article 18.5, in the event of any dispute between
the STATE or NOCAL and the Contractor relating to, or arising out of, the interpretation
or execution of the provisions of this Contract, the Parties shall make their best efforts’
to settle such dispute amicably.

If within two (2) months from the date of notice of such dispute by 4 Party to the
other(s), the Parties have not reached settlement, any Party may refer the dispute for
arbitration to the International Chamber of Commerce in accordance with its Rules of
Arbitration.

31.2. The arbitration shall be held in London, England. The language used during the
procedure shall be the English language. The arbitration shall be determined by three
(3) arbitrators. The arbitrators shall not have the same nationality as the Parties.

The arbitration tribunal's award shall be final; it shall be binding on the Parties and shall
be enforesabie in any court of appropriate jurisdiction.

31.3. The expenses of any arbitration shall be borne equally by the Parties to the dispute,
that is to say, each Party shall pay the expenses of its own arbitrator and the expenses
of the third arbitrator in equal shares, and any expenses imposed by the Intemational
Chamber of Commerce shall be shared equally by the Parties.

The performance by the Parties of their obligations under this Contract shal} not be
suspended during the course of the arbitration.

31.4 For purposes of allowing such arbitration, and enforcement and execution of any
arbitration decision, award, issuance of any attachment, provisional remedy or other
pre- award remedy, each Party waives any and all claims to immunity, including, but
not limited to, any claims to sovereign immunity.

 ¥
32.1.

32.2.

ARTICLE 32
FORCE MAJEURE

No delay or default of a Party in performing any of the obligations resulting from this
Contract shall be considered as a breach of this Contract if such delay or default is
caused by a case of Force Majeure.

If in the event of Force Majeure the performance of any of the obligations under this
Contract is delayed, that delay extended by the period of time required to repair the
damage caused during such delay and to resume the Petroleum Operations, shall be
added to the period provided by this Contract for the performance of said obligation,
and the exclusive exploration or exploitation authorizations shall be extended by that
period as regards the area concerned by Force Majeure.

Force Majeure means any event unforeseeable and beyond the control of a Party,
such as: earthquake, flood, accident, strike, lockout, riot, delay in obtaining the rights-
of-way (declared or undeclared), insurrection, civil disturbances or commotion,
sabotage, acts of war or conditions attributable to wer, or any other cause beyond its
control, similar to or different from those already mentioned.

. Where a Party considers it is prevented from performing any of its obligations by the

occurrence of Force Majeure, it shall forthwith notify the other Parties thereof by
specifying the grounds for establishing Force Majeure, and take all necessary steps to
ensure the normal resumption of the performance of the concerned obligations upon
termination of the event constituting the Force Majeure.

Obtigations other than those affected by Force Majeure shall continue fp be performed
in accordance with the provisions of this Contract.
ARTICLE 33

JOINT AND SEVERAL OBLIGATIONS
AND GUARANTEES

33,1. All the clauses, conditions and provisions of this Contract shall be binding on the
Parties and their respective successors and assignees. This Contract constitutes the’
only agreement between the Parties and no previous communication, promise or
agreement, whether oral or written, between the Parties, related to the purpose of this

Contract may be asserted to amend the clauses hereof.

The STATE certifies and guarantees that there is no other applicable agreement with
respect to the petroleum rights within the Delimited Area, that it will perform its
obligation in fairness and good faith and that this Contract will not be cancelled,
amended or modified except by agreement between the Parties.

The STATE hereby guarantees:

(a) those fights granted or to be granted by NOCAL or any Governmental Authority to
the Contractor under this Contract;

{b) those obligations undertaken or to be undertaken by NOCAL or any Governmental
Authority under this Contract;

(c) that none of the Contractor's rights, interests or property shall be expropriated,
nationalised or otherwise taken by reason of any act of any authority of the Republic of
Liberia. in the event, however, that any such expropriation, nationalisation or other
taking of any of the Contractor's rights, interests or property (including undeveloped
eserves) occurs, the STATE shall provide full and prompt compensation.

The STATE agrees and undertakes that such legislative measures will be taken
forthwith to enact this Contract into law so as to ensure that all rights, privileges and
exemptions granted under this Contract to the Contractor, its Affiliated 3
agents and subcontractors have full legal force and effect, and in particular to ensure
that, upon approval by the Parliament of the Republic of Liberia of this Contract, this
Contract shall constitute a law of the Republic of Liberia and shall take precedence over
any law (Or part thereof) of the Republic of Liberia which is inconsistent with or conflicts
with any of the provisions of this Contract.

The privatisation, insolvency, liquidation, reorganisation or any other change in the
structure or legal existence of NOCAL shall not affect the obligations of the STATE
hereunder. The STATE shail, throughout the entire duration of this Contract, ensure
that the rights and obligations of NOCAL under this Contract are always vested in and
undertaken by an entity authorised to and capable of performing such obligations, failing

\)

61
which the STATE itself shall perform directly all such obligations of NOCAL under this
Contract.

33.2, Where the Contractor is constituted by several entities, the obligations and liabilities of
those entities under this Contract shall be joint and several.

62
34.1.

ARTICLE 34
RIGHTS OF ASSIGNMENT

All or part of the rights and obligations arising from this Contract may be assigned by
chdatiey — aeelprcarps drier allt aegdbiprepueioasiarnngober
nancial reputation is well established; the assignees with the other entities constituting
the Contractor shall thereafter be jointly and severally liable for the obligations arising
from this Contract.

Wey pas shatitn eapest See per agree ECON, which approval shail
fo be uldibonabhy wittals

if within thirty (30) days following notification to NOCAL of a proposed assignment
accompanied by all the related Information and the draft assignment deed, NOCAL has
not given its decision, that assignment shall be deemed to be approved by NOCAL,

From the date of approval of an assignment, the assignee shall comply with the terms
and conditions of this Contract.

All or part of the joint and several rights and obligations arising from this Contract may
be freely assigned at any time by any of the entities constituting the Contractor to one
or more Affiliated Companies or other entities constituting the Contractor.

Without prejudice to its obligations hereunder, the Contractor shall have the right to
freely mortgage, pledge or otherwise encumber its interests in the Contract or any
property in or outside the Republic of Liberia which is used for Petroleum Operations,
provided that any such mortgage, pledge or other encumbrance shall be made
expressly subject to the terms of this Contract and shall be subject to the prior approval
of NOCAL, which approval shall not be unreasonably withheld.

. NOCAL may freely assign its rights and obligations under this Contract upon thirty (30)

days written notice to Contractor provided that such assignee shall be a competent
body authorised by the STATE to undertake fully the rights and obligations of NOCAL
por boos to it under this Agreement.

e
ARTICLE 35

STABILITY OF CONDITIONS

35.1. This Contract is executed between the Parties in accordance with the laws and

regulations in force at the date of its signing and on the basis of the provisions of said
laws and regulations, as regards, inter alia, the economic, fiscal and financial ‘
provisions of this Contract.

This Contract may not be amended or modified by virtue of the adoption or
amendment of law, regulation, treaty, inter-governmental agreement, decree or
administrative order by the Republic of Liberia after the Effective Date, This Contract
may only be amended or modified by written agreement of all Parties.

with a view to modifying those provisions in order to restore the economic

Parties, provided that the economic benefits to the Parties shall not be reduced as @
result of exercising the terms of this Article, For the purposes of this Article, the term
“Profound Changes in Circumstances” shall mean such changes in the economic
conditions of the petroleum industry world-wide or in Liberia or such changes that
ARTICLE 36
CONFIDENTIALITY

36.1 (a) oleae re rodelore of Bie Cee oe cy ee ae eee
of a technically, geologically or commercially sensitive nature
sstating te Pucienen Operations and wrich on the eifeciive Date ls not in the
restriction

Contractor's right to trade in such data and information in accordance with Article 36.2)
and not be disclosed to any person or entity not a Party to this Contract, except:

(1) Toan Affiliated Company, provided such Affiliated Company maintains
confidentiality as provided in this Contract;

(2) Toa governmental agency or other entity when required by this Contract;

(3) Te the extent such data and information is required to be furnished in
compliance with any applicable laws or regulations, or pursuant to any legal
preceedings or because of any order of any court binding upon a Party;

(4) Te potential subcontractors, consultants and attorneys employed by any
Contractor Party where disclosure of such data or information is essential to
such sub contractor's, consultant's or attorney's work;

(5) To 8 bona fide prospective transferee of a Party's participating interest (including
an entity with whom a Party is conducting bona fide directed toward
@ merger, consolidation or the sale of a majority of its or an Affiliated
Shares):

(6) Toa bank or other financial institution to the extent appropriate to a Party
@rranging for funding for its obligations under this Contract;

(7) To the extent such data and information must be disclosed pursuant to any rules
Or requirements of any government or stock exchange having jurisdiction over
any Party, or its Affiliated Companies;

(8) Where any data or information which, through no fault of a Party, becomes a part
of the public domain; and

(8) To the arbitrators in accordance with Article 31 or to any expert in accordance

with Article 18,
(b) Each Party shall take customary precautions to ensure such data and information on
Petroleum Operations is kept confidential by its respective employees;

(c) Ss zxacolbenconpl ded as sonkow Conph daly lll genders baba
this Contract shall nonetheless remain bound by bt etrcane barn a
Soh Us ond are ate chual be eacieae Wy ecestaee aae the arbitration

NS
provisions hereof, and the confidentiality obligations of the Contractor as set forth
herein shail survive a period of three (3) years from the termination of this Contract.

36.2 Notwithstanding the foregoing, Contractor shall have the free right to trade with Third
Parties all data relating to the Delimited Area for other data relating to Liberia with the
approval of NOCAL, such approval not to be unreasonably withheld.

36.3 Each Contractor, notwithstanding any other provisions in this Article 36, may make
disclosures in annual reports, employee and shareholder newsletters, and the
like of summaries of a general nature relating to Petroleum Operations, which are .
customarily or routinely described or reported in such publications.
37.1.

37.2

ARTICLE 37
IMPLEMENTATION OF THE CONTRACT

The Parties agree to cooperate in every possible manner to achieve the objectives of
this Contract.

NOCAL shall facilitate the Contractor's performance of its activities by granting it any
permits, licenses and access rights necessary for the performance of the Petroleum
Operations and by making available to It any appropriate services and facilities, so that
the Parties can obtain the best benefit from a sincere cooperation. However, the
Contractor shall observe the applicable procedures and formalities, and shall apply to
the competent Ministries and/or Agencies of the Administration.

Except a5 otherwise provided in this Contract any notice or other document to be
given under this Contract shall be in writing and shall be deemed to be duly given if it
{or the envelope containing it) identifies the Party to whom it is intended to be given
as the addressee and It is:

37.2.1 delivered personally; or
37.2.1 sent by facsimile transmission
to the respective addresses shown below or to such other addresses and/or

numbers as a Party may by notice to the other Parties expressly substitute therefor.
The respective addresses for service are:

STATE: Executive Mansion, Capito! Hill, Monrovia, Liberia
Fax:
Attention:

NOCAL: Episcopal Church Plaza, 3” Floor, Corner of Ashmun Street & Randall
Street 1000, Monrovia 10, Liberia
Fax:
Attention: President and CEO

RLL: 11 Berkeley Street, London W1J 8DS
Fax; + 44 20 7408 9501
Attention: Company Secretary
EHL : 11 Berkeley Street, London W1J 8DS
Fax : + 44 20 7408 9535
Attention : Company Secretary
Any notice duly given shall be deemed to have been both given and received:

37.3.1 ffit is delivered in accordance with Article 37.2.1, on such delivery;

67
37.3

37.4

37.5

37.6

37.7

37.8

37.3.2 if itis duly sent in accordance with Article 37.2.2 upon receipt by the sender
of the correct transmission report.

if NOCAL considers that the Contractor has committed a breach in the performance of
any of its obligations, it shall so notify the Contractor in writing and the Contractor shall
have sixty (60) days to remedy the breach or refer the matter to arbitration in
accordance with this Contract. ;

The terms and conditions of this Contract may be modified only in writing and by
mutual agreement between the Parties.

Unless otherwise specified in writing, NOCAL shall represent the STATE under this
Contract and is empowered to grant, in the name and on behalf of the STATE, any
consent necessary or useful for the implementation of this Contract.

Headings in this Contract are inserted for purposes of convenience and reference and
in no event shall define, restrict or describe the scope of object of the Contract or of
any of its clauses.

Appendices | and 2 attached hereto shall form an Integral part of this Contract.

Any waiver by the STATE or NOCAL concerning the performance of any obligation of
the Contractor shail be in writing and signed by the representative of the STATE or
NOCAL, and no waiver shall be implied if the STATE or NOCAL does not exercise any
of its rights to which it is entitled under this Contract.
ARTICLE 38
EFFECTIVE DATE

Upon execution by the Parties and when promulgated as a law of the Republic of Liberia, this
Contract shall become effective, such date of promulgation being referred to as the Effective
Date, and said Contract shall become binding on the Parties. «

IN WITNESS WHEREOF, the Parties have signed this Contract on the date as set forth
below.

Executed on behalf of the Republic of Liberia on 2005 by

Minister of Justiog

Chairman, National Transitional Government of Liberia

Executed on behalf of the National Oil Company of Liberia on IC™ fos, 2005 by

= hee

President

Chairman of the Board of Directors

Executed of Regal Liberia Limited on /6 TunE 2005 by
Director
Executed on behalf of European Hydrocarbons Limited on

ow 5h Lb [FWuu) oS

Director

Ratified by: National Transitional Legislative Assembly on

2005 by
APPENDIX 1

Attached to and made part of this Contract between the STATE, NOCAL and the Contractor.

DELIMITED AREA

On the Effective Dale, the Delimited Area, designated as Block 8, is the area inside the
perimeter constituted by the geographical co-ordinates set out below (with reference to the
Greenwich meridian) and as separately identified on the map attached hereto.

Those co-ordinates are only given for purposes of this Contract and shall not be considered
as the boundaries of the national jurisdiction of Liberia. .

The surface of the Delimited Area above-defined is equal to approximately 3,621.29 sq. km.

wy
BLOCK 8
DELIMITED AREA

APPENDIX 2

Attached to and made part of this Contract between the STATE, NOCAL and the Contractor.

This Accounting Procedure shall be followed and observed in the performance of the
obligations under the Contract to which this Appendix is attached.

1.2. Accounts and statements

referred to above.

In accordance with the provisions of Article 25 of the Contract, accounts, books and
registers shall be maintained and recorded in Dollars. These accounts shall be used,
inter alia, to determine the amount of Petroleum Costs, the recovery of sald Costs, the
production sharing, as well as for the purposes of Contractor's tax return.

The Contractor shail record all operations connected with the Petroleum Operations in
accounts separate from those relating to any other activities which it may carry out in
the Repubilc of Liberia.

All accounts, books, records and statements, together with documents supporting
expenses incurred, such as invoices and service contracts, shall be kept in the
Republic of Liberia in order to be provided at the request of the competent authorities
of Liberia.

1.3. Interpretation

The definitions of the terms used in this Appendix 2 shall be the same as those of the
same terms set forth in the Contract. .

In the event of any conflict between the provisions of this Accounting Procedure and
the Contract, the provisions of the Contract shall prevail.

TX

\
1.4. Modifications

The provisions of this Accounting Procedure may be modified by mutual agreement
between the Parties, r

The Parties agree that if any provision of the Accounting Procedure proves inequitable

to either Party, such provision shall be negotiated in good faith by the Parties and upon
agreement modified.

74
Article I! — Petroleum Costs
1.41, Petroleum Costs Account

The Contractor shall maintain a “Petroleum Costs Account" which will record in detail
the expenses incurred by the Contractor directly relating to the Petroleum Operations
carried out under this Contract, and which will be recoverable in accordance with the
provisions of Article 16 of the Contract.

This Petroleum Costs Account shall, inter alia, record separately, by Appraisal
Perimeter or Exploitation Perimeter if any, the following expenses:

(a) exploration expenditures;

(b) appraisal expenditures;

(c) development expenditures;

(4) exploitation expenses;

{e) financial costs;

( Overhead costs in Liberia;

(9)  Qverhead costs abroad.

The Petroleum Costs Account shall enable, inter alia, to identify at any time:
(a) the total amount of Petroleum Costs since the Effective Date;

(b) the total amount of Petroleum Costs recovered;

(c) the total amount credited to the Petroleum Costs Account pursuant to Article
1.4. below;

(d) the total amount of Petroleum Costs which remain to be recovered.

For the purposes of Article 16 of the Contract, Petroleum Costs shall be recovered in
the following sequence:

(a) exploitation expenses in respect of a Field incurred and paid from the date of
commencement of regular production;
1.2.

(b)
{c)

financial costs;

other Petroleum Costs,

In addition, within each of the foregoing categories, the costs shall be recovered in the
sequence in which they are incurred.

Unless otherwise provided for in this Accounting Procedure the intent of the Parties is
not to duplicate any item of the credit or debit of the accounts maintained under the
Contract.

Items debited to the Petroleum Costs Account

The following expenses and costs shall be debited to the Petroleum Costs Account:

1.2.4,

1.2.3,

Personnel expenses

All payments in respect of the salaries and wages of the Contractor's
employees directly assigned to the Petroleum Operations carried out under

Wages and salaries of the Contractor's personne! directly engaged In the
Petroleum Operations in the Republic of Liberia, whose work time is not
directly allocated to the programs, as well as costs of maintaining and
operating in Liberia a main and administrative office and sub-offices necessary
for the Petroleum Operations.

Overhead costs abroad

The Contractor shall add a reasonable amount as overhead paid abroad,
connected to the carrying out of the Petroleum Operations by the Contractor
or its Affiliated Companies, such amounts representing the estimated cost of
services directly rendered for the benefit of the said Petroleum Operations.

The amounts charged shall be provisional amounts established on the basis of

the experience of the Contractor, and shall be annually adjusted according to
the actual costs borne by the Contractor.
1.2.4

1.2.6.

2.7.

However, overhead costs paid abroad shall be charged only within the
following limits:

(e) prior to the grant of an exciusive exploitation authorization ten percent
(10 %) of the expenses charged to the Petroleum Costs Account
excluding overhead costs for the year in question;

(6) _ from the grant of the first exclusive exploitation authorization ten
percent (10%) of expenses charged to the Petroleum Costs Account:
excluding overhead costs for the year in question.

Gonstruction, maintenance expenses, as well as rents paid for all offices,
houses, warehouses and buildings of other types, including housing for
employees, and cost of equipment, furniture, and fittings necessary for the
operation of those buildings directly required for the performance of the
Petroleurn Operations.

Materials, equipment and rentals

Costs of equipment, materials, machinery, and facilities purchased or provided
for use in the Petroleum Operations, as well as rentals or compensations

‘or incurred for the use of any equipment or facilities required directly for the
performance of the Petroleum Operations.

Services

Costs of services directly related to Petroleum Operations rendered by
Subcontractors and consultants, as well as any costs directly related to
Services rendered by the STATE or NOCAL or any other authorities of the
Republic of Liberia.

Costs of services directly related to Petroleum Operations rendered by
Affiliated Companies, provided that such costs shall not exceed those
normally charged by independent companies for an identical or similar service.

Insurance Premiums and equivalent

Premiums paid for insurances customarily taken out for the Petroleum
Operations to be carried out by the Contractor as well as the equivalent
amount of premiums quoted by an independent underwriter for the risks that
are self-insured by the Contractor. Such premiums in the latter case must be
competitive and generally applicable in the petroleum industry.
1.3,

1.2.9,

Legal Expenses i

All expenses of handiing, investigation and settlement of litigation or claims
directly arising from the Petroleum Operations.

Financial Costs \

All interests paid by the Contractor in respect of the loans from Third Parties
and advances obtained from Affiliated Companies, provided that those loans
and advances shall be for the purpose of the financing of Petroleurn Costs
related only to the development of Petroleum Operations in respect of a Field
In the event such financing is provided by Affiliated Companies, the allowable
interest rates shall not exceed the rates customarily used in the international
financial markets for loans of a similar nature i

1.2.10. Other Expenses

Any other expenses incurred and paid by the Contractor forthe purposes of
the necessary and proper conduct of the Petroleum Operations under the
approved Annual Work Programs and Budgets including all wages. salaries
expenses and costs incurred in complying with the obligations Set out in
Articles 8.2, 8.3, 8.4 and 30, other than the expenses cover@d and dealt with
by the foregoing provisions of this Article and other than the expenses
excluded from the Petroleum Costs. i

Expenses not chargeable to the Petroleum Costs Account

The expenses which are not directly necessary for the performance of the Petroleum
Operations, and the expenses excluded by the provisions of this Contract or this
Accounting Procedure as well as by the regulations in force in Liberia, are not
chargeable to the Petroleum Costs Account and shall therefore not be fecoverable

Such expenses shall include, without limitation:

(a)

(b)

(c}

(a)

expenses relating to the period before the Effective Date,

any expenses relating to the operations carried out beyond the Delivery Paint,
such as transportation and marketing costs,

exchange losses;

bonuses as defined in Article 19 of the Contract.

78
iL4,

4
Items credited to the Petroleum Costs Account

The following income and proceeds shall, inter alia, be credited to the Petroleum Costs

Account:

{a)

(b)

(c)

(0)

net proceeds of any successful insurance claim in connection with

leum Operations where the ciaim is with respect to operations or asse!s
ich were insured and where the insurance premium (or equivalent if seif-
ured) with respect thereto has been charged to the Petroleum Costs .

int,

adjustments received by the Contractor from the suppliers/manufacturers
their agents) in connection with defective materia! and equipment, the cost
fwhich was previously charged by the Contractor to the Petroleum Costs
ount:

net proceeds of sale on disposal of assets used in Petroleum Operations

other income or proceeds related to the Petroleum Operations, specifically
se arising from:

any services rendered to Third Parties using the facilities dedicated to
the Petroleum Operations, including, but not limited to. processing
transportation and storage of products for Third Parties in those
facilities.

79 8

Article ili — Cost Evaluation Basis For Services, Materials and Equipment Used in the
Petroleum Operations

il.1, Technical services -

A reasonable rate shall be charged for the technical services rendered by the
Contractor or its Affitiated Companies for the direct benefit of the Petroleum Operations
carried out under the Contract, such as gas, water, core analyses and any other
analyses and tests, provided that such charges shall not exceed those normally
charged by independent technical service companies and laboratories for similar
services,

1.2. Purchase of materials and equipment

Materials and equipment purchased from Third Parties and directly necessary for the
performance of the Petroleum Operations carried out under the Contrast shall be
charged to the Petroleum Costs Account at "Nat Cost” incurred by the Contractor.

"Net Cost” shall include such items as taxes, shipping agent fees, transportation,
loading and unloading costs, license fees, related to the supply of materials and
equipment, as well as transit losses not recovered through insurance.

Ill.3.. Use of equipment and facilities owned exclusively by the Contractor

Equipment and facilities owned by the Contractor and used directly forthe Petroleum
Operations shall be charged to the Petroleum Costs Account at a rental rate which
shall be sufficient to cover maintenance, repairs, depreciation and services required for
the performance of the Petroleum Operations,

1.4. Valuation of materials

All materials transferred to Liberia from the Contractor's warehouses, of from those of
any entity constituting the Contractor or thelr Affiliated Companies, shall be valued as
follows:

(a) New material

New material (condition "A") means new material which has never been used;
one hundred percent (100%) of the current market price, which corresponds to
the price normally charged for similar supplies in arm's length transactions
between buyer and seller.

Material in good condition (condition °B") means material in good condition
which Is still usable for its original purpose without repair, at 4 maximum of
seventy-five percent (75%) of the price of new material.

e
(b) Other used material

Other used material (condition “C") means material still usable for its original
purpose, but only efter repairs and reconditioning: at a maximum of fifty
percent (50%) of the price of new material.

(c) Material in poor condition

zapertal lp poser nonditon, Genetien 7) ieee rane ee
its original purpose but sti usable for other purposes: at a maximum of
twenty-five percent (25%) of the price of new material.

(a) Serap material

Scrap material (condition “E") means material beyond usage and repair:
prevailing price of scrap material.

Materials and equipment disposed of by the Contractor

Materials and equipment purchased by ail the entities constituting the Contractor
then sold shall be valued in accordance with the principles defined in Article III.4
above.

Materials and equipment purchased by any entity constituting the Contractor or by
Third Parties and then sold shall be vaiued at the received sale price, which shalll in no
event be lass than the price determined in accordance with the principles defined in
Articte [iL4 above.

The corresponding amounts shall be credited to the Petroleum Costs Account.

81
V1. Period

WV.2.

The Contractor shall keep a permanent inventory both in quantity and value of all
normally controllable materials used for the Petroleum Operations ang shall proceed at
reasonable intervals with the physical inventories as required by the Parties.

Notice

A written notice of intention to take an inventory shall be sent by the Contractor at least
ninety (90) days prior to the commencement of said Inventory so that NOCAL and the
entities constituting the Contractor may be represented at their own expense during the
inventory

. Information

In the event NOCAL or any entity constituting the Contractor shall not be represented
at an inventory, such Party or Parties shail be bound to accept the inventory taken by
the Contractor which shall furnish to such Party or Parties a copy of said inventory.
Article V — Financial and Accounting Statements

The Contractor shall fumish the STATE and NOCAL with all the reports, records and
statements provided by the provisions of the Contract and the applicable regulations
and, inter alia, the following financial and accounting statements:

V.1. Statement of exploration work obligations

Such snnual statement shail be submitted not later than three (3) months after the énd
of each Contractual Year in respect of the exploration periods.

It shall present with details the exploration work and expenditures carried out by the
Contractor to fulfill its obligations set forth in Article 4 of the Contract, excluding
specifically appraisal wells and related appraisal expenditures as well as development
expenditures, exploitation expenses, overhead costs and bonuses.

V.2. Statement of recovery of Petroleum Costs

A quarterly statement shall be submitted not later than two (2) months after the end of
each Calendar Quarter. It shall present the following items of the Petroleum Costs
Account

(a) the amount of Petrolaum Costs which remain to be recovered at the beginning
of the quarter,

(b) the amount of Petroleum Costs in respect of that quarter and recoverable
under the provisions of the Contract;

(c) the quantity and the value of the production of Petroleum taken by the
Contractor during the quarter for the purpose of recovery of the Petroleum

5

(d) the amount of income or proceeds credited for the purpose of Article II.4.
@bove during the quarter;

(e) the amount of Petroleum Costs which remain to be recovered at the end of the
quarter.

In addition, an annual statement of the recovery of Petroleum Costs shail be submitted
prior te the end of February of each Calendar Year.

V.3. Statement of production

After commencement of production, such monthly statement shall be submitted not
later than fifteen (15) days after the end of each month.

ire,

ee
It shall present for each month the detailed production of each Exploitation Perimeter
and, inter alia, the quantities of Petroleum:

(a)
(b)
(c)
(d)

stored at the beginning of the month; :
lifted during the month;
lost and used for the requirements of the Petroleum Operations;

stored at the end of the month.
oft We sire
ADDENDUM TO PRODUCTION SHARING CONTR
BETWEEN THE NATIONAL OIL COMPANY OF LIBER
AND REGAL LIBERIA LIMITED AND EUROPEAN HYDR OCARBONS
LIMITED, BLOCK LB-8

BETWEEN

The Republic of Liberia, represented for the purposes of this Addendum
Company of Liberia NOCAL, a company duly organized, existing and doing usin
laws of Liberia; represented by its Chairman of the Board and President/CEO, hen
to as “NOCAL",

AND

Regal Liberia Limited and European Hydrocarbons Limited , « company i corperal
laws of England and Wales, hereinafter referred to collectively as “the Contract

WITNESSETH:

WHEREAS, a Production Sharing Contract hereinafter, the “Contract” Was entered into by
and between NOCAL and the Contractor on June 16, 2005;

WHEREAS, the conditions of Article 38 of the Contract have not b fisfied up to and
including the date hereof,

WHEREAS, pursuant to Article 33 of the Contract, the Parties have jp
amend the Contract on the terms and conditions set forth herein;

NOW THEREFORE, for and in consideration of the exchange of promises,
covenant and mutually agree 10 amend the articles and sub-articles to the Contpet as

ARTICLE 3
DURATION OF EXPLORATION PERIODS AND 5

3.1. The exclusive exploration authorization is hereby granted to the Cont
eight (8) consecutive years defined by three (3) consecutive periods.

A first Exploration Period of four (4) Contract Years, a second Explorati
Contract Years and a third Exploration Period of two (2) Contract Yea

42

43

44

45

2
the first exploration period set forth above the Contractor bas fulfilled the
m work commitments defined in Article 4, as ascertained by the Government, the
lye exploration authorization shall, at the Contractor's request, be renewed for a second
jon period of two (2) Contract Years.

ARTICLE 4
EXPLORATION WORK COMMITMENTS

sntractor, during the first exploration period defined in Article 3.1, shall carry out a
work programme at a cost of no less than eight (8) million Dollars which includes
mic Survey of 1500 square Km and the drilling of one (1) exploratory well.

nt on a successful 3D seismic acquisition program and subsequent interpretation of
m, the Contractor undertakes 10 make reasonable efforts to drill one (1) exploratory
well in the first period, but in any event not later than the middle of the second exploratory
period.

tor, during the second exploratory period defined in Articte 3.1, shall carry
im work programme at a cosi of no less than ten (10) million Dollars which

1 drilling of one (1) exploratory well.

uty , during the third exploration period defined in Article 3.1, shall carry out a

um work programme at a cost of no less than ten (10) million Dollars which includes
ng of one {!) exploratory weil,

of the exploratory wells shall be drilled to a minimum depth of two thousand (2000)
fter deduction of the water depth, or to a lesser depth if the continuation of drilling

performed in accordance with good international petroleum industry practice is prevented

for any of the following reasons;

The basement is encountered at a lesser depth than the minimum contractual

depth:

b) Continuation of drilling presents an obviovs danger due to the existence of
abnormal formation pressure;

Rock formations are encountered the hardness of which prevents, in practice,
the continuation of drilling by the use of appropriate equipment;

Petroleum formations are encountered the :rossing of which requires, for
their protection, the laying of casings preventing the minimum contractual
dept rom being enced 4-8 7

i] 4

4.7

48

6.5

+

In the event that any of the above reasons ocewrs, the exploratory well ha d
have been drilled to the minimum contractual depth.

In order to carry out the exploration drilling defined in Articles 4.2, 4.3
technical conditions in accordance with good intemational petroleum indy
Contractor undertakes to make the expenditure required to meet the objeetiy
work programme which will include drilling and, as appropriate, testing.

Ifat the expiration of any of the three (3) explomtion periods defined in
3.3 or upon the date of surrender of the whole Delimited Arca, or i
termination of this Contract, the Contractor has not fulfilled its work commitment
in this Article, it shall pay a compensation to NOCAL, within thirty (30) digys after the date

of expiration, surrender or termination, the unspent balance of investment @b above-
defined for that current exploration period,
Ina given exploration period, in the event where the Contractor drills, one OFm additional

exploration wells to those required under 4,2, 4.3 and 4.4 or exceeds its investment
obligations relating to that period, then the excess well(s) or investment expe
carried forward, into the next succeeding exploration period(s) and off-se
exploration well work commitments or investment obligations.

ARTICLE 6
CONTRACTOR'S OBLIGATIONS IN RESPECT OF

EXPLORATION PERIODS AND ENVIRONMENTAL i
MANAGEMENT

The Contractor further undertakes to carry out all Petroloum Operations cordance with
the Eavironmental Protection and Management Laws of Liberia and all international
environmental protocols. In this respect, the Contractor shall:
(a) Submit to the Government, through NOCAL, an Envifenmental Impact
Statement (EIS) prior tc the commencement of exp on and production.
(b) Take reasonable preventative, corrective and restorative measures to protect
from pollution, contamination or damage resulting from Petroleum
Operations to water bodies, land surfaces and the atmosyhe and that any
pollution, contamination and damage of such water bodies, land surface and
atmosphere hereunder be rectified.
Subject to the foregoing, and at the conclusion of Petroleum Operation in the Delimited
Area, the Contractor will undertake reasonable efforts to restore the Defimited Area to the
state in which it was before the Petroleum Operations. However, the Copitraeto emma a i
68

16.2

16.3

als

for any environmental damages caused after the transfer of such assets as per

ractor and its subcontractors shall he obligated to give preference to enterprises and
am Liberia, if conditions of proven experience, price, quality, delivery time and
myment are similar to those from other countries or from non-Liberian sources. If
: conditions are met, the Contractor commits itself to award to only Liberians,
construction or service contracts, the estimated value of which is under Two Hundred

United States Dollars (US$200,000.00). Subject to the above conditions, in the
ae nial nei eas aedaentacmin pureuiiatemanter ee

poses of recovery of the Petroleum Costs, the Contractor may freely take each
ear a portion of the production in no event greater than seventy percent (70%) of

P tion of Crude Oil or Gas from the Delimited Area, or only any lesser
which would be necessary and sufficient to recover remaining cost,

ot with the provisions of Article 18.

if @ Calender Year the Petroleum Costs not yet recovered by the Contractor under the
ons of this Article 16,2 exceed the equivalent in value of seventy percent (70%) of the
duction of Crude Oil or Total Production of Gas from the Delimited Area, as
I sd! above, the balance of the Petroleum Costs which cannot be recovered in that
‘Year shall be carried forward in the following Calendar Year or Years until full
reco’ of the Petroleum Costs or until the expiration of this Contract.

i of Crude Oil from the Delimited Area remaining during each calendar year after
niractor bas taken from the Total Production the portion necessary for the recovery of
the Petroleum Aandi Conor weit ey)
(i

between NO AL. ai he Comanssn ae allow gg "Soe
Increments of daily oit NOCAL's $1
‘Fotal Production

(In Barrels per day)

from 0 to 100,000 40%

from 100,001 to 150,000 50%

over 150,000 60%

-5-

In case of natural gas, NOCAL’s share shall be 30% and the Contractor 70% afb

equivalent per day.

17.1

72

ARTICLE 17
TAXATION

Unless otherwise provided for in this Contract, the Contractor shail,
Petroleum Operations, be subject to the laws generally applicable and the pu
in Liberia concerning taxes which are or may be levied on incomes, gf determi:

It is specifically acknowledged that the provisions of this Article sh
Contractor under the Contract.

“The Contractor shall keep separate accounts for each Fiscal Year in resp
Operations, in accordance with the regulations in force in Liberia, en sling
establishment of a profit and loss aecount as well as a balance sheet pawing both the results
of said Petroleum Operations and the asset and liability items allocates 9

For the purposes of Article 17.1 the Contractor shall in respect of its @ profit arising from
Petrolcum Operations, be liable to corporate income tax under the I ws and regulations in
force in Liberia. Income tax rate applicable to Petroleum Operations garried out under this
Contract shall be thirty (30%) percent, which shall be paid directly b
Government of Liberia.

‘The last paragraph of Article 17.2 of the Contract is void and of no further fare and

&e

=e

gre
(b)

~6-

s void and of no further force and effect.

‘insert the words “ During the Exploration Period”, before in Particular,

ARTICLE 19

BONUSES AND HYDROCARBON
DEVELOPMENT FUND

shall pay to NOCAL the following bonuses:

hwo (2) million Dollars when the Total Production of Crude Oi! from the Delimited

first reaches the average rate of thirty thousand (30,00) Barrels per day during

‘ period of thirty (30) consecutive days.

ee (3) million Dollars when the Total Production of Crade Oil from the Delimited

Area first reaches the average rate of fifty thousand (50,000) Barrels per day during
period of thirty (30) consecutive days,

(5) million Dollars when the Total Production of Crude Oil from the Delimited

Area first reaches the average rate of one hundred thousand (100,000) Barrels per day

uring a period of thirty (30} consecutive days.

‘the amounts referred to in (a), (b) and ( ¢ ) above shall be paid within thirty (30) days
ag the expiration of the reference period of thirty (30) consecutive days,

es shall not be recoverable and therefore shall not be treated as Petroleum Costs.

OCARBON DEVELOPMENT FUND

te research in the field of hydrocarbon, most especially in continental areas, and

tthe Government in its overall goal of achieving energy sustainability, a Hydrocarbon

i Fund, to be managed by NOCAL, has been established.

dently, the Contractor shall make a contribution of Five Hundred Thousand US
(US$500,000.00) to this fund. The aforementioned amount shall be contributed by

ractor in four (4) equal installments of One Hundred and Twenty-five Thousand US
S$ 125,000.00) each, over the first exploration period, the first of which will be
in thirty (30) days of the Bffective Date of this Contract. Thereafler, installment

sts shall be made within thirty (30) days of each subsequent anniversary of the first
ren fl 5 sd a
L ‘

Gn
19.3.2 The contribution of the Hydrocarbon Development Fund referred to ta

193.3 The Parties agree that all payments made under this Contract shall be niade

29.2.

29.3

oa

recoverable and therefore, shail be considered as Petroleum Costs.

with protocols laid down by the Extractive Industries Transparency Initi
ARTICLE 29
PERSONNEL AND TRAINING

Upon commencement of the Petroleum Operations, the Contractor shall
Training Programmes and for that purpose the Contractor shall devote
Budget of;

(a) One Hundred Thousand United States Dollars (USS1 00,000.00)
exploration period;

(b) Two Hundred Thousand United States Dollars (US$200,000.00)
exploitation period.

Additionally, the Contractor shalt make an annual contribution of S
United States Dollars (US$75,000.00) to the University of Liberia for then
programmes in Geology, Mining Engineering and Environmental Studi

an annual Social and Welfare Budget of:

(a) One Hundred Fifty Thousand United States Dollars (US$150,000.0
of the exploration period;

(b) Two Hundred Fifty Thousand United States Dollars (US$250,000.0
of the exploitation period. |
As provided in Article 19.3.3, all payments made uncer this Contract shall be made in
accordance with protocols taid down by the Extractive Industries Trasipaten

(EITI),

and paying for the programmes detailed in Articles 29.2 and 29.3 nd
i to such account, except for the contribution to the Universi
shall be paid by the Contractor through NOCAL to the institution.
29.4

29.5

32a

3202

8

requirements shall be developed by both Parties with the understanding that

’ shall provide 70% of the training candidates and the Contractor shall provide 30%

et res
training and Social and Welfare expenses bome by the Contractor shalt be included in
able Petroleum Costs. Funding for the Training and Social and Welfare Programmes
@ paid within thirty (30) days of the Effective Date of the Contract. Thereafier,
; shall be made within thirty (30) days of each subsequent anniversary of the

ry into Liberia of all foreign personnel stall be authorized and the STATE shall issue
ents necessary for that entry to all members of the foreign personnel, such as entry
ii g permits and exit visas, in compliance with the immigration regulation in force

Sfeques ofthe Contractor, the STATE shall facilitate any immigration formalities with
migration Bureau, at the points of catry into and exit from Liberia, in respect af the
‘s employees, contractors, subcontractors and agents, and their families, all without
delays

‘emplayees required for the conduct of the Petroleum Operations shall be under the

or’s authority or that of its contractors, subcontractors and agents, in their capacity
oyers. Their work, number of working hours, salaries and any other matter relating
¢ employment conditions shall be determined by the Contractor or its contractors,
and agents.

ARTICLE 32a
TERMINATION
intion by the Contractor. During the Exploration and Exploitation Periods, the
may surrender, by not leas than sixty (60) days notice to NOCAL, all of its rights

od bi gations hereunder in respect of all or any part of the Delimited Area, and the operator
shall be relieved of all obligations to NOCAL in respect of the area so surrendered except

age @bligations arising out of or related to the surrender.
sation by NOCAL. Subject to the provisions of Article 31, NOCAL shall have the right

ninate this Agreement if any of the following events (hereinafter “Events of
omaammmimean: iat agand
Ab

wm &

j
32a3

De

(a) | Where the Contractor shall fail to make any of the p ts described in this
Contract on the due payment date, and such default is not cured pithi
days after notice by NOCAL or within such longer periods as n
said notice:

(b) — Where the Contractor shall materially fail to comply with its COO
other conditions in this Contract and such failure is not cured within n
after natice by NOCAL or within such longer period as may be specified in the
notice.

{¢) Where the Contractor shall (i) voluntarily dissotve, liquidate or W up its affairs,

ordinary course of business; {i) He gation oF sipplicution to y tribunal for the

appointment of a trustee or receiver for all or any substantial part Contractor's
assets; (iii) commence any proceedings for its b uptcy, feorganization,
arrangement, insolvency or readjustment of debt under the laws @f'any jurisdiction,
whether now or hereafter in effect, or if any such petition or app on is filed, or

any such proceedings are commenced against it, shall indicate its:
consent thereto or acquiescence therein, or (iv) if any order is entered app

such trustee or receiver, or adjudicating the Contractor bai

approving the petition in any such proceedings, and provided that die Contractor shall
fail to take corrective measure(s) to have such order removed or fiftéd within sixty
(60) days;

(d) Where the Contractor shall fail to carry out Exploration as requited by Article 4, or
ceases Exploration for a period of twelve (12) consecutive | onths or cease
Production with respeet to all Production Areas for a period of twe
consecutive months, unless such failure of cessation is con: to
is caused by u state of force majeure.

Opportunity to Cure, In the case of an alleged Rvent of Default describe
before taking any further action, shall provide Notice to the Contracts
occurrence of such Event of Default and of NOCAL's views in that regard:
Contractor 2 fair opportunity to consult with NOCAL to resolve the matte
reasonable period of time of consultation, NOCAL is of the reasonable opinion that the
matter cannot be resolved by further consultation, NOCAL may then sen i

within ninety (90) days after said Notice, or within such longer period ag
to allow a period of time to effect such cure, then this ©

-l0-

32a.4 Disputes Regarding Events of Default. Notwithstanding the provision of Articles 32.2, if

353

disputes whether there has been an Event of Default described above and,

(90) days after receipt by the Contractor of NOCAL's Notice of its intention

miinate this contract, refers such dispute to arbitration in accordance with Article 31,
rmination of this Contract shall not take effect until the finality of, and in

s with, an arbitration award,

ARTICLE 35
STABILITY OF CONDITIONS

Review. In the event of changes in circumstances from those existing at the

ite, that have an adverse material effect on the terms of this Contract (Profound
‘ircumstances), either NOCAL or the Contractor shall at the request of the other
ther. If it is established that such Profound Changes in Circumstances have
en the Parties shall effect such changes in or clarifications to this Contract that

they agree are necessary. The Parties shal! meet in good faith to make the necessary revisions
andad ents to the Contract in order to maintain such expected economic benefits to each
of the provided that the economic benefits to the Parties shall not be reduced as a
result ing the terms of this Article. For purposes of this Contract, the term
“Profe 3¢s and Circumstances" shal] mean such changes in the economic conditions

of the petr eum industry world wide or in Liberia or such changes that result in such a

erial amd fundamental alteration of the conditions and assumptions relied upon by the
Pasties a Effective Date of this Contract (or the time after any subsequent review under
this to the effect that the overall balance of the equities and benefits reasonably
anticipated by the Parties will no longer be achievable.

ARTICLE 38
EFFECTIVE DATE

Wve Date of the Contract shall be the date on which all of the Parties have signed
raphe pip egaalealiealaraidaiaiaat

am, the Addendum shall apply.

dterms used in this Addendum that are defined in the Contract and not otherwise
ein shal! have the respective meanings ascribed to them in the Contract.

aS he

yn
3, This Addendum modifies the Contract and shall have effect from the date of signing by all
of the Parties.

IN WITNESS WHEREOF, the Parties have signed this Addendum to the Contract on the
date as set forth below. j

On Behalf of NOCAL:

dex Nec Fae a
we fate  . Date
of NOCAL

Chairman of the oard, NOCAL
|

—"s Date ee ach, Arey
Dr. Shanon Date {

Minister of Lands, Mines é& Energy, .L-

per (2— 20P7)
PRODUCTION SHARING CONTRACT

between
THE REPUBLIC OF LIBERIA
and
THE NATIONAL OIL COMPANY OF LIBERIA
and
REGAL LIBERIA LIMITED
and

EUROPEAN HYDROCARBONS LIMITED

BLOCK 9
‘ HAA

iach

SCOPE OF THE CONTRACT sreescevarvenseorenern

DURATION OF EXPLORATION PERIODS AND SURRENDERS...

EXPLORATION WORK COMMITMENTS........0:00000 00

ESTABLISHMENT AND APPROVAL OF [ANNUAL WORK PROGRAM AND 5

CONTRACTOR'S OBLIGATIONS IN RESPECT OF THE EXPLORATION PER

CONTRACTOR'S RIGHTS IN RESPECT OF THE EXPLORATION PERIODS .....
DURING THE EXPLORATION PERIODS AND SUPER
‘TIONS ..

CONTRACTOR'S OBLIGATIONS AND RIGHTS IN ees EXCLUS!
EXPLOITATION AUTHORIZATIONS. ..,--1-seseseees atateananenneen
RECOVERY OF PETROLEUM GOSTS AND PRODUCTION SHARING

JOINT AND SEVERAL OBLIGATIONS AND GUARANTEES
RIGHTS OF ASSIGNMENT.
STABILITY OF CONDITIONS.

PRODUCTION SHARING CONTRACT

THE REPUBLIC OF LIBERIA, (hereinalter “STATE”) rapresented for the
Contract by NOCAL (as hereinafter defined);

and

THE NATIONAL OIL COMPANY OF LIBERIA, (hereinafter "NOCAL"), a
incorporated under the Laws of Liberia;

and

REGAL LIBERIA LIMITED, a company the laws of Engtand

Street, London W1J 8DS (hereinafter “EML")

RLL and EHL being hereinafter referred to collectively as “Contractor”

* the discovery and exploitation of Petroleum are important for the
economic development of the country sind its people;

wis
organizational capacity necessary to carry out in the Delimited Area the
e hereinafter

tE, THE PARTIES HEREBY AGREE AS FOLLOWS:

ARTICLE | \
DEFINITIONS

The following terms used in this Contract shall have the following meaning:

4A.

1.2.

14.

15.

wt.

AFFILIATED COMPANY means: |

*  @ company or any other entity which directly or indirectly controts bincontrotied
by any antily constituting the Contractor, or

. a company or any other entity which directly or indirectly is ad bya
company or entity which itself directly or indirectly comtrots any
the Contractor,

Such “control” means direct or indirect ownership by @ company or any. entity of
more than fifty percent (50%) of the shares, conferring voting rights, the stock
of another company.

ANNUAL WORK PROGRAM means the document describing, item by
Petroleum Operations to be carried out during ¢ Calendar Year wilhin
Area and in each Exploitation Perimeter, if any, established in
Contract.

APPRAISAL PERIMETER means any pert of the Delimited Area where @ne or more
Petroleum discoveries have bean made, and in respect of which
to the Contractor an exclusive appraisal authorization for the purpose of

extent of said discoveries.
ASSOCIATED NATURAL GAS means Natural Gas which exists in a at in

solution with Crude O@ which is or could be produced in association with OiL

BARREL means U.S. barrel, .e., 42 U.S, galtons measured at a of 60°F
and under an atmospheric pressure of 1.01325 bars j

BUDGET means the itemized cost estimates of the Petroleum Operations described in
an Annual Work Program. |

CALENDAR YEAR means 9 period of twolve (12) consecutive months on
January first (1st) and ending on the following December thirty-first (31st), aepording to
the Gregorian Calendar,
18. reans this production sharing contract and its appendices forming an
irtepemmpeett erect, toaattiar wl any. eitenee, Tonia amaRceTe Of or modification
hereto Which may be mutually agreed betwoen the Parties,

YEAR means a period of tweive (12) consecutive months beginning on
e Date or on the anniversary thereof,

13. Ci

7 R means, collectively, RLL and EHL. or any of their successors or
d assigness.

OIL means crude mineral oll, asphalt, ozokerlte, and all kinds of petroleum
en, either solid or liquid In their natural condition or obtained from Natural
ensation or extraction, inchading condensates and Natural Ges liquids.

4.12

, Conversely, the Exploitation Perlmeter(s) shall be an integral part
fed Area during the term of the relavant exctusive ‘exploitation

POINT mesns the F.0.B, point connecting the toading facilities to the
en loading Crude Oil in the Republic of Liberia or any other transfer point
agreed between the Parties.

1.43, DE

means the dollar of the United States of Amanca.

1,15. EFF DATE means the date on which this Contract comes into force and effect,
as in Article 38.

1.16, ‘ATION PERIMETER means any part of the Delimited Area in respect of
which has granted to the Contractor an exctusive exploitation authorization.

3 commercial accumulation af Petroleum in one or several overtaying
. which has been appraised in accordance with the provisions of Article 11.

YEAR means a period of twelve (12) consecutive months beginning on
first (1") and ending on the follawing Deoamber thirty-first (31"),

or local government, of other representative, agency or authority, which has
to govern, lagisiain, regulate, tevy or collect taxes or duties, grant licenses
, approve or otherwise impact (whether financially or otherwise), diractly or

7

4.20,

1.21,

1.22,

1.23.

1.24,

1.25.

126.

4.27.

indirectly, any of NOCAL's and/or Contractor's rights, obligations or
Contract,

NATURAL GAS means methane, ethane, propane, bulane and dry or wel gaseous
hydrocarbons, whether or not associated with Crude Ol, as well as all
products extracted in association with Petroleum, such as, without
hydrogen sulfide, carbon dioxide, helium and water vapour.

NON-ASSOCIATED NATURAL GAS maans Natural Gas other than
Natural Gas.

PARTIES means the STATE, NOCAL and the Contractor; and PARTY
the STATE, NOCAL or the Contractor.

PETROLEUM means Crude O# and Natural Gas.

PETROLEUM COSTS means all expenditures actually incurred and

PETROLEUM OPERATIONS means all the Petrotourn exploration,
development, production, transportation and marketing operslions, and
any other operations directly associated therewith, carried out under

THIRD PARTY means a company or any other entity, other than the
doss nol came within the foregoing definition,

TOTAL PRODUCTION means the total production of Crude Oal or the
of Natural Gas obtained from the whole Delimited Area less the
requirements of the Petroleum Operations and any unavoidable losses.
2A.

2.2.

2.3.

24,

2.5.

26.

2.7.

2.3.

ARTICLE 2

SCOPE OF THE CONTRACT AND
PARTICIPATING INTERESTS

ot Is 2 Production Sharing Contract and includes ail the provisions of the
between NOCAL and the Contractor,

A authorizes the Contractor to be the operator pursuant to the terms set forth
in ‘and to carry out the nsesssary Petraleum Operations in and with respect to the
Area, on an exctusive basis,

clor undertakes, for all the work necessary for carrying out the Petroleum
provided for hereunder, to comply with good intemational petroleum
practice and to be subject to the laws and regulations in force in Liberia unless

ort shall supply ail financial and technical means necessary for the proper
anoe of the Petroleum Operations,

ontractor shall bear atone the financial risk associated with the periormance of
ole Operations, The Petroleum Costs related thereto shall be recoverable
Contractor in accordance with the provisions of Article 16.2.

the term hereof, in the event of production, the Total Production arising from the
ral Operations shall be shared between the Parties according to the terms set
Articles 16,2 and 16.3.

Effective Date, the Delimited Area shail be the area as defined in

Sontractor shail furnish NOCAL with all reports, information and data referred to
der, including without limitation any agreement binding on the entities
ting the Contractor,

ct to the provisions of Article 33, the rights and obligations under this Contract of

tractor shall be held in the following respective percentage participating
ts as of the date this Contract is executed:

25%

15%
34.

3.3,

3.4,

3.5.

ARTICLE 3
DURATION OF EXPLORATION PERIODS AND SURRE!

The exclusive exploration authorization is hereby granted to the
period of four (4) Contract Years in respect of the entire Delimited Area,

for a first

i Osta Go Fel seloreton period ant lt Shove [0 ounces hee

‘exploration
fenewed for @ second exploration period of three (3) Contract Years,

{f, at the end of such second exploration period and provided that It has
commitments as set forth above, the Contractor so requests, a third e
shall be authorized for three (3) Gontract Years.

‘The applications referred to in Articles 3.2 and 3.3 shall be made at least
days prior to the expiration of the current exploration period,

The Contractor shall surrender at least the following surfaces:

(a) twenty-five percent (25%) of the initial surface ol the Delimited
expiration of the first exploration period,

{b) twenty-five perosnt (25%) of the initial surface of the Delimited at ine
expiration of the second exploration period,

‘Such surrenders shall be constituted of one block of a simple geometrical
delimited by north-south, east-west lines or by natural boundaries of the
concerned,

For the purpose of computing the surface to be surrendered, the surface in|
any Expioitation Perimeter shalt be deducted from the initial surface of
Area.

The surfaces previously surrendered pursuant to the provisions of Article 36 shall be
deducted from the surfaces to be surrendered,

Subject fo its compliance with the above-mentioned requirements, the
have the right to determine the area to be surrendered,

The Contractor undertakes to fumish NOCAL with a precise description
showing the details of the surrendered areas and those retained, together’

0
the work carried out in the surrendered areas from the Effective Date and
obtained.

3

3.6. exploration period, the Contractor may, at any time, notify NOCAL that it
the rights granted to it with respect to the whole or any part of the Delimited
giving sixty (60) days’ notice to that effect.

during or at the expiration of any exploration period shail reduce the work
and the investment obligations set forth in Article 4 for the current
period.

of surrender, the Contractor shall have the exclusive right to retain, for
term, the surfaces in respect of Appraisal Perimeters and Exptoitation
which would have been granted and to carry out the Petroleum Operations

of the third exploration period set forth in Article 3.3, the Contractor
the whole remaining surface of the Delimited Area except as to any
Perimeters and Exploitation Perimeters which would have then been

3.8. if at the expiration of ail the exploration periods the Contractor has not obtained an
apprnlon eMce RH CY NA AUR RCo Meee . this
shalt

of this Contract, whatever the reason thereof, shall not refieve the
of any obligations under this Contract incurred prior to, of arising from, said
and which remain to be fulfitied,

33.

Ww

4.4.

43.

45.

rn

ARTICLE 4

EXPLORATION WORK COMMITMENTS

The Contractor shall commence the geological and seismic work within
from the Effective Date.

The Contractor, during the first exploration period defined in Article 3.4,
the following minimum work:

shoot, process and Interpret one thousand five hundrad (1500) square
seismic survey,

‘out the following minimum work:

rill one (4) exploratory well,

drill one (1) exploratory well.

Each of the exploratory wells referred to above shail be drilled to a
1000 meters, after deduction of the water depth, of to @ lesser depth if ht continuation
of drilling performed in accordance with good intemationsl petroleurn i
is prevented for any of the following reasons:

(a) the basement is encountered at a lesser depth than the minimum
depth,

(b) continuation of drilling presents an obvious danger dus to the of
abnormal formation pressure;

{c) rock formations are encountered the hardness of which prevents, it practice, the
continuation of drifling by the use of appropriate equipment;

(d) petroleum formations are encountered the crossing of which req Tor their
protection, the laying of casings preventing the minimum eon! at depth from
being reached.

In the event that any of the above reasons occurs, the exploratory well be
deemed to have beon drilled to the minimum contractual dapth.

12

any provision in this Article to the contrary, NOCAL and the Contractor
any time, agree to abandon the drilling of a well at a lesser depth than the
contractual depth,

to carry out the exploration work defined in Articles 4.2 to 4.4 In the best
conditions in accordance with Intemational petroteum industry practice,

Four million Dollars ($4,000,000) during the first exploration period defined in
Article 3.1;

(a)

Fifteen million Dollars ($15,000,000) during the second exploration period
defined in Article 3.2;

Fifteen million Dottars ($15,000,000) during the third exploration period defined
in Article 3.3.

(c)

expiration of any of the three (3) exploration periods defined in Articles 3.1, 3.2
or upon the date of surrender of the whole Delimited Area, or upon the date of
of this Contract, the Contractor has not fulfilled its work commitments set
this Article, it shall pay as compensation to NOCAL, within thirty (30) days after
of expiration, surrender or fermination, the unspent balance of exploration

i above-defined for the current exploration period,

13
5.1.

52

5.3.

ARTICLE 5

ESTABLISHMENT AND APPROVAL OF
ANNUAL WORK PROGRAM AND BUDGETS

At least three (3) months before the beginning of each Calendar Year,
year, within two (2) months from the Effective Date, the Contractor shall

If NOCAL wishes to propose any revisions of modifications to the Pe
Operations specified in said Annual Work Progrem, i shell, within thirty 0) days after
receipt of that Program, so notify the Contractor, presenting af justifications deemed
useful. In that event, NOCAL and the Contractor shall meet as soon as possib
consider the propased revisions ur modifications and to mutually es the Annual

Each part of the Annual Work Program and Budget in respect of which BCAL has not
proposed any revision or modification within the period of thirty (30} days:
, Shall be carried out by tha Contractor within the stated time.

Should NOCAL fail to notify the Contractor of Its wish for revision or
the period of thirty (30) days above-mantioned, such Annual Work Prog
related Budgel submitted by the Contractor shall be deemed to be appra
NOCAL.

It is agreed by NOCAL and the Contractor that the Contractor may a
@s and when the work Is Implemented, or carlain events may justify cha
details of the Annual Work Program, In that event, after notification to:

Contractor may make such changes provided that the basic objectives a d Annual
Work Program are not modified.

SE aren er atiuns mcnsney ty Cortcaartr Wap of life,
health, the environment and property, following which a report of such or other
emergency (or anticipated emergency) shall be submitted to NOCAL. pets of
ereee yeektcn enna by NOGAL in accordance with 5.5 and
5.6

Budget and shall be deemed to be Petroleum Costs subject to cost recovery

NOCAL is required to exercise its discretion or its approval is required under
tract, it shall exercise its discretion or grant its approval on the basis of the
and economic conduct of Petroleum Operations in respect of the Delimited

d in accordance with good Intemational industry practices,

@ commencement of the first exploration period, NOCAL and the Contractor shalt

ti operations committes (hereinafter Moc" conaprionig act nore had nae
sppointed by NODAL: aiid not more then nese (3) mesnivers appointed by
tor. The purpose of the JOC will be to review present and future Petroleum

and report jointly to NOCAL and the Contractor.

shall meet twice every calendar year or otherwise, as the members shall
No meeting of the JOC shall be held unless two (2) members appointed by
the Contractor and NOCAL are present.

Gontractor shall appoint the first chairman of the JOC who shall hold office until the
id anniversary of the Effective Date. Thereafter, NOCAL and the Contractor shall
serra HK So conte chet ee vio shall hold office for twa

kts of the meeting of the JOC outside Liber shall be borne by the Contractor.
of the JOC shail be entitled to attendanos fees (payable by the Contractor) in
mount to be approved by NOCAL and the Contractor for attendance in person at

gs of the JOC, All such costs and attendance foes shall be recoverable as
Costs.

15
6.1.

6.3,

64.

6.5,

ARTICLE 6

CONTRACTOR'S OBLIGATIONS IN RESPECT (
THE EXPLORATION PERIODS }

The Contractor shail provide all the necessary lunds and purchase or
equipment, facilities and materials required ta carry out the Petroleum ©

The Contractor shail provide all technical assistance, including the p
to carry out the Petroleum Operations.

The Contractor shall be responsible for the preparation and pe @
Work Programs which shall be carried out in the most appropriate
observance of good Intemational petroleum industry practice.

The Contractor undertakes to take af the reasonable and practical ot
(2) — ensure the protection of water-bearing strata encountered d

(>) carry out tha tests necessary for determining the value of any she
during drilling and the exploitability of any possibla Petroleum d

(co) avoid losses and discharges of Petroleum produced as well as 161
discharges of mud or any other product used In the Petroleum G

(4) submit to NOCAL an Environmental Impact Statament (EIS) pria
commencement of Petrojaum Operations;

(e) take reasonable preventative and restorative measures to prote
cantamination of damage resulting fram Petroleum Operations, andi
pollution, contamination and damages of such water bodies and

nature and to the circumstances, be bullt, placed, signalled, marked,
preserved so as to allow at any time and in safety free passage to
Delimited Ares, and without prejudice 10 the foregoing, the Contractor @

16
navigation, install the sound and optical devices approved or required by the
Se el eee deci c teerct cattery to and scribed:

6.6,
used for retiyious purpases, nor cause a nuisance to any government or public

. except with the prior consent of NOCAL, and shall make good the damage
by it in that event,

6.7. In ie gonduct of Petroleum Operations, the Contractor undertakes to take all necessary
to prevent marine pollution.

Ww
6.8.

peapeliehar apy laslinieelatyal eee ee tare tules as may
applicable to prevent pollution and preserve the environment.

Contractor shall meet and consider any meesure which may be ‘te preserve
the environment,

enterprises and goods from Liberia, If conditions of price, quality,
terms of payment are similar,

16
ARTICLE 7

| CONTRACTOR'S RIGHTS IN RESPECT OF
THE EXPLORATION PERIODS

prejudice to the provisions hereof, the Contractor shall have the exclusive right

TAL
y out the Petrofeurn Operations within the Delimited Area. Such right includes,

iy 3S onerolne any oF the ‘ights vontetead fiprety you) AiNated
8s, agents and independent contractors, and to pay accordingly any of

72. Gontractor shal! have the right to clear the ground, aad nity drill, build, erect,
plac pply, operate, manage and maintain ditches, pools, wells, , ranches,

inetacaheaheiei ar on jattes, dredges,
, Warehouses,

6, employees and representatives of the Contractor of its subcontractors
5 the right for the purposes of the Petrofaum Opersitions to enler into of leave
ted Area and shall have free access to all the facifities sel up by the

73.

clor shall have the right, subject to the payment of fees applicable in
to remove and use the surface soil, mature timber, clay, sand, limestone,
Steen rel Cte SA Tala NG WC? TRY DE NONUMY OF: Be
ance of the Patroleurn Operations.

19
subject to payment of fees applicable in Liberia, when they are located id owned
by the STATE and placed In ha viciny of the!tied tions sald
are taking place,
9.1.

ARTICLE 9
OCCUPATION OF LAND

wTATE shall make available to the Contractor, and only for the purposes of the
Operations, any land which it owns and which is necessary for said

. The Contractor shall have the right to build and the obligation to maintain,
below the ground, the facilities necessary for the Petrotaum Operations.

ctor shall indemnify the STATE for any damage caused to the land by the
use and maintenance of its facilities on such land,

= RAT ate eesfacriag tte Deaneaeior co Cuts, wee ane! ancien Sale iiers:

a piping above and below the ground and along the land not
g to the STATE, provided that the Contractor pays to the land-owners, a
ble compensation mutually agreed upon.

Hever I, the

all proceed to expropriation for a public purpose, at Contractor's expense.

lo g the value of those property rights, no consideration shall be given to
0 'S purpose for acquiring them and the STATE agrees that no law or

iscattion value, Those rights acquired by the STATE shail be registered in its
J but the Contractor shall be eniitied to benefit therefrom for the purposes of the
bum Operations. During the entire term of this Contract, the STATE guarantees
COSTES SA Lig. PRC mt aR SN OCCAD RE SY of Sticks a BRE SE A
10.2.

10.3.

ARTICLE 10
USE OF FACILITIES

7 , waterway
Liberia whether owned by the STATE or by any private enterprise, i
paymant of foes then in effect or mutually agreed upon which will not be
the prices and tarills charged to Third Parties for similar services.

The Contractor shall also have the right to use for the purposes of the P
Operations any land, sea or air transportation means for the transporiatia
employees or equipment, subject to compliance with the laws and re 6 which
generally gover the use of such means of transportation,

The STATE shall have the right to use for exceptional matters any tra
communication faciity installed by the Contractor, subject to a fair comp risa
mutually agreed upon which will not be in excess of the prices and tariffs) ged to
‘Third Parties for similar services, P 4

Nothing in this Contract shall limit the STATE’s light to build, operate and maintain on,
under and along the land made available to the for the purpa

exercised in 2 manner which restricts or hinders the Contractor's rights
the Petroleum Operations.
ARTICLE 11
APPRAISAL OF A PETROLEUM DISCOVERY

44.4. tot event the Contractor diseovers Patroleum, it shall, as as possible, notify
SICAL thereof and submit to it, within thirty (30) days after the date of the temporary

gi OF abencoenart of tie ICON ARY: Sa © uding alt relevant

relating to said discovery,
11.2, We Contractor wishes to undertake a.
0 p. it shall for brs one: eon espera
‘of said , the r program and the estimate
related Budget. }

, the latter shail grant to It an exclusive appraisal authorization for a duration of
(2) years from the date of approval of the appraisal work program and the related
2 Fee tna Crate tus Ceraair shal dae

‘naan diiiiies aig aa work program for
the discovery in question; in particular i shall drill the appraisal wells and
carry out the production tests specified in sald program,

At the Contractor's request, notified at least thirty (30) days prior to the
expiration of the appraisal period above-defined, the duration of said period
may be extended by a maximum of six (6) months, provided that such
extension Is justified by the continuation of the drilling and production tests
specified in the appraisal program,

Further extensions of the appraisal period may be requested by the
Contractor and granted by NOCAL In the event that further geological,

geophysical, subsurface facilities or commercial work Is considered justified
, i ee Conkahe soe © ees nep eee aero ee
Petroleum discovery is commercial.

| Within three (3) months after the completion of work, and no later
| than thirty (30) days prior to the expiration of the period, the

25
11.3.3

N34

1.3.5

Contractor shall proyickeni@G@akewith a detailed report giving all the

the Field corresponding ta the Petroleum discovery is co

8nd production plan for said Field, pooling intor al

(a) the plannad delimitation of the Exploitation Perimeter a
Contractor, so that it covers the area defined by the seisn
the Field concemed, together with all the technical justifi
respect to the extent of said Field;

{b) an estimate of the raserves in place; the proven and prob
recoverable reserves and the corresponding annual prod
together with s study on the mathods of recovery and

(c) item by item, the description of equipment and work ne
production, such as the number of development welts, tha

(d) the estimated schedule for its Implementation and the pre
production start-up;

(e) the estimates of investments and exploitation costs toge
economic evaluation demonstrating the commercial nal
discovery in question.

The commercial nature of one of more Petroleum Fields shalt 4 determined
by the Contractor, provided that it shall, at the end of app al wre
IO NOCAL the economic study referred ta In Article 11.3.3{e) d
the commercial nature of said Field or Fields.

commercial nature of said Field.

For the purposes of évaiuating the commercial nature of said Field or Fieids,
NOCAL and the Contractor shell meet within thirly (30) days a

submission of the development and production plan ac a
economic evaluation,

26
by ben: epi pir rarcefgmbongaep rg slg ada
subject to the of NOCAL, Within ninaty (90) days after the
submission of said plan, NOCAL may propose revisions or modifications
horelo by nallying the Contractor thoreot with all the ueeful justfloations. In
thal event, the Parties shall meet as soon as possible in order to consider
the proposed revisions or modifications and establish by mutual agreement
the plan in its final form; the plan shall be deemed to be spproved by
NOCAL upon the date of such agreement.

Shouk! NOCAL fail to notify the Contractor of its wish for revision or
modification within the above-mentioned ninety (90) day period, the plan
submitted by the Contractor shall be deemed to be approved by NOCAL at
the expiration of said period.

8 not technically justified, the Contractor, within twelve (12) months after
to NOCAL of a Petroleum discovery, hes not applied for an exclusive
authorization or if, after its granting, if has not commenced the appraisal work
of said discovery, or if the Contractor, within eighteen (18) months after
of the appraisal work, does not declare the discovery as commercial,
may require that the Contractor surrenders alll its rights in respect of the area
to encompess sald discovery without any compansation for te Contractor. If,
sixty (80) days after NOCAL's request, the Contractor has not notified its

. it shall surrender said area and will forfeit all its rights on Petroleum which
‘be produced from said discavery, and any area so surrendered shall be
from the surfaces to be surrendered under Article 3.5.
12.1. A commercial Petroleum discovery shail entitle Ie Contractor to an exc

ARTICLE 12

GRANT OF AN EXCLUSIVE EXPLOITATION AUTHORIZATION IN
RESPECT OF COMMERCIAL DISCOVERY

be Hecrsi panboorlabpabicdpirvadedahlaletiybnin gee to obtaif, in respect

12.2. I ths Contractor melies several commercial ciscovertes In the Delrniiecss each

within the Delimited Area shall not be limited.

12.3, If in the course of work carried out after the grant of an exclusive exploit

12.4, Where a Field extends beyond the boundaries of ine Delimited Area,

authorization, it appears that the area defined by the seismic closure of the Fete
cancered is larger than originally estimated pursuant to Article 11.3.3,, WOCAL shalt
grant to the Contractor, as part of the exclusive exploitation authorizat d
granted, an additional area so that the entirety of said Field is inchucled
Exploitation Perimeter, provided, however, that the Contractor supplies z
together with its application with the technical evidence of the extension 80 required

Delimited Area as defined at the time of said application,

require the Contractor to exploit said Field in association with the right
adjacent area under the provisions of a unilization agreement.

Within six (6) months after NOCAL has notified ds request, the Contracta
for NOCAL’s approval the development and production plan of the Field ge
which shall be prepared in agreement with the right holder of the adj

28
ARTICLE 13
DURATION OF THE EXPLOITATION PERIOD

13.1, The: jon of an exctusive exploitation authorization during which the Contractor is
authorized to cary aut the exploitation of a Field declared commercial is set at twenty.

years fram Its date of issue.

§ prior to sad expiration that it be authorized to continue the exploitation of sald
der this Contract, during an additional period to be agread upon.

Lyet to the provisions of Article 32, interruption of development work or production
d declared commercial, for a consecutive period of at least six (6) months,

d by the Contractor without NOCAL's consent, or abandonment of the

on of a Field, may give rise to the withdrawal of the exclusive e:

rtp the JOC shal moet an soon a5 reasonably practicable and
such disagreemant.

13.4, expiration surrender or withdrawal of the fast exclusive exploitation authorization
¢ to the Contractor, this Contract shail terminate,

ation of this Contract, whatever the reason thereof, shail not relieve the
clar of any obligations incurred prior to, or arising from, said expiration or

tion and which remain to be fulfiied, -

13.5. The
14.1,

14.2.

ARTICLE 14
EXPLOITATION OBLIGATION

For any Field in respect of which an exclusive exploitation authorization been
granted, the Contractor undertakes to perform, at its sole cost and its
tisk, all the Petroleum Operations useful and necessary for the
Fiokl,

commercially exploitation
has been granted In accordance with the provisions of Articte 12.1, agrees nat
to foree the Contractor to contique the exploitation of such Field,

In thal event, NOCAL, in its discretion, may withdraw the exclusive
authorization Concerned from the Contractor without any compensation (@r the latter,
by giving sixty (60) days’ prior notice.

30
RESPECT OF EXCLUSIVE EXPLOITATION AUTHORIZ

15.4,

16.2.

15,3.

15.4.

15.5,

15.6.

ARTICLE 15

CONTRACTOR'S OBLIGATIONS AND RIGHTS

The Contractor shall commence development work not later than six (6) months after
approval of the development and production plan referred to in Article
continue it with the maximum diligence,

The provisions of Articles 5, 6, 7,8, 9 and 10 are also applicable,
respect of any exclusive exploitation authorization.

The Contractor shall have the right to build, use, operate and maintain al
Petroleum storage and transportation facilities which are necessary fo
aR ones HE ESROIRI SN pursuant to the conditic

The Contractor may determine the route and location of any pipeline te |
which is necessary for the Petroleum Operations, provided that it shall
NOCAL for approval prior to the commencement of work; any pipeline .
running alongside roads or passageways (other than those used excl
Contrestor) shall bo bull bo a8 not to hinder the paasage on those as
passageways.

‘The Contractor may, to the extent and for the duration of the excess alty of a

ached car ue qe aloo phpbotchey yn fepeceeated p
Petroleum Operations, be obBgeted to accept the flow of Petroleum cor

Prejudice to the Petroleum Operations, and provided, further, that 3 reas
covering a normal remunaration for capital invested in respect of the p
concemed shail be paid by the user.

Fotlowing the grant of an exclusive exploltation sutharzation, the i
undertakes to proceed diligently with the carrying out of development
thern in a manner so 4s to ensure, in accordance with good intemationg! petroteum
industry practice, the maximum economic recovery af the Petroleum co ed

Field in question,

The Contractor shall, in the conduct of development and production op
with all good international petroleum industry practice which in parti
00d conservation of Fields and maximum economic recovery of Pet

The Contractor shail, inter alia, carry out enhanced recovery studies anit use such
recovery processas if they may lead lo an Increase in Petroleum rec
economic conditions.

ny
418.7. The Contractor shall provide NOCAL with ail the reports, studies, measurement results,
documents enabling the monitoring of the propar exploitation of each Field.

shall, in particular, carry out the following measures on sach producing

ly testing of production and gas/oit ratio;
measurement of the Fick! reservoirs pressure.

tractor undertakes to produce every year from each Field quantities of

15.8,
in accordance with the provisions of Article 15.6.

D shall measure, at a location mutually agreed between the Parties, all
Operations,

15.9. 1 Vira
P produced and not used for the requirements of the Petrofaum

orized NOCAL's representatives shall have the right to examine those
ents and inspect of cause to be inspectad the appliances or procedures

tithe Contractor wishes to change sald meastirement appliances or procedures, it shall
0 prior approval from NOGAL.

the sppilances and procadures used therefor have caused sn oversistomsnt or

the date of the tast calibration of the appliances, unless the contrary can be
ed, and the proper adjustment shall be made for ihe period of existence of such

16.1,

16.2.

16.3,

ARTICLE 16

RECOVERY OF PETROLEUM COSTS
AND PRODUCTION SHARING

From the commencement of regular production of Crude Oil, the Contra
market ail the production af Crude Oil obtained from the Defimited Area,

For the purposes of recovery of the Pelroleurn Costs, the Contractor may take
each Calendar Year 2 portion of the production in no event greater than
(80%) of the Total Production of Crude Oil from the Delimited Area, or o
percentage which wouk! ba necessary and sufficient.

The vaive of such portion of Total Production allocated to the recovery of
Petroleurn Costs by the Contractor, as defined In the preceding parag
calculated in accordance with the provisions of Article 18.

lf during a Calendar Year the Petroleum Costs not yet recovered by the Cj
under the provisions of this Article 16.2 excsed the equivalent in value of
parosnt (80%) of the Total Production of Crude Oil from the Delimited
calculated above, the balance of the Petroleum Costs which cannot be re
that Calendar Year shall be carried forward in the following Calendar Yeare
‘untit full recovery of the Patroleum Costs or until the expiration of this Co

The quantity of Crude Oil from the Delimited Area remaining during each G;
Year after the Contractor has taken from the Total Production the portion
the recovery of the Petroleum Casts, hersinafler referred to as “Re
shail be shared between NOCAL and the Contractor as follows:

The Remaining Production shail be shared according to the daily Total P
the Delimited Area:

33
ts of dally NOGAL's Share Contractor's Share

duction
per day)
from @ to 50,000 35% 65%
0,001 to 75,000 40% 60%
001 to 100,000 46% 55%
AL ere 50% 50%
rv<s Boo, vw Verh Bed
For the p ce of this Article, the daily Total Production shall be the average rate of Total
Producto g the calendar quarter in question.

e6 of the tax logistation of the Republic of Liberia, the quentity of Crude Oi that

NOCAL} a during each Calendar Year pursuant to this Article 16.3 shail include the
portion to pay any tax(es) of the Contractor in Liberia which will be assessed on its
income. NOCA agrees to pay from this portion any income tax on behalf and in the name of
the Co and to deliver to the Jalter official recaipts of such payments.

A may receive its share of production defined In Article 16.3 sither in kind or inv

wishes to recelve In kind all or part of its share of production defined in
ib 16.3 lt shall so nabily in writing the Contractor at least ninety (90) days prior to
Ege concemed specifying the precise quantity that it

16.5,

bh lifting, an amount equal to the quantity corresponding to NOCAL's share of
tion multiplied by the sale price defined in Article 18.

may require payment, for sales of its share of production sold by the
cior, in Dollars or in tha foreign currency in which (he sale has been made.
17.4.

172.

17.3.

174,

ARTICLE 17

TAXATION

Unless otherwise provided for in this Contract the Contractor shall, in re:
Petroleum Operations, be subject to the laws generally applicable and the
in force in Liberia concerning taxes which are or may be tavied on income,
determined in relation thereto.

itis specifically acknowledged that the provisions of this Article shall apply
to any entity comprising the Contractor under this Contract.

showing both the reeuits Of said Pelloum Operations and the asset and
allocated or related thereto.

For the purposes of Artide 17.1 the Contractor shall in respect of its net pro
from Petroleum Operations, be liable to an income tax under the laws and
in force in Liberia.

In accordance with the provisions of Article 16.3 under which NOCAL shalt
Contractor's income tax from NOCAL's share of Crude Oil, the Contractor not be
liable for any payment to the STATE with respect to sald tax. As regards the tax
aulhorities of Liberia, the share of Remaining Production, which the Contragtor is
eniitled to receive under the provisions of Article 16.3 is considered as -
net profit obtained by the Contractor.

For the purposes of assessing the Contractor's taxable net Income in resj
Fiscal Year, the profit and loss account shall, inter alla, be credited by the

(a the Contractor's annual gross income recorded in its accounting arising
from the marketing of the quantity of Crude Oli to whieh it is entitled unde
Asticles 16.2 and 16.3 and ail other income or proceeds related to #
Petroleum Operations, including inter ala those arising from:

+ the sale of related substanoas;

. proosaalia tana eae P
facilities dedicated to the Petroleum Operations.

Such profit and toss account shall be debited with all charges necessary for!
purposes of the Petroleum Operations in respect of the Fiscal Year conce

35
the following items may be debited from the income of the Fiscal Year:

In addition to the charges specifically set forth below in this Articie 17.4, all
other Petroleum Costs, including the costs of supplies, personnel and
manpower expanses, costs of services provided to the Contractor in respect of
the Petroloum Operations, provided, however, that costs of supplies, personnet
and services rendered by Affiliated Companies shail be deductible provided
that thay do not exceed those which vould be nornalty changed in arm's length
transactions between independent buyer and seller for identical or simitar
supplies or services,

Overhead costs relating to the Petroleum Operations performed under this
Contract, including without limitation:

* Rentals for movable and immovable properties as well as insurance
premiums;

* — Areasonable portion, in light of the services rendered to the Petrotoum
Operations in Libesia, of wages and salaries paid to managers
and employees residing abroad, and the general and administrative
overhead costs of the central services of the Contractor and its Affilistect
Companies working for its account, located abroad, and indirect costs
incurred by said cantral services abroad for their account. Overhead
costs paid abroad shall in no event be greater than the limits specified in
the Accounting Procedure.

Interest paid to creditors of the Contractor, for their actual amount, subject to
the jimits specified in the Accounting Procedure.

Losses of materlats or assets resulting from destruction or damage, assets
which are renounced of abandoned during the year, bad debts, iIndemnities
paid lo Third Parties as compensation for damage.

Reasonable and justified reserves made for clearly identified future losses or
fiabilities which current events render probable,

Any other losses or charges directly related to the Petroleum Operations,
including exchange losses realized in connection with the Petroleum Operations
as well as bonuses and amounts paid during the Fiscal Year.

Surfsce rentals as set out in Article 17.9.
17.5,

17.6.

17.7.

17.8.

17.9.

{h) Any other expense of cost incurred by the Contractor and
@ccordance with the Accounting Procedure.

The Contractor's taxable net profit shall be equal to the difference, if posit
all the amounts credited and alf the amounts debited in the profit and loss
this amount is negative, it shall constitute a loss.

Within three (3) months after the end of a Fiscal Year, each entity st
Contractor shall submil to the compatent tax authorities its annual tax re
with financial statements, as required by appticable regulations.

Except for the Income tax defined in this Article and the bonuses provided: Avticte
18, the Contractor shalt be exempt from all other levies, duties, taxes or on 8
of any nature whatsoever atising from the Patroiaum Operations and any
related thereto or, mare generally, on Contractor's property, activities or
including its establishment and its operation hereunder.

tn particular, the Contractor, its suppliers, subcontractors and Affiliated Co
ka rpc fal taeda le densa Bagster aca

which would be payable in connection with sales made by, work p ;
services rendered to the Gontractor under this Contract.

Assignments of any kind between the companies signing this Contract anc
Affiliated Companies as well as any assignment made In accordance with
shail be exempt from any duties or taxes payable in such respect.

Surface rentals shall be payable fo NOCAL per square kilometer of the
at the beginning of each Calendar Year a part of the Delimited Area, in
@8 set out below:

Phase of Operation Surface Rentais Per Annum
First Exploration Period $ 30 per sq, km.
Second Exploration Period $ 50 per sq, km,
Third Exploration Period $ 75 per sq. kr.

Development & Exploitation Area $100 persg. km |
ARTICLE 18

VALUATION OF PETROLEUM

as of this Contract, the Crude Oil price shall be the F.O.B. “Market Price”
livery Point, expressed in Dollars per Barrel and payable within thirty (30)
the date of the bil of lading, as determinad hereinafter for each quarter.

Price shail be determined for aach type of Crude Oil or Crude Oil nix.

Price applicable to Iiflings of Crude Oil made during a calendar quarter

16,2, Z
4 calculated at the end of said quarter and shall be equal to the weighted

'
48.3. In the @vent such sales are not made, the Market Price shall be determined on the
the prices obtained on the intemational market during sald quarter between
pehdent buyers and sellers for sales of crude oils of quality similar to the Crude Oil
hp Delimited Area in the same markets as those in which the Liberian Crude Oil
mally be sold, as adjusted to take into account the differences in quality,
tation as well as in sales and payment conditions,

18.4, The folle 9 transactions shall, inter alia, be excluded from the calculation of the
Price of Crude Oa:

es in which the buyer is an Afflfated Company of the seller as well as sales
sen entities constituting the Contractor,

es in the Liberian domestic market;

6 In exchange for other than paymwet in freely convertible currencies and
fully or partially made for reasons other then the usual economic
ives involved in Crude Oll sales on the international market (such ao

ge contracts, sales from government to gavernmert or to government

(10) days following the end of each quarter, the Parties shall advise each
af the prices obtained for thalr share of production of Crude Oil from the
lr d Area sold to independent purchasers during (he quarter in question,
dieating for each sale the identity of the purchaser, the quantities sold, the delivery
18.6,

Within twenty (20) days following the end of each quarter, tha Contzactor si
determing in accordance with the provisions of Article 18.2 or Arlicie 18.3, a the case
may be, the Market Price applicable for the quarter concemed, and shall NOCAL
of that Market Price, indicating the method of calculation and all data used.
calculation of that market Price.

Within thirty (20) days following receipt of the notice referred to in the p
paragraph, NOCAL shail verify that the caloulation of Market Prica oo
provisions hereof and shalt notify the Contractor af its acceptance or ob ectle

in the Contractor's notice referred to in the preceding
have been accepted by NOCAL,

In the event that NOCAL has notified objections lo the Market Price, the P
meet within fifteen (15) days following NOCAL's notification to mutually agri
Market Price. If the Parties fail to agree on the Market Price applicable fo a:
quarter within seventy-five (75) days alter the end of that quarter, NOCAL 4 or

determina the price within thirty (30) deys after his appoiniment and his co
shall be final and binding on the Parties. The expert shail decide in accord
provisions of this Article.

The expert shall be selected by agreement between the Parties or, if no ag
reached, by the International Center of Expertise of the International Cha
Commerce in accordance with iis rules on Technical Expertise, at the req

In the event & would be necessary to calculate on @ provisional basis di 8 quarter
the Crude Oil price applicabie to the liftings made during said quarter, that pric
be established as follows:

{a) For any sale to independent buyers, the price applicable to that sale shail be
the price obtained for the Crude Oil for said sale, as sdjusted to ta
account the F.O.B. delivery tarms and thirty (30) deys payment te

(b) For any ifting other than those which are the subject of s sale to ind
ad iti ola price applicable to that lifting shall be the Market Price ¢

for the preceding quarter or, if that Market Price has not been dete

rich sat So by ecenionh Serre a FAURE Ot PREY, gree
known Market Price.

a ak a aga Rln at cai a tl
if required, shaa be made within thirty (30) days.

19.1.

ARTICLE 19
BONUSES

shall pay to NOCAL the following bonuses

million Dollars (32,000,000) when the Total Production of Crude Ox from
Delimited Area first reaches the average rate of thirty thousand (30,000)
eis per day during @ period of thirly (30) consecutive days.

million Dollars (33,000,000) when the Tota! Production of Crude Oil from
Delimited Area first reaches (he average rate of fifty thousand (50,000)
per day during a period af thirty (30) consecutive days.

fe)

amounts referred to in (a), (b) and (¢) above shalt be paid within thirty (30)
the expiration of the reference period of thirty (30) consecutive days

40
ARTICLE 20

OWNERSHIP AND ABANDONMENT OF ASSET:

20.1. Upon expiration, surrender o¢ termination of this Contract, whatever the thereof,
in respect of all or part of the Delimited Area, or al the end of exploitation ‘aFicld, the
Contractor shail transfer at no cost to NOCAL the ownership of assets,
immovables, used for the requirements of the Petroleum Operations
area so surrendered, located whether inside or outside the Delimited Such as

toads, bridges, railroads and other facilities.

In the event of such expiration, surrender of termination of this Contract,
Shalf as soan as practicable procure the release of any security,
over such assets to be transferred to NOCAL,

However, the Contractor may continue to use those assets beyond the
in the first paragraph, for the requirements of its petroleum operations In
governed by other contracts.

petroleum industry practice, to parform sbendanment operations and to , at the
cost of the Contractor, the facilties relating to the surrendered area,

at
In the event of a Non-Associated Natural Gas discovery, the Contractor
shall engage in discussions with NOCAL vith 2 view to determining whether
the appraisal and exploitation of said discovery have s potentially
commercial nature,

If the Contractor, after the above-mentionad discussions, considers that the
appraisal of such Non-Associaled Natural Gas discovery is justified, it shall
undertake the appraisal work program for said discovery.

‘The Contractor shail have the right, for the purposes of evaluating the
commarciality of the Non-Assoclated Natural Gas discovery, if it so requests
at least thirty (30) days prior to the expiration of the third exploration period
set forth in Article 3.3 to be granted an exclusive appreisat authorization
conoeming the Appraisal Perimeter of the above- mentioned discovery, for 2
term of two (2) years.

in addition, the Parties shaill jointly evaluate the possible outlets for the
Natural Gas, both on the local market and for export, together with the
necessary means for its marketing, and they shall consider the possibility of

discovery be commercially : i
@ Consultative Committee for Natural Gas shall bs established by the Parties
to ensure the coordination of the upstream and downstream components of
the Natural Gas project and facilitate Its evalsetion and implementation,

Foflowing completion of appraisal wort, in the event the Parties should
jointly decide that the exploitation of that discovery is justified to supply the
local market, of in the event the Contractor should undertake to develop and
produce that Natural Gas for export, the Gantractor shall submit prior to the
‘expiration of the appraisal period an application for an exclusive exploitation
authorization which NOCAL will grant under the terms provided by Article
12,1.

The Contractor shail then have (he right and obligation to proceed with the
development and production of that Natural Gas discovery in accordance
with the approved development plan referred to in Article 14.3 and the
provisions of this Contract applicable to Crude Oi) shall apply, mutatis
mutandis, to Natural Gas, unless otherwise specifically provided under
Article 21.3,

42
21.45

If the Contractor considers that the appraisal of the No 0
Gas discovery concamed is nat justified, NOCAL may, by 9 ‘twelve (12)

months prior notice which may ba reduced either with Contragiors consent
oF automatically in the event the excusive exploration 2 expires
earlier, require the Contractor to Surrender its rights in ¢ the area

encompassing said discovery provided that, for the 0
Surrender dose nol affect the Contractor's rights to any other
respect of the same area.

In the same manner, il the Contractor, after completion of app
considers that the Non-Associated Natural Gas discovery is ngt commercial,

In both cases, the Contractor shall forfeit its rights to all No
Natural Gas which could be produced from said discovery, NOCAL may
then carry out, or cause to be carried oul, all the appraisal, d ap
production, processing, transportation and marketing work to that
discovery, without any compensation for the Contractor.

prospectivity In the region to support @ combined develo
dacoveed eserves an utr poration prompet a

43
24.2. 3

4

Natural Ges

In tha event of a commercial discovery of Crude Oil, the Contractor shail
state if it considers thal the production of Associated Natural Gas is likety to
exoeed the quantities necessary for the requirements of the Petraleun
Oparations related to the production of Crude Oil (inctuding reinjection
operations), and if I considers thal such excess is capable of baing
produced in commercial quantities. In the event the Contractor shall have
informed NOCAL of such an excess, the Parties shalt jointly evaluate the
possible outlets for that excess of Natural Gas, both on the local market and
for export (including the possibility of joint marketing of their shares of
production of that excess of Natural Gas in the event such excess would not
otherwise be commercialty exploltable), together with the means necessary
for its marketing,

In the event the Parties should decide that the development of the excess of
Associaled Natural Gas is justified, or in the event the Contractor wouk! wish
to develop and produce that excess for export, the Contractor shall indicate
in the development and production program referred to in Article 11.3.3 the
additional facilities necessary for the development and explodation of that
excess and its estimate of the costs related thereto.

The Contractor shalt then have the right to proceed with the development

A similar procedure shail be applicable If the sale or marketing of Associated
Natural Gas is decided during tha exploitation of a Field.

In the event the Cantractor should not consider the exploitation of the excess
of Associated Natural Gas as justified and if NOCAL, at any time, would
wish to utilize it, NOGAL shall notify the Contrector thereof, in which event

(a) the Gontravtor shall make available to NOCAL [ree of charge al the
Crude Oil and Natural Gas separation facilities all or part of the
excess that NOCAL wishes to iit;

(b) NOCAL shall be responsible for the gathering, processing,
compressing and transporting of that excess (rom the above
mentioned separation fecilities, and shail bear any additional costs
related thereto; :

(ce) the construction of the facilities necessary for the operations referred
to in paragraph (b) above, together with the lifting of thal excess by

As
21.2.3 Any excess of Associated Natural Gas which would not be

NOCAL, shall be carried out in aecordance with good

Arlicles 21.2.1. and 21.2.2,, stall be reinjacted by the r. However,

the Contractor shall have the right to flare said gas in

international petroleum industry practloe, provided that the
report

further, that NOCAL, approves said flaring, which approval
unreasonably withheld.
The Contractor shail have the right to dispose of its share of production of
Natural Gas, in accordance with the provisions of this Contract, It shall also
have the right to proceed with the separation of liquids from all Natural Gas
produced, and to transport, store as well as sell on the local market or for
export its share of liquid Petroleum so separated which will be considered as
Crude Oil for the purposes al their sharing between the Parties under Articie
16.

For the purposes of this Contract, the Nelural Gas price, expressed in
Dollars per million BTU, shall be equal to:

{a) with respect to Natural Gas export sales fo Third Parties, the price
obtained from purchasers;

(b) with respect to sales on the local market of Natural Gus as a fuel, the
equivalent of one hundred percent (100%) of the price of high sulfur
heavy fuel oll (axpressed in Dollars per million BTU) exported from or

into Liberia, or euch other price as NOCAL {or the national
entity that the STATE would set up for the distribution of Natural Gas
on the local market) and the Contractor would mutually agree upon.

The above-mentioned equivalent price for the utilization of Natural Gas as a
fuel shall be determined on the basis of the same calorific value with respect
to commercial gas delivered at the entry point of the main gas transportation
network, If any, or otherwise where delivered to Large consumers. tn the
event of transfer of the gas al a delivery point located upstream, the selling
price shall be adjusted accordingly.
22.1. The Contractor shall comply with the foraign exchange contro!
the provisions of this Article.

22.2. The Contractor, its contractors, subcontractors and Affiliated
night to;

22.21

22.2.6

B27

222.8

22.3. No restriction shall be exercised on importation by the Contractor of
the performance of the Petroleum Operations,

ARTICLE 22

FOREIGN EXCHANGE CONTROL

retain abrosd all foreign currencies received and/or arising fi
sales of all Petroleum to which It is entitied under this Contrac
assignment of any interest in this Contract, (c) the equity and a
any applicable entities, (d) the repayment of capital and intore

made and more generally, all assets acquired abroad by il;

freely dispose of such foreign currencies or assets to the extent thal they may
exceed Its requirements for its operations in Liberia;

local or other currency;

withoul prejudice to the provisions of Artighe 17, pay In foreign e partly or
wholly abroad the salaries, allowances and other benefits rece by their expatriate
employees working in Liberia on Petroleum Operations;

withoul prejudice to the provisions of Article 17, pay in foreign ange the salaries,
allowances and other benefits received by their Liberian ampia working on
Petroleum Operations;

without prejudice to the provisions of Article 17, pay directly in foreign

exchange their foreign subcontractors working on Petroleum O

purchese currencies of Liberia with foreign currencies, and fre
into foreign currencies of its election any funds held by It in Liberte i
its local requirements at exchange rates which shall not be favorable than
those generally applicable to any other buyer of seller of foreig

a7
ARTICLE 23
APPLICABLE LAW

48

ARTICLE 24
MONETARY UNIT

raconded in Dollars. Said registers and accounting books shalt be

manth when the expenses were paid and the income received.

24.3, The originais of the registers and accounting books referrad to in
kept in Liberia,

The registers and accounting books shall be supported by detaiied
respect to receipts and Petroleum Casts.

49

ARTICLE 25
ACCOUNTING METHOD AND AUDITS

254 tractor shall maintain its accounts In accordance with the regulations in force
the provisions of the Accounting Procedure set out in Appendix 2 attached
ip forming an Integral part of this Contract.
25.2 the Contractor notice thereof In writing, the STATE shail! have the right fo

d the STATE fail to make any claim within the above-mentioned period of four (4)
No further objection or claim shal be made by the Liberian administration for the
lar Year concemed,
26.4. (a)

(b}

te)

(0)

ARTIGLE 26

IMPORT AND EXPORT
The Contractor shal have tha gti to sport into Uberie, i Be 0 oron
behalf of its agents, contractors and subcontractors, all the re
mmstaciell: rrechinery ond tote, goods and staples nacessiicy i 's
opinion for the proper conduct and of

installation and operation of hospitals and
materials of all types, lumber, office
equipment, , explosives, chemicals, fusis, ship
products, medicines.

for the Contractor, its agents contractors, or subcontractors.

However, the Contractor, its agents, contractors and subconira
hat to proceed with the imports mentioned In Article 26.1,(a)
items are available in Liberia under equivalent conditions of q

emergencies are presented by the Contractor.

The Contractor, is agents, contractors and subcontractors shall ye the right to
re-export from Liberia, free of alf duties and taxes and at any time, ail ihe tems
imported under Article 26.1.{a) and (b) which are no longer necessary for the
Petrofsum Operations except the items which have become the p rt
State under the provisions of Article 20,

51
technical materials, machinery and tools, goods and supplies specified in Artie
which the Contractor, its agents, contractors and subcontractors, their foreign
Joyees and their farnities will have the right to import in one or more shipments to

, Shall be fully exempt of all duties and taxes payable as a result of the

ation (“entry duties and taxes").

5 the ck wi ba: 6s arctan patilentve toxtnetties wil be roe ofthe

Wing regimes:
(a) Except terrporery aldilaaion right in Sil suepenelon of iy dudes aitd
xes for equipment, materials, machinery and tools, goods and supplies

of duties and taxes,

In the event of a duty justified the equipment, materials, tools and
achinary, goods and supplies will placed at the disposal of the users as Soon
; they arrive in Liberia and the administrative reguisrization relating to their
ission will be made later and as soon as possible.

‘Supply regime for consumable goods and foodstuffs, (vels and lubricants used at
Ahad alacant ig aircraft and machinery used for petroleum
P and exploitation.

d in accordance with the provisions of this Contract, after deduction of all
Ss made to the STATE and/or NOCAL.

and lis agents, contractors and subcontractors shall also be exempt from
sio aes of Liberian foreskin tie requiabons concerring Hie probnmon, nneson

$2
26.6. NOCAL will, within the full limits of its authority, use its best endeavours,

ARTICLE 27
DISPOSAL OF PRODUCTION

Caleniar Year, up to a total of tan percent (10%) of the share of Crude Oil
ction to which the Contractor is entitled, shall be sold to NOCAL by the
ctor for the purpose of satisfying the neads of the domestic market of Liberia.

‘Sigh contribution of the Contractor shail be in proportion to its share of production, in
total Crude Oil production in Liberia.

q tity of Crude Oil the Contractor shall be obligated to sell to NOCAL shall be
ed ta it by NOGAL at Inast three (3) months prior to the beginning of each
dar quarter.

27.2, price of the Crude Oil soki to NOGAL under Article 27.1 for the needs of the

tic market shail be the Market Price defined in Articla 18.
‘Crude Of price shail be payable to the Contractor in Dollars thirty (30) days after
pt of the invoice unless otherwise agreed batween the Parties.

transfer of title to, and risk of, the share of Petroleum production ta which seach
fs entitled shall be made al the Delivery Point, or at any other transfer point
d between the Parties.

dh of the Parties shall have the right and obligation, to dispose of and lit the share
troleurn to which i is entitled under this Contract,

id) share shall be filled on as regular a basis #s possible, it being undarstood that
ch of the Parties, within reesonable limits, will be authorized to Gft more (overifi) or

provisional lifting
ples above-described and taking into account the wishes of the Parties as
ds the dates and quantities of thair liftings, provided that those wishes are
ible with said principles.
28.1.

28.2.

28.3.

ARTICLE 28
PROTECTION OF RIGHTS

‘The Contractor shall take all necessary steps to achieve the objectives Contract
in its conduct of Petroleum Operations. "

Ai the request of the Contractor, the STATE shail prohibit the of dveelling
OF business buildings in the vicinity of installations which the Contractor declare
dangerous as @ result of its operations. The STATE shall take all ne

associated therewith as provided under the Accounting Procedure,
ARTICLE 29

PERSONNEL AND TRAINING
28,1. Contrector shail, for the purposes of the Petroleum Operations, Liberian
nel where, in the Contractors sole opinion, such personnel are suitably qualified
requirements of employment.

geologists, geophysicists,
, driers, foremen, mechanics, skilled workers, secretaries and executive
may be hired outside Liberia if simitarly qualified speciatists cannot be hired

commencement of the Patroleum Operations, the Contractor shall provide
programmes and for that purpose the Contractor shail devote an

for training
training Budget of:

One hundred thousand Dollars (100,000) during each yeer of the exploration
periods;

‘One hundred and fifty thousand Doliars (150,000) during each year of the
exploitation periods.

waining expenses bome by tha Contractor shall be included in the recoverable
m Costs,

29.2.

and the Contractor shail nominate, respectively, seventy peroant (70%) and
percent (30%) of the candidates for the training program and all such candidates
be Liberian nationals.

29.3) commencement of the Petroleum Operations, the Contractor shall provide

for social and welfare programs in Liberia and for that purpose the Contractor
devote en annual social and welfare budget of;

) One hundred thousand Dollars ($100,000) during each year of the exploration

} Two hundred thousand Dollars ($200,000) during each year of the exploitation
iencrrnnceccousl shal be aaleMeriad i lhe Valet Fat Oo x pcos of renee Me

ls and payment of the programs referred to herein. NOCAL and the Contractor
both be signatories to the escraw account.
23.4

The social and welfare shall be developed and agreed by and the
Contractor and ai costs to herein shall be recoverable as Costs.
The respective annual for such social and welfare programs be paid into

anniversary thereof.

issue the documents necessary for that entry tp all members of the
such as entry visas, working permits and exit visas, in compliance with
regutations in force in Liberia.

At the request of the Contractor, the STATE shail facilitate any
with the Immigration Bureau, at the points of entry into and exit from
of the Contractor's employees, contractors, subcontractors and agents,
families, all without undue delays.

All the employess required for the conduct ol (he Petroleum Operations.
the Contractor's authority or thal of its contractors, subcontractors and
capacity as employers. Their work, number of working hours, salaries ‘any other
matters relating to their employment condilions shall be determined by the Contractor
or its contractors, subcontractors and agents.

57
ARTICLE 30

ACTIVITY REPORTS IN RESPECT OF
EXCLUSIVE EXPLOITATION AUTHORIZATIONS

of Articte 8 shall apply, mutatis mutandis, to any exclusive
. In addition, the following periodic activity reports shail, inter alia, be
in respect of each Flekd:

(b) | monthly reports stating the quantities of Petroleum produced snd those sold
during the previous month together with information on such sales.

the Contractor gives its vrritten consent, the information relating to a Field under
statistical data about activity, shall be considered as confidential by

during the term of this Contract

30.2. The factor shall forthwith notify the STATE of any material damage whatsoever

3 to the petroleum fields or facilities, and shail take all necessary steps to

it and carry out the necessary repairs.

the year of granting an exclusive exploitation authorization, the annual report
to in Article 8.2 shall also include the following:

{a} information on all development and production operations carmed out during the
“Aiaebpedtgr pond dai the quantities of Petrolsum produced and
those sald, If any;

information on all transportation and sales operations together with the location of

(b)
‘the main facitities built by the Contractor, if any;

@.
4.

34.2,

31.3.

314

ARTICLE 31
ARBITRATION

Save with respect to a dispute under Article 18.5, in the event of any
the STATE or NOCAL and the Contractor relating to, or arising out of,
of execution of the provisions of this Contract, the Parties shall make
fo setile such dispute amicably.

if within two (2) months from the date of notice of such dispute by a

other(s), the Parties have not reached settlement, any Party may refer for
arbitration to the International Chamber of Commerce in accordance of
Asbitration.
‘The arbitration shall be held in London, England, The tanguage used

shall be the English isnguage, The arbitration shail be three

procedure
(3) aebitrators, The arbitrators shai not have the same rationality as the

The arbitration tribunal's award shall be final; it shall be binding on the and shall
be enforceable in any court of appropriate jurisdiction.

‘The oxpanses of any arbitration shall be bome equally by the Parties to

that is to say, each Party shall pay the expenses of its own arbitrator and
of the third arbitrator in equal shares, and any expenses Imposed by the
Chamber of Commerce shall be shared equally by the Parties.

‘The performance by the Parties of their obligations under this Contract
‘suspended during the course of the arbitration,

For purposes of allowing such arbélration, and enforcement and
arbitration decision, award, issuance of any attachment,

pre- award remedy, each Party waives any and all claims to immunity,
nol limited to, any claims to sovereign immunity.
ARTICLE 32

FORCE MAJEURE
32.4. or defauit of @ Party in performing any of the obligations resulting from this
Seok be Ccnaiiaroe en a brotch of thie Contract ¥ such dolay or detour
d by a case of Force Majeure,

e Majeure means any event unforeseeable and beyond the contro! of a Party,
a8: earthquake, flood, accident, strike, lockout, riot, detay in obtaining the rights-

(declared or undeclared), insurrection, civil disturbances or commation,

otage, acts of war or conditions attributable to war, or any other cause beyond lis
0 |. similar to or different from those alraady mentioned.

alone f sacar iUis prevented from performing any of its obligations by the
ance of Force Majeure, it shall forthwith notify the other Parties thereof by

pifying the grounds for establishing Force Majeure, and take all necessary steps to
6 the normal resumption of the performance of fhe concerned obligations upan

jon of the event constituting the Force Majeure.

gations other than thase affactad by Force Majeure shall continue to be performed
Scord: nce with the provisions of this Contract.
ARTICLE 33

JOINT AND SEVERAL OBLIGATIONS
AND GUARANTEES

33.1. All the clauses, conditions and provisions of this Contract shall be
Parties and their respective successors and assignees, This Contract
only agreement between the Parties and no previous comriunication,

whether oral or written, between the Parties, related to the
Contract may be assorted to amend the clauses hereof.

The STATE certifies and guarantees that there is no other applicable
respect to the petroleum nghts within the Delimited Area, that it will
obligation in fairness and good faith and that this Contract will not be
amended or modified excep! by agreement between the Parties,

‘The STATE hereby guarantess:

{a) those rights granted or to be granted by NOCAL or any
the Contractor under this Contract;

(b) those obligations undertaken or to be undertaken by NOCAL or
Authority under this Contract;

(c) that none of the Contractor's rights, interests of property shall be &
nationalised or otherwise taken by reason of any act of any authority of th
Liberia. In the event, however, thal any such expropriation, nationalisalle
taking of any of the Contractor's rights, Sreeestt or popes (nonicing 3
reserves) occurs, the STATE shall provide full and prompt compensatia

The STATE agrees and undertakes thal such legistative measures will
forthwith to enact this Contract into law so as to ensure that all rights, p

any law (or part thereof) of the Republic of Liberia which is inconsistentiwith or conflicts
with any of the provisions of this Contract.

The privatisation, insetvency, liquidation, reorganisation or any other che
structure or legal existence of NOGAL shall not affect the

hereunder. The STATE shall, throughout the entire duration of this
that the rights and obligations of NOGAL under this Contract are a
undertaken by an entity authorised to and capable of parlorning such 4

81
the STATE Itself shall perform directly al such obligations of NOCAL under this
ARTICLE 34
RIGHTS OF ASSIGNMENT

from this Contract.

Any assignment shall be subject to the prior approval of NOCAL, which
hot be unreasonably withheld,

Hf within thirty (30) days following notification to NOCAL of a proposed ‘
accompanied by all the related information and the dreft assignment deed, NOCAL has
not given its decision, that assignment shalt be deemed to be approved by NOCAL,

From the date of approval of an assignment, the assignee shall comply the terms
and conditions of this Contract.

Gr pai OF the ket Sit Savina rite aad Ubaopetonwe eheing os Se ontra
be freely assigned at any time by any of the entities constituting the Conti
oF more Affiliated Companies or other entities constituting the Contractor,

Without prejudice to ts obligations heraunder, the Contractor shall have the right to
freely mortgage, pledge or otherwise encumber its interests in the Contragt or any

property In or outside the Republic of Liberia which is used for Petro Operations,
provided that any such mortgage, pledige or other encumbrance shall be =
expressly subject to the terms of this Contract and shall be subject to tl flor approval
of NOCAL, which approval shail not bs unreasonably withheld.

NOCAL may freely assign its rights ahd obligations under this Contract ugon thirty (30)
Sage acta orion fe (apie sine FeO Bes AVN Pocuene® aries nS mpate
ARTICLE 35
STABILITY OF CONDITIONS

Contract is executed between the Pasties in accordance with the lavas and

ions In force at the date of ite signing and on the basis of the provisions of sald
‘and regulations, as regards, inter alia, the economic, fiscal and financial

of this Contract.

35.2 Contract may not be amended or modified by virtue of the adoption or

coe at the date of signing of this Gontract and should those modifications brig about
tans in the respective economic situation of the Parties resulling from

the event of other changes in circumsiances from these existing al the date of
jing hereof that have a material effact on the terms of this Contract, either NOCAL
the Contractor shall request of the other fo consult together. if it is established that
syC Profound Changes in Circumstances have ooourred, then the Parties shall effect
ch changés in or clarifications to this Contract that they agree are necessary. The
fies shall meet in good faith to make the necessary revisions and to
Contract in order to maintain such expected economic benefits to each of the
prties, provided thal the economic benefits to the Parties shall not be reduced as a
7 of exercising the terms of this Article. For the purposes of this Artide, the term

found Changes In Circumstances” shall mean such changes in the economic
d of the petroleum industry world-wide or in Liberia or such changes that
in such @ material and fundamental alteration of the conditions and assumptions
upon by the Parties at the date of signing hereof! (or the time afier any
aquent review under this Article) to the effect that the overall balance of equities
benefits reasonably anticipaled by the Parties will po longer be achievable. It is
understood that this Article 36,3 subjects the Parties to 4 simple obligation to consider
good faith the proposed modification of this Contract, This Contract shall ramain
jared and in force during any such period of consideration,
ARTICLE 36

CONFIDENTIALITY
36,1 (a) Subject to the provisions of this Contract, each Party agrees that all and
data of a technically, cor commercially sensilive nature
obtained relating to Petroleum Operations and which on the Effective is not in the
public domain of otherwise fogally in the possession of such Party restriction
on disclosure shall be considered confidential and shall be kept {subject to

a)

(2)
(3)

(4)

(5)

(6)

(7)

(8)

@)

iach Rerty shat Seles rece precast Serene an ee oe

{c) Any Contractor ceasing to own a participating Interest in this Contract Guring the term
of this Contract shall nonetheless remain bound by the obligations of aanfidentia
forth abeve and any disputes shall be resolved in accordance with

To an Affiliated Company, provided such Affiliated Company
confidentiality as provided in this Contract;

To 8 governmental agency or olher entity when required by this Ge
To the extent such data and information is required ta be
proceedings or because of any order of any court binding upon
To potential subcontractors, consultants and atiomays €

Contractor Party where disclosure of such data or information is
such sub contractor's, consultant's or attomey’s work;

Toa bone fide prospective transferee of» Party's peticipaling A st (including
an entity with whom a Party is conducting bona fide nagotiestis ed toward
@ merger, consolidation or the sale of a majority of its or an Af d Compeny’s

shares);

Ta a bank or other financial institution to the extant appropriate
arranging for funding for its obligations uncer this Contract;

Ta the extent such data and information must be disclosed p to any rules
or requirements of any government or stock exchange having diction over
any Party, or its Affillated Companies,
Where any data or information which, through no fault of a Party, becomes 2 part
of the public domain; and
with Article 18.

Petroleum Operations is kept confidential by its respective arnplo

65
sions hereof, and the confidentiality obtigations of the Contractor as set forth
shall survive a period of thrse (3) years from the termination of this Contract.

Contractor shall have the free right to trade with Third

tz the foregoing,
a data relating to the Delimited Area for othor data relating ta Liberia with the
of NOCAL, such approval nat to be unreasonably withhekd.

newsletters,
of @ general nature relating to Petroleum Operations, which ere
37.4.

7.2

ARTICLE 37

IMPLEMENTATION OF THE CONTRACT

The Parties agree to cooperate in every possible manner to ull odjectives of
this Contract,

NOCAL shail facilitate the Contractor's performance of its activities Granting it any
permits, licenses and access rights necessary for the performance of the Petroleum
Operations and by making available to it any appropriate services facilities, so that
the Parties can obtain the best benufit {rom a sincere cooperation. , the
Contractor shall observe the applicable procedures and formalities, shall apply to
the competent Ministries ancloe Agencies of the Administration,

Except as olhenwise provided in this Contract any natice or document to be
given under this Contract shall be in writing and shall be deemed to be duly given if it
(or the envelope containing it} identifies the Party to whom it is ended to be given
as the addressee and jt is:

37.2.1 delivered personally; or
37.2.1 sent by facsimile transmission

fo the respective addresses shown below or to such other addresses and/or
numbers as a Party may by notice to the other Parlies expressly substitute therefor.
The respective addresses for service are: |

STATE: Executive Mansion, Capitol Hill, Monrovia, Liberia —
Fax:
Attention:

NOCAL: Episcopal Church Plaza, 3" Floor, Comer of Ashmun Street & Randall
Street 1000, Monrovia 10, Liberia |
Fax:
Attention: President and CEO

REL; 11 Berkeley Street, London Wid BOS
Fax: + 44 20 7408 9501
Attention; Company Secretary

EHL : 11 Berkeley Street, London W'lJ BOS
Fax: + 44 20 7408 9535
Attention ; Company Secretary s
Any notice duly given shall be deemed to have been both given and received:

37.3.1 if iLis delivered in accordance with Article 37.2.1, on such delivery;

Gr
37.3.2 iitis duly sent in accordance with Artie 37.2.2 upon receipt by the sender
of the correct transmission repart,

37.3 if NOCAL considers that the Contractor has commitied a breach in the performance of
of its obligations, it shall so notify the Contractor in writing and the Contractor shall
sixty (60) days to remedy the breach or refer the matter to arbitration in
with this Contract,

37.4 The terms and conditions of this Contract may be modified only in writing and by
tual agreement between the Parties,

378 otherwise specified in veriting, NOCAL shail represent the STATE under this
and Is empowered lo grant, in the name and on behalf of the STATE, any
Pe ere tee re Ne ee

376 in this Contract are inserted for purposes of convenience and reference and
no event shall define, restrict or describe the scope af object of the Contract or of
of its clauses,
37.7 land 2 allached hereto shall form an integral part of this Contract.

37.8 Any waiver by tha STATE of NOCAL conceming the performance of any obligation of
1@ Contractor shall be in wriling and signed by the representative of the STATE or
NOCAL, and no waiver shall be impiied if the STATE or NOCAL does not exercise any
‘of its Aghts ta which itis entitied under this Contract.

ARTICLE 38 \
EFFECTIVE DATE

Upon execution by the Parties and when promulgated as a law of the Liberia, this
Contract shall become effective, such date of promulgation being referred to Effective
Date, and said Contract shall became binding on the Parties.

IN WITNESS WHEREOF, the Partias have signed this Contract on the date
below.

Executed on behalf of the Republic of Liberia on 2005

Minister of Justics

Chairman, National Transitional Government of Liberia

Executed on behalf of the National Oil Company of Liberiaon 2005 by

~ _
National Transitional Legistative Assembly on

2008 by
APPENDIX 1

Attached to and made part of this Contract between the STATE, NOCAL and

DELIMITED AREA

On the Effective Date,the Delimited Area, designated as Block 9, is the area
perimeter constituted by the geographical co-ordinates set out below (with

Greenwich meridian) and ae separately identified on the mop attached hereto.

are only given for purposes of this Contract and shall not be considered
cof the national jurisdiction of Liberla.

the Delimited Area above-defined is equal to approximately 3,514.43 sq. km.

v2
APPENDIX 2

Attached to @ind made pert of this Contract between the STATE, NOCAL and the Contractor,

ACCOUNTING PROCEDURE

Article 14 Provisions

L2. ci is and statements

anos with the provisions of Article 25 of the Contract, accounts, books and

shail be maintained and recorded in Dallars. These accounts shall be used,
a, to determine the arnount of Petroleum Costs, the recovery of said Costs, the
sharing, @5 wall as for the purpases of Contractor's tax retum.

trector shail record all operations connected with the Petroleum Operations in
ts separate from those relating to any other activities which & may carry out in
public of Liberia,

egounts, books, records and statements, together with documents
+ Incurred, such as involces and service contracts, shall be kept in the
i of Liberia in order to be provided at the request of the competent authorities

of the terms used in this Appendix 2 shail be the same es thase of the
18 Sat forth in the Gontract. .

ent of any conflict between the provisions of this Accounting Procedure and
tract, the provisions of the Contract shall prevail.

4
LA. Modifications

The provisions of this Accounting Procedure may be modified by
between the Parties.

‘The Parties agree that if any provision of the Accounting Procedure
to elther Party, such provision shall be nagotiated In good tath by the
agreement modified.
Article

a4.

im Costs
Costs Account

shall maintain a “Petroleum Costs Account’ which will record in detail
incurred by the Contractor directly relating to the Petroleum Operations
out under this Contract, and whieh will be recoverable in accordance with the
of Article 16 of tha Contract.

Costs Account shail, inter alia, record separately, by Appraisal
of Exploitation Perimeter if any, the folowing expenses:

(a) | exploration expenditures;
(B)} | appraisal expenditures;
() | development expenditures:
(d) | exploitation expenses;

(8) | financial costs;

() | overhead costs in Liberia;
@ overhead costs abroad,

Costs Account shall enable, inter alia, to identify al any time:

the total ammount of Petroleum Costs since the Effective Date;

(b) | the total amount of Petroleum Costs recovered;

(2) | the {otal amount credited to the Petrotaum Costs Account pursuant to Articts
1.4. below;

(d) the tolal amount of Petroleurn Costs which remain to be recoversd.

purposes of Article 16 of the Contract, Petroleum Costs shall be recovered in
sequence:

exploitation expenses in respect of 4 Field incurred and paid from the date of
commencernent of regular production;
2.

(b) financial costs;

(c} other Petroleum Costs.

tn addition, within each of the foregoing categories, the costs shall be
sequence in which they are incurred,

Unless otherwise provided for in this Accounting Procedure the intent of Parties is
not to duplicate any item of the credit or debit of Ihe accounts maintained the
Contract.

Items debited to the Petroleum Costs Account

‘The following expenses and costs shail be debited to the Petroleum Account:

for the Petroiaum Operations.

1.2.3, Overhead costs abroad

or its Affiliated Companies, such amounts representing the ‘cost of
However, overhead costs pald abroad shall be charged only within the
fotlowing limits:

(a) prior to the grant of an exclusive exploitation authorization ten percent
(10 %) of the expenses charged to the Petroleum Costs Account
excluding overhead costs for the yeer in question;

(b) from the grant of the first exclusive exploitation authorization ten
pervent (10%) of expenses charged to the Petroleum Costs Account
excluding overhead costs for the year in question.

Buildings

Construction, maintenance expenses, 49 well as rents paid for all offices,
houses, warehouses and buildings of other types, including housing for
employees, and cost of equipment, fumiture, and fittings necessary for the
operation of those buildings directly required for the pertormance of the
Petroisum Operations.

Services

| Gests of servicas directly related to Petroleum Operations rendered by
subcontraciors and consultants, as well a5 any costs directly related to
services renderad by the STATE or NOCAL or any other authorities of the
Republic of Liberia.

Costs of services directly retated to Petrolaum Operations rendered by
Affiliated Companies, provided that such costs shail nol exceed (hase
normally charged by independent companies for an identical or similar service,

Insurance Premiums and equivatont

Premiums paid for insurances customarily taken out for the Petroleum
Operations to be carried out by the Contractor as well 5 the equivaient
amount of premiums quoted by an independent underwriter for the risks that
are self-insured by the Contractor. Such premiums in the latter case must be
competitive and generally applicable in the petroleum industry.
u3,

2.8. Legal Expenses

All expenses of handling, investigation and settiernent of lit of claims
directly arising fram the Petroleum Operations,

1.2.8. Financial Costs

and advances shall be far the purpose of the financing of P
related only to the development of Petroleum Operations in re
In the event such financing is provided by Affiliated Companies,
interest rates shall nat exceed the rates customarily used in the
financial markets for loans of a similar nature:

12,10, Other Expenses

Any other expenses incurred and paid by the Contractor for the
the necessary and proper conduct of the Petroleum Operations
approved Annual Work Programs and Budgets including all
expenses and costs incurred in complying with the obligations
Articles 8.2, 8.3, 6.4 and 30, other than the expenses covered al
by the foregoing provisions of this Article and other than the ©
excluded from the Petroleum Costs

Expenses not chargeable to the Petroleum Costs Account

The expenses which are nat drectly necessary for the performance of
Operations, and the expenses excluded by the provisions of this Contr:
Accounting Procedure as well as by the regulations in force in Liberia,

chargeable to the Petroleum Costs Account and shail therefore nat be

Such expenses shail include, without limitation:
(a) expenses relating to the period before the Effective Date,

(b) any expenses relating to the operations carried oul beyond Ine Point

such as lransportation and marketing costs;
(c) exchange losses;

(4) bonuses as defined in Article 19 of the Contract

7
to the Petroleum Costs Account

income and proceeds shall, inter ala, be credited to the Petroleum Costs

the pet proceeds of any successful insurance claim in connection with
Petroleum Operations where the claim is with respect to operations or assets
which were insured and where the insurance premium (or equivalent if setf-
insured) with respect thereto has been charged to the Petroleum Costs
Account;

any adjustments received by the Contractor from the supphiers/manufacturers
(or their agents) in connection with defectve material and equipment, the cost
of which was previously charged by the Cantrector to the Petroleum Costs
Account,

the net proceeds of sale on disposal of assets used in Petroleum Operations;

any other income or proceeds related to (he Petroleum Operations, specifically
thase arising from

° sales of related substances;

* any services rendered to Third Parties using the facilities dedicated ta
the Petroleum Operations, including, but not limited to, processing,
transportation and storage of products for Third Parties in those
facilites.
Article {il — Cost Evaluation Basis For Services, Materials and

H1L2.

iA,

in

Used in the

A reasonable rate shall be charged for the technical services rendered by the
Contractor or its Affiliated Companies for the direct benefit of the Operations
carried out under the Contract, such as gas, water, core analyses and sity other
analyses and tests, provided that such charges shall not exceed those

> ns ees oeamabaaaeenaniaaine manatee ‘similar

se :

Purchase of materials and equipment

Materials and equipment purchased from Third Parties and directly for the
of the Petroleum Operations carried out under the
charged to the Petroleurn Costs Account al “Net Cost” incurred by the

“Net Cost" shail indude such items as taxes, shipping agent fees,
toading snd unloading costs, ficanss fees, related ta the supply of
equipment, a5 weil as transit losses not recovered through insurance.

Use of equipment and facilities owned exctusively by the

Equipment and facilities owned by the Contractor and used directly for Petroleum

Operations shall be charged to the Petroleum Costs Account at 4 which
shall be sufficient to cover maintenance, repairs, depreciation and required for
the performance of the Petroleum Operations.

Valuation of materials

All materials transferred to Liberia from the Contractor's warehouses, those of
any entity constituting the Contractor or their Affiliated Companies, valued as.
follows:

fa) New material

New material (condition “A"} means new material which has ‘been used;
one hundred percent (100%) of the current market price, to
the price normally charged for similar supplies in arm's lengih

between buyer and seller,
Material In good condition (condition "B") means material in condition
which is still usable for its original purpose without repair, at a of
seventy-five percent (75%) af the price of naw material.

81

Othor used material

Other used material (condition “C") means material still usable for its original
purpose, but only after repairs and reconditioning: at a maximum of fifty
percent (50%) of the price of new material,

Materlal in poor condition

Material in poor condition (condition "D") means matertal no langer usable for
its original purpose but still usable for other parposes: al @ maximum of
twenty-five percent (25%) of the price of new material.

‘Scrap material

Scrap material (condition “E") means material beyond usage and repair:
prevailing price of scrap material,

and equipment disposed of by the Contractor
3 and equipment purchased by all the entibes constituting the Contractor
‘sold shail be valued in accordance with the principles defined in Articte Ill.4

and equipment by any entity constituting the Contractor or by
Parties and then sold shail be valued at the received sale price, which shall inno
be less than the price determined In accordance with the principles defined in
11.4 above.

amounts shall be credited to the Petroleum Costs Account.
Article '¥ — Inventories

Wt.

W2

W.3.

Period

‘The Contractor shall keep a permanent inventory both in quantity and
normally controllable materials used for the Petroleum Operations and
reasonable intervals with the physical inventories as required by the

Notice

A written notice of intantion to take an inventory shall be sent by the
ninety (99) days prior to the commencement of said inventory 60 that
entities constituting the Contractor may be represented at their own
inventory operations,

information

In the event NOCAL or any entity constituting the Contractor shall not
at an inventory, such Party or Parties shall be bound to accept the
the Contractor which shall furnish to such Party of Parties a copy of

Article V— Financial and Accounting Statements

V1.

V.2.

V.3.

The Contractor shall furnish the STATE and NOCAL with all the reports, records and
statements provided by the provisions of the Contract and the applicable regulations
and, inter alia, the following financial and accounting statements:

Statement of exploration work obligations

Such annual statement shall be submitted not later than three (3) months after the end
of each Contractual Year in respect of the exploration periods.

It shall present with details the exploration work and expenditures carried out by the
Contractor to fulfill its obligations set forth in Article 4 of the Contract, excluding
specifically appraisal wells and related appraisal expenditures as well as development
expenditures, exploilation expenses, overhead cosis and bonuses.

Statement of recovery of Petroleum Costs

A quarterly statement shall be submitted not later than two (2) months after the end of
each Calendar Quarter. It shall present the following items of the Petroleum Costs
Account:

(a) the amount of Petroleum Costs which remain to be recovered at the beginning
of the quarter;

(). the amount of Petroleum Costs in respect of that quarter and recoverable
under the provisions of the Contract;

(c) the quantity and the value of the production of Petroleum taken by the
Contractor during the quarter for the purpose of recovery of the Petroleum
Costs;

(d) the arnount of income or proceeds credited for the purpose of Article 11.4.
above during the quarter;

(e) the amount of Petroleum Costs which remain to be recovered at the end of the
quarter.

In addition, an annual statement of the recovery of Petroleum Costs shail be submitted
prior to the end of February of each Calendar Year.

Statement of production

After commencement of production, such monthly statement shall be submitted not
later than fifteen (15) days after the end of each month.

84
it shall present for each month the detailed production of each Exploitation Perimeter
and, inter alia, the quantities of Petroleum:

(a) stored at the beginning of the month;
(b) lifted during the month;
(c) fost and used for the requirements of the Petroleum Operations;

(d) stored at the end of the month,

85
ADDENDUM TO PRODUCTION SHARING CONTRA

BETWEEN THE NATIONAL OIL COMPANY OF LIB:

AND REGAL LIBERIA LIMITED AND EUROPEAN HYDR
LIMITED, BLOCK LB-9

BETWEEN

The Republic of Liberia, represented for the purposes of this Addendum by ¢
Company of Liberia NOCAL, a company duly organized, existing and doing busin
laws of Liberia; represented by its Chairman of the Board and President/CEO,
to as "NOCAL";

AND

laws of eect and Wales, hereinafier jaksas lo collectively as “the Contractor”.
WITNESSETH:

WHERBAS, a Production Sharing Contract hereinafter, the “Contract" was ¢
and between NOCAL and the Contractor on June 16, 2005;

WHEREAS, the conditions of Article 38 of the Contract have not been sati;
including the date hereof;

WHEREAS, pursuant to Article 33 of the Contract, the Parties have mu
amend the Contract on the terms and conditions set forth herein,

NOW THEREFORE, for and in consideration of the exchange of promises,
covenant and mutually agree to amend the articles and sub-articles to the Contract

ARTICLE 3
DURATION OF EXPLORATION PERIODS AND SURRENDE!
3.1 The exclusive exploration authorization is hereby granted to the Contractor
eight (8) consecutive years defined by three (3) consecutive periods,

Contract Years and a third Exploration Period of two (2) Contract Years in

entire Delimited Area fhe?
42

43

44

45

2

first exploration period set forth above the Contractor bas fulfilled the
Hee work commitments defined in Article 4, as ascertained by the Government, the
y oration authorization shall, at the Contractor's request, be renewed for a second
period of two (2) Contract Years.

ARTICLE 4
EXPLORATION WORK COMMITMENTS
The Ce or, during the first exploration period defined in Article 3.1, shall carry out a

minimen programme at a cost of no less than eight (8) million Dollars which includes
eiamic Survey of 1500 square Km and the drilling of one (1) exploratory well.

iictor, during the second exploratory period defined in Article 3.1, shall carry
out a mini work programme at a cost of no less than ten (10) million Dollars which

mivactor, during the third exploration period defined in Article 3.1, shall carry out a
minimum work programme at a cost of no less than ten (10) million Dollars which includes
the drilling of one (1) exploratory well.

The basement is encountered at a lesscr depth than the minimum contractual
depth;

Continuation of drilling presents an obvious danger due to the existence of
abnormal formation pressure:

Rock formations are encountered the hardness of which prevents, in practice,
the continuation of drilling by the use of appropriate equipment:

Petroleum formations are encountered the crossing of which requires, for
their protection, the laying of casings preventing the minimam contractual
~ ar Via

ss

47

48

6.5

se

deemed to

In the event thai any of the above reasons occurs, the exploratory well shall By
have been drilled to the minimum contractual depth.

In order to carry out the exploration drilling defined in Articles 4.2, 4.3 and & ii
technical conditions in accordance with good inteational petroleum industry practice, the
Contractor undertakes to make the expenditure required to meet the objectivs
work programme which will include drilling and, ss appropriate, testing.

Ifat the expiration of any of the three (3) exploration periods defined in Article 3.) , 3.2 and
3.3 or upon the date of surrender of the whole Delimited Area, or up date of
termination of this Contract, the Contractor bas not fulfilled its work commit set forth
in this Article, it shall pay a compensation to NOCAL, within thirty (30) d efter the date

of expiration, surrender or termination, the unspent balance of investment obli 2
defined for that current exploration period.

Ina given exploration period, in the event where the Contractor drills, one or mere additional
exploration wells to those required under 4.2, 4.3 and 4.4 or exceeds ifs investment
obligations relating to that period, then the excess well(s) or investment exp enditure may be
cartied forward, into the next succeeding exploration period(s) and off-set againat
exploration well work commitments or investment obligations.

ARTICLE 6

CONTRACTOR'S OBLIGATIONS IN RESPECT OF THE
EXPLORATION PERIODS AND ENVIRONMENTAL
MANAGEMENT

‘The Contractor further undertakes to carry out all Petroleum Operations in ackony
the Environmental Protection and Management Laws of Liberia and 4
environmental protocols. In this respect, the Contractor shall:

{a) Submit to the Government, through NOCAL, on Environ
Statement (EIS) prior to the commencement of exploration a

(b) Take reasonable preventative, corrective and restorative
from pollution, contamination or damage resulting
Operations to water bodies, land surfaces and the atmosphet

Subject to the foregoing, and at the conclusion of Petroleum Operations in the Delimited
Area, the Contractor will undertake reasonable efforts to restore the Delimi
state in which it was before the Petroleum Operations, However, the Cont
-4-
no liability for any environmental damages caused after the transfer of such assets as per

68 The tor and its subcontractors shall be obligated to give preference to enterprises and
goods from Liberia, if conditions of proven experience, price, quality, delivery time and
terms of, 1 are similar to those from other countries or from non-Liberian sources, If

onditions are met, the Contractor commits itself to award to only Liberians,

struction or service contracts, the estimated value of which is under Two Hundred
United States Dollars psc 00). Subject to the above conditions, in the

ARTICLE 16
YY OF PETROLEUM COSTS AND PRODUCTION SHARING

pases of recovery of the Petroleum Costs, the Contractor may freely take each

ear a portion of the production in no event greater than seventy percent (70%) of
raduction of Crude Oil or Gas from the Delimited Area, or only any lesser
hich would be necessary and sufficient to recover remaining cost.

16.2 Por the:

If during @ Calender Year the Petroleum Costs not yet recovered by the Contractor under the
provisions Of this Article 16.2 exceed the equivalent in value of seventy percent (70%) of the
Total Production of Crude Oil or Total Production of Gas from the Delimited Arca,
calculated above, the balance of the Petroleum Costs which cannot be recovered in that

16.3 Theq of Crude Oil from the Delimited Arca remaining during each calendar year after

tor has taken from the Tots) Productin the portion necessary for the recovery of

" m Costs, hereinafter referred to as “Remaining Oi! Production” shall be shared
between D AL and the Contractor as follows: 4 see fe)

as

! E daily oil NOCAL's Share
Total Production
(In Barrels per day)
from 0 to 100,000 40%
from 100,00! to 150,000 50%
over 150,000 60%
In case of natural gas, NOCAL’s share shall be 30% and the Contractor 70% of bai of crude oil
equivalent per day.
ARTICLE 17
TAXATION
17.1 Unless otherwise provided for in this Contract, the Contractor shall, i of its
Petroleum Operations, be subject to the faws generally applicable and the regs ns in force
in Liberia concerning taxes which are or may be levied on incomes, or det thereto,

172

Itis specifically acknowledged that the provisions of this Article shall apply solely to the
Contractor under the Contract.

The Contractor shall keep separate accounts for each Fiscal Year in respect qifthe Petroleum
Operations, in accordance with the regulations in foree in Liberia, enabling ft Particular the
establishment of a profit and loss account as well as a balance sheet showing
of said Petroleum Operations and the asset and liability items allocated or ed thereto:

For the purposes of Articte 17 | the Contractor shall in respect of its net p vf
Petroleum Operations, be liable to corporate income tax under the laws antl rep
force in Liberia. Income tax rate applicable to Petroleum Operations carn it under thie
Contract shail be thirty (30%) percent, which shall be paid directly by the & ctor to the
Government of Liberia.

Notwithstanding the above, as a further incentive to the Contractor, th
Liberia specifically grants to the Contractor a ux holiday (waiver) on its 09 income
tax for ten (10) consecutive years from the day of the first commercial pro from the
Delimited Area. Thereafter, the provisions of Article 17.2.1 shall apply and take effect.
«O-

Paragraph 17.6 d and of no further force and effect.

ind

Paragraph 17.7 i the words “ During the Exploration Period", before in Particular,
ARTICLE 19

BONUSES AND HYDROCARBON
DEVELOPMENT FUND

first reaches the average rate of thirty thousand (30,00) Barrels per day during
od of thirty (30) consecutive days,

(3) million Dollars when the Total Production of Crude Oil from the Delimited
first reaches the average rate of fifty thousand (50,000) Barretspertay during
of thirty (30) consecutive days.

= '5) million Doltars when the Total Production of Crude Oil from the Delimited
first reaches the average rate of onc hundred thousand (100,000) Barrels per day
# period of thirty (30) consecutive days.

(ce)

mounts referred to in (a), (b) and ( ¢ } above shail be paid within thirty (30) days
expiration of the reference period of thirty (30) consecutive days.

19.2 These be shall not be recoverable and therefore shall not be treated as Petroleum Costs.

19.3 IN DEVELOPMENT FUND

19.3.1 ‘iueiuci in the field of hydrocarbon, most especially in continental areas, and

ernment in its overall: energy sustainability, aliydrocarbon

,000,00) to this fund. The aforementioned amount shall be contributed by
in four (4) equal installments of One Hundred and Twenty-five Thousand US
125,000.00) each, over the first exploration period, the first of whieh will be
hirty (30) days of the Effective Date of this Contract. Thereafter, installment
Sp sacle sotbat eleta RAO of each subsequent anniversary of the first

iW)
19.3.2 The contribution of the Hydrocarbon Development Fund referred to in

19.3.3 The Parties agree (hat all payments made uncler this Contract shall be m

29.2.

29.3

-

recoverable and therefore, shall be considered as Petroleum Costs.

with protocols laid down by the Extractive Industries Transparency Initi ith ;
ARTICLE 29
PERSONNEL AND TRAINING
Upon commencement of the Petroleum Operations, the Contractor shill p
Training Programmes and for that purpose the Contractor shall devote an
Budget of:

(a) One Hundred Thousand United States Dollars (US$100,000.00)
exploration period;

(b) Two Hundred Thousand United States Dollars (US$200,000.(4) durin year of the
Additionally, the Contractor shall make an annual contribution of Si Thousand

United States Dollars (US$75,000.00) to the University of Liberia for é ancement of
programmes in Geology, Mining Engineering and Environmental Studies,

Upon commencement of the Petroleum Operations, the Contractor shall p

Social and Welfare programmes in Liberia and for that purpose the Conte
an annual Social and Welfare Budget of:

(b) Two Hundred Fifty Thousand United States Dollars (US$250,000.00)¢ fing cach year
of the exploitation period.
As provided in Article 19.3.3, ali payments made under this Contract be made in
accordance with protocols laid down by the Extractive Industries Trans|
(EITD.

Par get ag she Noe ee EERE EAST € nents

ae
29.5

32a.2

‘The Training requirements shall be developed by both Parties with the understanding that
NOCAL shal provide 70% of the training candidates and the Contractor shall provide 30%

ind Social and Welfare Programmes shall be mutually agreed by the Parties.

id Social and Welfare expenses bome by the Contractor shall be included in
Petroleum Costs. Funding for the Training and Social and Welfare Programmes
id within thirty (30) days of the Effective Date of the Contract. Thereafter,
fall be made within thirty (30) days of each subsequent anniversary of the

The onary fo Liberia of all foreign personnel shall be authorized aud the STATE shall issue
necessary for that cntry to all members of the foreign personnel, such as entry
ig permits and exit visas, in compliance with the immigration regulation in force

St of the Contractor, the STATE shall facilitate any immigration formafities with
mifion Bureau, at the points of entry into and exit from Liberia, in respect of the
ployees, contractors, subcontractors and agents, and their families, all without

pyees required for the conduct of the Petroleum Operations shall be under the
pauthority or that of its contractors, subcontractors and agents, in their capacity
Their work, number of working hours, salaries and any other matter relating
nt conditions shall be determined by the Contractor or its contractors,
and agents.
ARTICLE 32a
TERMINATION
y by the Contractor, During the Exploration and Exploitation Periods, the
aay surrender, by not less than sixty (60) days notice to NOCAL, all of its rights
is hereunder in respect of all or any part of the Delimited Arca, and the operator
tved of all obligations to NOCAL in respect of the area so surrendered except
ons arising out of or related to the surrender,

° it NOCAL., Subject to the provisions of Article 31, NOCAL shall have the right
is Agreement if any of the i “Events of

tlt occur and be continuing: HL h

wen
32a3

2

(a) Where the Contractor shall fail to make any of the p ibed in this
Contract on the due payment date, aedingth detiaut le not cured in ninety (90)
days afier notice by NOCAL or within such longer periods as n specified in
said notice;

(b) — Where the Contractor shall materially fail to comply with its wor itments and

other conditions in this Contenct and such failure is not cured within ainety (90) days
afler notice by NOCAL or within such longer period as may b& specified in the
notice.

(¢) Where the Contractor shall (7) voluntarily dissolve, liquidate or wind up its affairs,
or make an assignment of all or substantially all of its assets foe the benefit of
creditors other than an assignment made to secure in o$8 incurred in the
ordinary course of business; (ii) file a petition or application to any tribunal for the
appointment of a trustee or receiver for all or any substantial part e Contractor's

assets; (iii) commence any proceedings for its bankruptcy, reorganization,
asnagunde: insolvency or readjustment of debt under the laws jurisdiction,

whether now or hereafter in effect, or if any such petition or app on is filed, or
any such proceedings are commenced against iL, shall indicate itsy thereof,
consent thereto or acquiescence therein, aa Pads tar efed appointing any
such trustee or receiver, or adjudicating the Contractor b or insolvent, or
mppteicieng the petition insur sick probing, id provided teat ‘Contractor shall
fail to take corrective measure(s) to have such order removed within sixty
(60) days;

(4) Where the Contractor shall fail to carry out Exploration as required by Article 4, or
ceases Exploration for a period of twelve (12) consecutive Tenths or cease
Production with respect to all Production Areas for a period of twenty four (24)
consecutive months, unless such failure or cessation is consented te by NOCAL or

is caused by a state of force majeure.
Opportunity to Cure_ In the case of an alleged Event of Default deseril ve, NOCAL,
before taking any further action, shall provide Notice to the Cor of the alleged
occurrence of such Event of Default and of NOCAL’s views in that d shall offer the

Contractor a fair opportunity to consult with NOCAL to resolve the 4

reasonable period of time of consultation, NOCAL is of the reaso ion that the
matter cannot be resolved by further consultation, NOCAL may then send to the Contractor
Notice of NOCAL 's intention to terminate this Contract. If the Event of Defiant is not cured
within ninety (90) days afier said Notice, or within such longer period as be necessary
to allow a reasonable period of time to effect such cure, then this tract shall be

terminated ty [ ipel
435.3

-10-

garding Events of Default, Notwithstanding the provision of Articles 32.2, if
or disputes whether there hus been an Event of Default described above and,

(90) days after receipt by the Contractor of NOCAL's Notice of its intention

to terminate this contract, refers such dispute to arbitration in accordance with Article 31,

ermination of this Contract shall not take effect until the finality of, and in
with, an arbitration award.

ARTICLE 35
STABILITY OF CONDITIONS

iew. In the event of changes in circumstances from those existing at the
Date, that have an adverse material effect on the terms of this Contract (Profound
jreumstances), either NOCAL or the Contractor shall at the request of the other
i ether, If it is established that such Profound Changes in Circumstances have
I a the Partics shall effect such changes in or clarifications to this Contract that

necessary. The Parties shail meet in good faith to make the necessary revisions
ents to the Contract in order to maintain such expected economic benefits to each
provided that the economic benefits to the Partics shall not be reduced as 8
ising the terms of this Article. For purposes of this Contract, the term
wnges and Circumstances” shall mean such changes in the economic conditions
pleum industry world wide or in Liberia or such changes that result in such a
vod fundamental alteration of the conditions and assurnptions relied upon by the
Effective Date of this Contract (ar the time after any subsequent review under
ip) to the effect that the overall balance of the equities and benefits reasonably
uted by the Parties will no longer be achievable,

ARTICLE 38
EFFECTIVE DATE.

five Date of the Contract shall be the date on which all of the Parties have signed
m and the Addendum is approved by the President of the Republic of Liberia,

ifically amended herein, all the remaining terms and conditions of the Contract
n ne full force and effect. In the event of inconsistency between the Contract and
m, the Addendum shall apply,

eff terms used in this Addendum that are defined in the Contract and not otherwise

AT

WAVA

shall have the respective meenings scribed 10 them inthe Contact. ff, f-—-€ AAC
aa,
CBC)

9
-il-

3. ‘This Addendum modifies the Contract and shall have effect from the dai
of the Parties.

ON WITNESS WREREOF, the Parties have signed this Addendum to
date as set forth below.

On Bebslf of NOCAL:

i 2b0>

Breetaan ORD AF NOCAT

*
passable
HULL Wicmienveas GB ATey
Chairman of the NOCAL
/

ot oN
pd

{Pr Rugene Shanon
~ Minister of Lands, Mines & Energy, K.L-

-12-

We 0a-0B
Date
